[amendmentno1001.jpg]
AMENDMENT NO. 1 TO CREDIT AGREEMENT This AMENDMENT NO. 1 TO CREDIT AGREEMENT is
dated as of May 16, 2018 (this “Amendment” ), by and among Jones Lang LaSalle
Finance B.V., a private company with limited liability (a besloten vennootschap
met beperkte aansprakelijkheid ) organized under the laws of The Netherlands
(the “Borrower” ), the Guarantors party hereto, the lenders party hereto, and
Bank of Montreal, as Administrative Agent. PRELIMINARY STATEMENTS A. The
Borrower, the Guarantors, the Lenders party thereto and the Administrative Agent
have heretofore entered into that certain Second Amended and Restated
Multicurrency Credit Agreement, dated as of June 21, 2016 (the “Credit
Agreement” ); and B. The parties hereto wish to enter into certain amendments,
supplements or other modifications to the Credit Agreement provided herein,
subject to the terms and conditions set forth below. NOW , THEREFORE , in
consideration of the premises set forth above, the terms and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows: ARTICLE I DEFINITIONS Section 1.1 Use
of Defined Terms . Unless otherwise defined or the context otherwise requires,
terms for which meanings are provided in the Credit Agreement as amended hereby
(as so amended, the “Amended Credit Agreement” ) shall have such meanings when
used in this Amendment. ARTICLE II AMENDMENTS Section 2.1 The Credit Agreement
is, effective as of the Amendment No. 1 Effective Date (as defined herein),
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Annex I hereto, except that any Schedule or Exhibit to the
Credit Agreement not amended pursuant to the terms of this Amendment or
otherwise included as part of said Annex I shall remain in effect without any
amendment or other modification thereto. Amendment No. 1 4836-0610-3907 v.7.docx
1627413



--------------------------------------------------------------------------------



 
[amendmentno1002.jpg]
ARTICLE III CONDITIONS PRECEDENT Section 3.1 Effectiveness . This Amendment
shall become effective on the date (the “Amendment No. 1 Effective Date” ) on
which each of the following conditions precedent are satisfied or duly waived:
(a) The Administrative Agent shall have received this Amendment duly executed by
the Borrower, each Guarantor, each Continuing Lender (as defined herein) and
each New Lender (as defined herein); (b) The Administrative Agent shall have
received for each Lender in form and substance satisfactory to the
Administrative Agent the favorable written opinion of (i) Mark J. Ohringer,
Esquire, Global General Counsel to the Borrower and Guarantors, (ii) Loyens &
Loeff N.V., Dutch counsel to the Borrower, (iii) Baker & McKenzie, English
counsel to Jones Lang LaSalle Limited, (iv) Hogan Lovells International LLP,
German counsel to Jones Lang LaSalle SE , and (v) the opinion of Skadden, Arps,
Slate, Meagher & Flom LLP, special Illinois counsel to the Borrower and
Guarantors ; (c) The Administrative Agent shall have received for each Lender
copies of the deed of incorporation of the Borrower, the articles of association
of the Borrower in force on the Amendment No. 1 Effective Date and an up-to-date
extract of the trade register of the chamber of commerce relating to the
Borrower, each certified by a managing director of the Borrower to be correct
and complete; (d) The Administrative Agent shall have received copies of the
Certificate of Incorporation and bylaws (or equivalent) of each Guarantor,
certified in each instance by its secretary or an assistant secretary (or its
equivalent); (e) The Administrative Agent shall have received copies, certified
by the secretary, or assistant secretary or authorized signatory (or its
equivalent) of the Borrower’s and each Guarantor’s board of directors’
resolutions (or its equivalent) authorizing the execution of this Amendment and
the other Credit Documents in connection therewith to which it is a party; (f)
The Administrative Agent shall have received certificates, executed by the
secretary or assistant secretary of each Guarantor, which shall identify by name
and title and bear the signature of the partners or officers authorized to sign
this Amendment and the other Credit Documents in connection therewith to which
it is a party; (g) The Administrative Agent shall have received copies of the
certificates of good standing (to the extent relevant) for each Guarantor (dated
no earlier than 30 days prior to the date hereof) from the office of the
secretary of the state of its incorporation or organization; - 2 -



--------------------------------------------------------------------------------



 
[amendmentno1003.jpg]
(h) The Administrative Agent and each Lender shall have received for each fiscal
year of the Parent through the fiscal year ending December 31, 2023, a business
plan showing in reasonable detail projected operating budgets, consolidated
revenues, expenses, and balance sheets on an annual basis, such business plan to
be in form and substance satisfactory to the Administrative Agent and each
Lender; (i) The Administrative Agent and each Lender shall have received,
sufficiently in advance of the Amendment No. 1 Effective Date, all documentation
and other information required by applicable regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act; and (j) The Borrower or any Guarantor that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall have
delivered a Beneficial Ownership Certification in relation to such Borrower or
Guarantor. (k) The Administrative Agent shall have received the fees for the
Lenders agreed in writing between the Parent and the Joint Lead Arrangers. The
Administrative Agent shall notify the Borrower and the Lenders of the Amendment
No. 1 Effective Date and such notice shall be conclusive and binding. ARTICLE IV
REPRESENTATIONS AND WARRANTIES Section 4.1 Credit Agreement Representations. The
Borrower and each Guarantor hereby represents and warrants that: (a) Each of its
representations and warranties contained in Section 5 of the Amended Credit
Agreement is true and correct in all material respects (where not already
qualified by materiality, otherwise in all respects) as of the Amendment No. 1
Effective Date (except to the extent such representation or warranty
specifically relates to an earlier date, in which case such representation is
made as of such earlier date. (b) At the time of and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
ARTICLE V MISCELLANEOUS PROVISIONS Section 5.1 Ratification of and References to
the Credit Agreement . Except for the amendments expressly set forth above, the
Credit Agreement and each other Credit Document is hereby ratified, approved and
confirmed in each and every respect. Reference to this specific Amendment need
not be made in the Credit Agreement, the Note(s), or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items - 3 -



--------------------------------------------------------------------------------



 
[amendmentno1004.jpg]
to the Credit Agreement being sufficient to refer to the Credit Agreement as
amended hereby. The Borrower, Guarantors and Lenders acknowledge and agree that
this Amendment shall constitute a Credit Document. Section 5.2 Revolving Credit
Commitments. From and after the Amendment No. 1 Effective Date, (a)(i) the
commitments of those Lenders under the Credit Agreement that are continuing as
Lenders on and after the Amendment No. 1 Effective Date (the “Continuing
Lenders” ) shall be amended as set forth on Schedule 1 to the Amended Credit
Agreement and (ii) the commitments of those “Lenders” under the Credit Agreement
that are not continuing as Lenders on and after the Amendment No. 1 Effective
Date (the “Non-Continuing Lenders” ) shall automatically be terminated and cease
to have any further force or effect without further action by any Person, and
shall be replaced with the respective Commitments of such Continuing Lenders and
of those Lenders party to this Agreement that were not “Lenders” under the
Credit Agreement immediately prior to the Amendment No. 1 Effective Date (the
“New Lenders” ); and (b) all outstanding Revolving Loans of the Non-Continuing
Lenders shall be repaid in full (together with all interest accrued thereon and
amounts payable pursuant to Section 1.12 of the Credit Agreement in connection
with such payment, and all fees accrued under the Credit Agreement through the
Amendment No. 1 Effective Date) on the Amendment No. 1 Effective Date (and the
Borrower shall pay to each Continuing Lender all amounts, if any, payable
pursuant to Section 1.12 hereof of the Credit Agreement as if the outstanding
Revolving Loans had been prepaid on the Amendment No. 1 Effective Date). The
Continuing Lenders and New Lenders each agree to make such purchases and sales
of interests in the Revolving Loans and L/C Obligations outstanding on the
Amendment No. 1 Effective Date between themselves so that each Continuing Lender
and New Lender is then holding its relevant Revolver Percentage of outstanding
Revolving Loans and risk participation interests in outstanding L/C Obligations
based on their Revolving Credit Commitments as in effect after giving effect
hereto (such purchases and sales shall be arranged through the Administrative
Agent and each Lender hereby agrees to execute such further instruments and
documents, if any, as the Administrative Agent may reasonably request in
connection therewith), with all subsequent extensions of credit under this
Agreement (including, without limitation, participations in respect of all
Swingline Loans and Letters of Credit) to be made in accordance with the
respective Revolving Credit Commitments of the Lenders and the respective Letter
of Credit Commitments of the L/C Issuers from time to time party to the Amended
Credit Agreement. Section 5.3 Headings . The various headings of this Amendment
are for convenience of reference only, are not part of this Amendment and shall
not affect the construction of, or be taken into consideration in interpreting,
this Amendment. Section 5.4 Execution in Counterparts . This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single agreement. Delivery of executed
counterparts of this Amendment by telecopy or by email transmission of an Adobe
portable document format file (also known as a “PDF” file) shall be effective as
an original. - 4 -



--------------------------------------------------------------------------------



 
[amendmentno1005.jpg]
Section 5.5 No Other Amendments . Except for the amendments expressly set forth
in the Amended Credit Agreement, the text of the Credit Agreement and the other
Credit Documents shall remain unchanged and in full force and effect, and the
Lenders and the Administrative Agent expressly reserve the right to require
strict compliance with the terms of the Credit Agreement and the other Credit
Documents. Section 5.6 Costs and Expenses. The Company agrees to pay on demand
all reasonable costs and expenses of or incurred by the Administrative Agent in
connection with the negotiation, preparation, execution and delivery of this
Amendment, including the reasonable fees and expenses of counsel for the
Administrative Agent, in each case in accordance with Section 12.15 of the
Amended Credit Agreement. Section 5.7 Governing Law . This Amendment (including
this Section), and the rights and duties of the parties hereto, shall be
construed and determined in accordance with the internal laws of the State of
Illinois. Section 5.8. Submission to Jurisdiction; Waiver of Jury Trial . The
Borrower and each Guarantor hereby submits to the exclusive jurisdiction of the
United States District Court for the Northern District of Illinois and of any
Illinois State court sitting in the City of Chicago for purposes of all legal
proceedings arising out of or relating to this Amendment or the transactions
contemplated hereby or thereby. The Borrower and each Guarantor irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum. The Borrower, each Guarantor, the
Administrative Agent, each L/C Issuer and each Lender hereby irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Amendment or the transactions contemplated hereby. [Remainder
of page intentionally left blank] - 5 -



--------------------------------------------------------------------------------



 
[amendmentno1006.jpg]
IN WITNESS WHEREOF , the parties hereto have caused their duly authorized
officers or representatives to execute and deliver this Amendment as of the date
first above written. JONES LANG LASALLE FINANCE B.V. By: /s/ Reynout Alexander
Vroegop Name: Reynout Alexander Vroegop ______ Title:
Director_______________________ JONES LANG LASALLE INCORPORATED , as Guarantor
By: /s/ Bryan J. Duncan Name: Bryan J. Duncan ________________ Title: Executive
VP & Global Treasurer __ JONES LANG LASALLE CO-INVESTMENT , INC ., as Guarantor
By: /s/ Bryan J. Duncan Name: Bryan J. Duncan ________________ Title: Vice
President and Treasurer ______ JONES LANG LASALLE INTERNATIONAL , INC ., as
Guarantor By: /s/ Bryan J. Duncan Name: Bryan J. Duncan ________________ Title:
Vice President and Treasurer ______ LASALLE INVESTMENT MANAGEMENT , INC ., as
Guarantor By: /s/ Michael Ricketts Name: Michael Ricketts________________ Title:
Chief Financial Officer___________ Signature Page to First Amendment to Jones
Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1007.jpg]
JONES LANG LASALLE AMERICAS , INC ., as Guarantor By: /s/ Bryan J. Duncan Name:
Bryan J. Duncan ________________ Title: Executive VP and Treasurer_______ JONES
LANG LASALLE LIMITED , as Guarantor By: /s/ Gordon Repp Name: Gordon Repp
__________________ Title: Attorney in Fact ________________ JONES LANG LASALLE
SE, as Guarantor By: /s/ Louis F. Bowers Name: Louis F. Bowers ________________
Title: Attorney in Fact_________________ JONES LANG LASALLE NEW ENGLAND LLC, as
Guarantor By: /s/ Bryan J. Duncan Name: Bryan J. Duncan ________________ Title:
Executive VP & Global Treasurer __ JONES LANG LASALLE BROKERAGE , INC ., as
Guarantor By: /s/ Bryan J. Duncan Name: Bryan J. Duncan ________________ Title:
Treasurer______________________ Signature Page to First Amendment to Jones Lang
LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1008.jpg]
“L ENDERS ” BANK OF MONTREAL , individually as a Lender, as Administrative
Agent, Swingline Bank and L/C Issuer By: /s/ Gwendolyn Gatz Name: Gwendolyn
Gatz________________ Title: Director_______________________ Signature Page to
First Amendment to Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1009.jpg]
BANK OF AMERICA , N.A., as a Lender and L/C Issuer By: /s/ Jonathan M. Phillips
Name: Jonathan M. Phillips_____________ Title: Senior Vice President____________
Signature Page to First Amendment to Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1010.jpg]
BARCLAYS BANK PLC By: /s/ Gill Skala Name: Gill Skala ______________________
Title: Director _______________________ Signature Page to First Amendment to
Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1011.jpg]
WELLS FARGO BANK , N.A. By: /s/ Peg Laughlin Name: Peg Laughlin
___________________ Title: Senior Vice President ____________ Signature Page to
First Amendment to Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1012.jpg]
NATIONAL WESTMINISTER BANK PLC By: /s/ Robert Budgen Name: Robert
Budgen__________________ Title: Director _______________________ Signature Page
to First Amendment to Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1013.jpg]
JPM ORGAN CHASE BANK , NATIONAL ASSOCIATION By: /s/ Christian Lunt Name:
Christian Lunt __________________ Title: Executive Director_______________
Signature Page to First Amendment to Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1014.jpg]
HSBC BANK PLC By: /s/ Martin Somers Name: Martin Somers __________________
Title: Associate Director _______________ Signature Page to First Amendment to
Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1015.jpg]
HSBC BANK USA, NATIONAL ASSOCIATION By: /s/ Rumesha Ahmed Name: Rumesha Ahmed
________________ Title: Vice President __________________ Signature Page to
First Amendment to Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1016.jpg]
FIFTH THIRD BANK By: /s/ Kurt Marsan Name: Kurt Marsan____________________
Title: Vice President___________________ Signature Page to First Amendment to
Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1017.jpg]
PNC BANK , NATIONAL ASSOCIATION By: /s/ Terri Wyda Name: Terri Wyda
_____________________ Title: Senior Vice President _____________ Signature Page
to First Amendment to Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1018.jpg]
U.S. BANK NATIONAL ASSOCIATION By: /s/ Kathleen D. Schurr Name: Kathleen D.
Schurr ______________ Title: Vice President __________________ Signature Page to
First Amendment to Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1019.jpg]
MUFG Bank, Ltd. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.), New
York Branch By: /s/ Mark Maloney Name: Mark Maloney __________________ Title:
Authorized Signatory_____________ Signature Page to First Amendment to Jones
Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1020.jpg]
SOCIÉTÉ GÉNÉRALE By: /s/ John Hogan Name: John Hogan ____________________ Title:
Director _______________________ Signature Page to First Amendment to Jones Lang
LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1021.jpg]
CAPITAL ONE , N.A. By: /s/ Paul Isaac Name: Paul Isaac______________________
Title: Duly Authorized Signatory ________ Signature Page to First Amendment to
Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1022.jpg]
ING BANK N.V., DUBLIN BRANCH By: /s/ Sean Hassett Name: Sean
Hassett____________________ Title: Director _______________________ By: /s/
Cormac Langford Name: Cormac Langford________________ Title: Director
_______________________ Signature Page to First Amendment to Jones Lang LaSalle
B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1023.jpg]
DEUTSCHE BANK AG NEW YORK BRANCH By: /s/ Virginia Cosenza Name: Virginia Cosenza
________________ Title: Vice President __________________ By: /s/ Ming K. Chu
Name: Ming K. Chu ___________________ Title: Director _______________________
Signature Page to First Amendment to Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1024.jpg]
THE BANK OF NEW YORK MELLON By: /s/ Abdullah Dahman Name: Abdullah Dahman
_______________ Title: Vice President __________________ Signature Page to First
Amendment to Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1025.jpg]
WESTPAC BANKING CORPORATION By: /s/ Richard Yarnold Name: Richard
Yarnold_________________ Title: Director _______________________ Signature Page
to First Amendment to Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1026.jpg]
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED By: /s/ Robert Grillo Name:
Robert Grillo ___________________ Title: Director _______________________
Signature Page to First Amendment to Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1027.jpg]
NATIONAL AUSTRALIA BANK LIMITED , A.B.N. 12 004 044 937 By: /s/ Michael Peterson
Name: Michael Peterson ________________ Title: Associate Director
_______________ Signature Page to First Amendment to Jones Lang LaSalle B.V.
Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1028.jpg]
CITIBANK , N.A. By: /s/ Patrick R. Keller Name: Patrick R. Keller
________________ Title: Senior Vice President ____________ Signature Page to
First Amendment to Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1029.jpg]
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By: /s/ William O’Daly Name: William
O’Daly _________________ Title: Authorized Signatory_____________ By: /s/ Brady
Bingham Name: Brady Bingham _________________ Title: Authorized
Signatory_____________ Signature Page to First Amendment to Jones Lang LaSalle
B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1030.jpg]
THE NORTHERN TRUST COMPANY By: /s/ Tim Rohde Name: Tim Rohde
_____________________ Title: Second Vice President ____________ Signature Page
to First Amendment to Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1031.jpg]
ASSOCIATED BANK NATIONAL ASSOCIATION By: /s/ Edward U. Notz, Jr. Name: Edward U.
Notz, Jr. ______________ Title: Senior Vice President ____________ Signature
Page to First Amendment to Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1032.jpg]
COMERICA BANK By: /s/ Brandon Kotcher Name: Brandon Kotcher ________________
Title: Assistant Vice President __________ Signature Page to First Amendment to
Jones Lang LaSalle B.V. Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1033.jpg]
ANNEX I CONFORMED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[amendmentno1034.jpg]
EXECUTION VERSION ANNEX I SECOND AMENDED AND RESTATED MULTICURRENCY CREDIT
AGREEMENT DATED AS OF JUNE 21, 2016 AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 16, 2018 AMONG JONES LANG LASALLE FINANCE B.V., THE GUARANTORS PARTY HERETO
, THE LENDERS PARTY HERETO , AND BANK OF MONTREAL , as Administrative Agent BMO
CAPITAL MARKETS CORP ., and MERRILL LYNCH , PIERCE , FENNER & SMITH INCORPORATED
, as Joint Book Runners, BMO CAPITAL MARKETS CORP ., MERRILL LYNCH , PIERCE ,
FENNER & SMITH INCORPORATED , BARCLAYS BANK PLC , THE ROYAL BANK OF SCOTLAND PLC
, JPM ORGAN CHASE BANK , N.A., and WELLS FARGO BANK , N.A., and HSBC SECURITIES
(USA), INC ., as Joint Lead Arrangers, BANK OF AMERICA , N.A., as Syndication
Agent, and BARCLAYS BANK PLC , THE ROYAL NATIONAL WESTMINSTER BANK OF SCOTLAND
PLC , JPM ORGAN CHASE BANK , NATIONAL ASSOCIATION , FIFTH THIRD BANK , PNC BANK
, NATIONAL ASSOCIATION , HSBC BANK USA, N.A., U.S. BANK NATIONAL ASSOCIATION ,
and WELLS FARGO BANK , N.A., as Co-Documentation Agents Amended Credit Agreement
4825-7245-1683 v. 1. 9. docx 1627413



--------------------------------------------------------------------------------



 
[amendmentno1035.jpg]
TABLE OF CONTENTS (This Table of Contents is not part of the Agreement) SECTION
HEADING PAGE SECTION 1. THE CREDIT FACILITIES
...................................................................................
1! Section 1.1. Revolving Credit Commitments
.............................................................. 1! Section 1.2.
The
Swingline............................................................................................
2! Section 1.3. Letters of Credit
........................................................................................
4! Section 1.4. Applicable Interest Rates
.......................................................................... 9!
Section 1.5. Minimum Borrowing Amounts
................................................................ 9! Section 1.6.
Manner of Borrowing Loans and Designating Interest Rates Applicable to Loans
..................................................................................
9! Section 1.7. Interest Periods
........................................................................................
12 ! Section 1.8. Maturity of Loans
....................................................................................
13 ! Section 1.9. Prepayments
............................................................................................
13 ! Section 1.10. Default Rate.
............................................................................................
14 ! Section 1.11. Evidence of Indebtedness; Notes
........................................................... 15 ! Section 1.12.
Funding Indemnity.
............................................................................. 16
15 ! Section 1.13. Commitment Terminations
..................................................................... 16 !
Section 1.14. Substitution of Lenders
........................................................................... 17!
Section 1.15. Increase in Revolving Credit Commitments and New Term Loans ....
18 ! Section 1.16. Defaulting Lenders
..................................................................................
20 ! Section 1.17. Cash Collateral for Fronting Exposure
.................................................. 23 ! SECTION 2. FEES
............................................................................................................
24 23 ! Section 2.1. Fees
......................................................................................................
24 23 ! SECTION 3. PLACE AND APPLICATION OF PAYMENTS
..................................................25 24 ! Section 3.1. Place and
Application of Payments .......................................................
25 ! SECTION 4. DEFINITIONS ; INTERPRETATION
.................................................................26 25 ! Section
4.1. Definitions
...........................................................................................
26 25 ! Section 4.2. Interpretation
.......................................................................................
49 51 ! Section 4.3. Change in Accounting Principles
....................................................... 49 51 ! Section 4.4.
Limited Condition
Acquisition........................................................... 50 51 !
Section 4.5. Letter of Credit Amounts
.................................................................... 50 52 !
SECTION 5. REPRESENTATIONS AND WARRANTIES
...................................................... 51 52 ! Section 5.1.
Corporate Organization and Authority
.............................................. 51 52 ! Section 5.2. Subsidiaries
..........................................................................................
51 53 ! Section 5.3. Authority and Validity of Obligations
............................................... 52 53 ! -i-



--------------------------------------------------------------------------------



 
[amendmentno1036.jpg]
Section 5.4. Financial Statements
...........................................................................52 54
! Section 5.5. No Litigation; No Labor Controversies53 Compliance with Laws
...... 54 ! Section 5.6. Taxes
....................................................................................................
53 54 ! Section 5.7. Approvals
.............................................................................................
53 55 ! Section 5.8. ERISA
..................................................................................................
53 55 ! Section 5.9. Government Regulation
...................................................................... 53 55 !
Section 5.10. Margin Stock
.......................................................................................
54 55 ! Section 5.11. Licenses and Authorizations ; Compliance with
Environmental and Health Laws
........................................................................................54
55 ! Section 5.12. Ownership of Property; Liens
............................................................ 54 56 ! Section
5.13. No Burdensome Restrictions; Compliance with Agreements .......... 54 56 !
Section 5.14. Accuracy of
Information.....................................................................
55 56 ! Section 5.15. Sanction Programs
..............................................................................
55 56 ! Section 5.16. Claims Pari Passu
................................................................................
55 57 ! Section 5.17. Solvency
..................................................................................................
55 ! SECTION 6. CONDITIONS PRECEDENT
........................................................................... 55
57 ! Section 6.1. Initial Credit Event
..............................................................................
56 57 ! Section 6.2. All Credit Events
.................................................................................
57 58 ! SECTION 7. COVENANTS
................................................................................................
58 59 ! Section 7.1. Corporate Existence; Subsidiaries
..................................................... 58 59 ! Section 7.2.
Maintenance
........................................................................................
58 59 ! Section 7.3. Taxes
....................................................................................................
58 59 ! Section 7.4. ERISA
..................................................................................................
58 60 ! Section 7.5. Insurance
..............................................................................................
59 60 ! Section 7.6. Financial Reports and Other Information
.......................................... 59 60 ! Section 7.7. Lender
Inspection Rights
.................................................................... 61 62 !
Section 7.8. Conduct of Business
........................................................................... 61
62 ! Section 7.9. Liens
.....................................................................................................
61 62 ! Section 7.10. Use of Proceeds; Regulation U
.......................................................... 62 64 ! Section 7.11.
[Reserved]
............................................................................................
63 64 ! Section 7.12. Mergers, Consolidations and Sales of Assets
.................................... 63 64 ! Section 7.13. Use of Property and
Facilities; Environmental and Health and Safety Laws
.....................................................................................................
63 65 ! Section 7.14. Acquisitions
.........................................................................................
64 65 ! Section 7.15. Net Cash Flow Leverage Ratio
.......................................................... 64 65 ! Section 7.16.
Cash Interest Coverage Ratio
............................................................. 64 66 ! Section
7.17. Dividends and Other Shareholder Distributions
............................... 64 66 ! Section 7.18. Indebtedness
........................................................................................
64 66 ! Section 7.19. Transactions with Affiliates
............................................................... 65 66 ! Section
7.20. Compliance with Laws
....................................................................... 65 67 !
Section 7.21. Additional Guarantors
......................................................................... 65 67
! Section 7.22. Compliance with Sanction Programs
................................................. 66 67 ! -ii-



--------------------------------------------------------------------------------



 
[amendmentno1037.jpg]
SECTION 8. EVENTS OF DEFAULT AND REMEDIES
........................................................ 67 68 ! Section 8.1.
Events of
Default.................................................................................
67 68 ! Section 8.2. Non-Bankruptcy Defaults
................................................................... 68 70 !
Section 8.3. Bankruptcy Defaults
........................................................................... 69
70 ! Section 8.4. Collateral for Undrawn Letters of
Credit........................................... 69 70 ! Section 8.5.
Application of
Payments..................................................................... 70
71 ! Section 8.6. Notice of Default
.................................................................................
71 72 ! Section 8.7. Expenses
..............................................................................................
71 72 ! SECTION 9. CHANGE IN CIRCUMSTANCES
..................................................................... 71 72 !
Section 9.1. Change of Law
....................................................................................
71 72 ! Section 9.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR
.................................................................................................72
73 ! Section 9.3. Increased Cost and Reduced Return
.................................................. 72 75 ! Section 9.4. Lending
Offices
...................................................................................
74 77 ! Section 9.5. Discretion of Lender as to Manner of Funding
.................................74 77 ! SECTION 10. THE ADMINISTRATIVE AGENT
................................................................... 74 77 !
Section 10.1. Appointment and Authorization of Administrative Agent
............... 74 77 ! Section 10.2. Administrative Agent and its Affiliates
............................................. 75 77 ! Section 10.3. Action by
Administrative Agent ........................................................ 75
78 ! Section 10.4. Consultation with Experts
.................................................................. 75 78 !
Section 10.5. Liability of Administrative Agent; Credit Decision
......................... 76 78 ! Section 10.6. Indemnity
.............................................................................................
76 79 ! Section 10.7. Resignation of Administrative Agent and Successor Agent
............ 77 79 ! Section 10.8. L/C Issuers and Swingline Lender.
.................................................... 78 80 ! Section 10.9.
Authorization to Release Guaranties
................................................. 79 81 ! Section 10.10.
Authorization of Administrative Agent to File Proofs of Claim ...... 79 81 !
Section 10.11. Designation of Additional Agents
...................................................... 79 82 ! Section 10.12.
Certain ERISA Matters
........................................................................... 82 !
SECTION 11. THE GUARANTEES
......................................................................................
80 84 ! Section 11.1. The Guarantees
....................................................................................
80 84 ! Section 11.2. Guarantee Unconditional
.................................................................... 80 85 !
Section 11.3. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances
.....................................................................................
81 86 ! Section 11.4. Waivers
................................................................................................
81 86 ! Section 11.5. Limit on Recovery
..............................................................................
82 87 ! Section 11.6. Stay of Acceleration
............................................................................ 82
87 ! Section 11.7. Benefit to Guarantors
.......................................................................... 82 87
! Section 11.8. Guarantor Covenants
.......................................................................... 82 87
! Section 11.9 Release of Guarantors
......................................................................... 82 87
! Section 11.10 German Guarantor Limitations
.............................................................. 83 ! -iii-



--------------------------------------------------------------------------------



 
[amendmentno1038.jpg]
SECTION 12. MISCELLANEOUS
........................................................................................
86 87 ! Section 12.1. Taxes
....................................................................................................
86 87 ! Section 12.2. No Waiver of Rights
........................................................................... 88
89 ! Section 12.3. Non-Business Day
...................................................................................
89 ! Section 12.4. Documentary Taxes
............................................................................ 89
90 ! Section 12.5. Survival of Representations
................................................................ 89 90 ! Section
12.6. Survival of Indemnities
....................................................................... 89 90 !
Section 12.7. Sharing of Set-Off
...............................................................................
89 90 ! Section 12.8. Notices
.....................................................................................................
90 ! Section 12.9. Counterparts; Integration; Effectiveness
............................................... 92 ! Section 12.10. Successors
and Assigns
...................................................................... 92 93 !
Section 12.11. Participants
..........................................................................................
92 93 ! Section 12.12. Assignments
........................................................................................
93 94 ! Section 12.13. Amendments
............................................................................................
97 ! Section 12.14. Headings
..................................................................................................
98 ! Section 12.15. Legal Fees, Other Costs and Indemnification
................................... 98 99 ! Section 12.16. Set Off
...............................................................................................
99 100! Section 12.17. Currency
................................................................................................
100! Section 12.18. Entire Agreement
...........................................................................
100101! Section 12.19. Governing Law
...............................................................................
100101! Section 12.20. Submission to Jurisdiction; Waiver of Jury Trial
........................ 100101! Section 12.21. Limitation of Liability
.......................................................................... 101!
Section 12.22. Confidentiality
.......................................................................................
101! Section 12.23. Severability of Provisions
.............................................................. 101102! Section
12.24. Excess Interest
.......................................................................................
102! Section 12.25. Construction
...................................................................................
102103! Section 12.26. Lender’s and L/C Issuer’s Obligations
Several............................ 102103! Section 12.27. No Advisory or
Fiduciary Responsibility ..................................... 102103! Section
12.28. USA Patriot Act
.............................................................................
103104! Section 12.29. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
......................................................................................
103104! Section 12.30. Amendment and Restatement
............................................................... 104! Signature
................................................................................................................................................
1! EXHIBITS A - Notice of Borrowing B - Notice of Continuation/Conversion C-1 -
Form of Revolving Note C-2 - Form of Swingline Note C-3 - Form of Term Note D -
Form of Compliance Certificate E - Form of Subsidiary Guarantee Agreement F -
Increase Request G - Assignment and Acceptance -iv-



--------------------------------------------------------------------------------



 
[amendmentno1039.jpg]
SCHEDULE 1 Revolving Credit Commitments SCHEDULE 1.3 Existing Letters of Credit
SCHEDULE 5.2 Guarantors -v-



--------------------------------------------------------------------------------



 
[amendmentno1040.jpg]
SECOND AMENDED AND RESTATED MULTICURRENCY CREDIT AGREEMENT This Second Amended
and Restated Multicurrency Credit Agreement, dated as of June 21, 2016,2016 (and
as amended by Amendment No. 1), is among Jones Lang LaSalle Finance B.V., a
private company with limited liability (a besloten vennootschap met beperkte
aansprakelijkheid ) organized under the laws of The Netherlands (the “Borrower”
), the Guarantors (as hereinafter defined) party hereto, the lenders from time
to time party hereto, and Bank of Montreal, as Administrative Agent. PRELIMINARY
STATEMENT The Borrower, the guarantors party thereto, the lenders party thereto
and Bank of Montreal, as Administrative Agent, are parties to a Multicurrency
Credit Agreement dated as of October 4, 2013, (as amended and restated as of
February 25, 2015, the “Existing Credit Agreement” ); The parties hereto desire
to amend and restate in its entirety the Existing Credit Agreement, without
constituting a novation, all on the terms and subject to the terms and
conditions herein. NOW , THEREFORE , in consideration of the mutual agreements
contained herein, and the other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows: SECTION 1. THE CREDIT FACILITIES . Section 1.1. Revolving Credit
Commitments . Subject to the terms and conditions hereof, each Lender severally
agrees to make a loan or loans (individually a “Revolving Loan” and collectively
“Revolving Loans” ) to the Borrower from time to time on a revolving basis in
U.S. Dollars and Alternative Currencies in an aggregate outstanding Original
Dollar Amount up to the amount of its Revolving Credit Commitment subject to any
increases or reductions thereof pursuant to the terms hereof, before the
Termination Date. The sum of the (i) aggregate Original Dollar Amount of
Revolving Loans, (ii) the aggregate Original Dollar Amount of Swingline Loans,
and (iii) the aggregate U.S. Dollar Equivalent of all L/C Obligations at any
time outstanding shall not exceed the Revolving Credit Commitments in effect at
such time. The sum of the aggregate Original Dollar Amount of all Revolving
Loans denominated in an Alternative Currency other than Euros or Pounds Sterling
at any time outstanding shall not exceed $300,000,000. Each Borrowing of
Revolving Loans shall be made ratably from the Lenders in proportion to their
respective Revolver Percentages. As provided in Section 1.6(a) hereof, the
Borrower may elect that each Borrowing of Revolving Loans denominated in U.S.
Dollars be either Domestic Rate Loans or Eurocurrency Loans. All Revolving Loans
denominated in an Alternative Currency shall be Eurocurrency Loans. Revolving
Loans may be repaid and the principal amount thereof reborrowed before the
Termination Date, subject to all the terms and conditions hereof.



--------------------------------------------------------------------------------



 
[amendmentno1041.jpg]
Section 1.2. The Swingline. (a) Swingline Loans . Subject to all of the terms
and conditions hereof, as part of the Revolving Credit, the Swingline Lender
may, in its discretion, make loans in U.S. Dollars to the Borrower under the
Swingline (individually a “Swingline Loan” and collectively, the “Swingline
Loans” ), which shall not in the aggregate at any time outstanding exceed the
lesser of (i) the Swingline Sublimit or (ii) the difference between (x) the
Revolving Credit Commitments in effect at such time and (y) the sum of the
Original Dollar Amount of all Revolving Loans and the U.S. Dollar Equivalent of
all L/C Obligations outstanding at the time of computation. The Swingline
Sublimit may be availed of by the Borrower from time to time and borrowings
thereunder may be repaid and used again during the period ending on the day
immediately preceding the Termination Date. (b) Minimum Borrowing Amount . Each
Swingline Loan shall be in an amount not less than $100,000. (c) Interest on
Swingline Loans . Each Swingline Loan shall bear interest (computed on the basis
of a year of 360 days and actual days elapsed) for the Interest Period selected
therefor at the Domestic Rate plus the Applicable Margin for Domestic Rate Loans
or at the rate quoted by the Swingline Lender to the Borrower which is the
interest rate determined in the Swingline Lender’s discretion at which the
Swingline Lender would be willing to make such Swingline Loan available to the
Borrower for such Interest Period (the rate so quoted for a given Interest
Period being herein referred to as the “Quoted Rate” ), provided that if any
Swingline Loan is not paid when due (whether by lapse of time, acceleration or
otherwise) such Swingline Loan shall bear interest whether before or after
judgment, until payment in full thereof through the end of the Interest Period
then applicable thereto at the rate set forth in Section 1.10 hereof. Interest
on each Swingline Loan shall be due and payable on the last day of each Interest
Period applicable thereto, and interest after maturity (whether by lapse of
time, acceleration or otherwise) shall be due and payable upon demand. (d)
Requests for Swingline Loans . The Borrower shall give the Administrative Agent
prior notice (which may be written or oral) no later than 12:00 noon (Chicago
time) on the date upon which the Borrower requests that any Swingline Loan be
made, specifying in each case the amount and date of such Swingline Loan and the
Interest Period selected therefor. The Administrative Agent shall promptly
advise the Swingline Lender of any such notice received from the Borrower.
Within thirty (30) minutes after receiving such notice, the Swingline Lender in
its discretion may quote the Quoted Rate for such Interest Period. The Borrower
acknowledges and agrees that the interest rate quote is given for immediate and
irrevocable acceptance, and if the Borrower does not so immediately accept the
Quoted Rate for the full amount requested by the Borrower for such Swingline
Loan, the Quoted Rate shall be deemed immediately withdrawn and such Swingline
Loan shall be made at the rate per annum equal to the Domestic Rate from time to
time in effect plus the Applicable Margin for Domestic Rate Loans under the
Revolving Credit. Subject to all of the terms and conditions hereof, the
proceeds of such Swingline Loan shall be made available to the Borrower on the
date so requested at the Borrower’s Designated Disbursement Account or as the
Borrower, the Administrative Agent and the Swingline Lender may otherwise agree.
Anything contained in the foregoing to the contrary notwithstanding, the
undertaking of the Swingline Lender to make -2-



--------------------------------------------------------------------------------



 
[amendmentno1042.jpg]
Swingline Loans shall be subject to all of the terms and conditions of this
Agreement (provided that the Swingline Lender shall be entitled to assume that
the conditions precedent to an advance of any Swingline Loan have been satisfied
unless notified to the contrary by the Administrative Agent or the Required
Lenders). (e) Refunding Loans . In its sole and absolute discretion, the
Swingline Lender may at any time, on behalf of the Borrower (which hereby
irrevocably authorizes the Swingline Lender to act on its behalf for such
purpose) and with notice to the Borrower and the Administrative Agent, request
each Lender to make a Revolving Loan in an amount equal to such Lender’s
Revolver Percentage of the amount of the Swingline Loans outstanding on the date
such notice is given. Borrowings of Revolving Loans under this Section 1.2(e)
hereof shall initially constitute Domestic Rate Loans unless timely notice is
given pursuant to Section 1.6 hereof. Unless an Event of Default described in
Section 8.1(f) or 8.1(g) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each such Lender shall make the
proceeds of its requested Revolving Loan available to the Administrative Agent
for the account of the Swingline Lender, in immediately available funds, at the
principal office of the Administrative Agent in Chicago, Illinois, before 12:00
noon (Chicago time) on the Business Day following the day such notice is given.
The proceeds of such Revolving Loans shall be immediately applied to repay the
outstanding Swingline Loans. The Administrative Agent shall promptly remit the
proceeds of such Borrowing to the Swingline Lender to repay the outstanding
Swingline Loans. (f) Participations . If any Lender refuses or otherwise fails
to make a Revolving Loan when requested by the Swingline Lender pursuant to
Section 1.2(e) above (because an Event of Default described in Section 8.1(f) or
8.1(g) hereof exists with respect to the Borrower or otherwise), such Lender
will, by the time and in the manner such Revolving Loan was to have been funded
to the Swingline Lender, purchase from the Swingline Lender an undivided
participating interest in the outstanding Swingline Loans in an amount equal to
its Revolver Percentage of the aggregate principal amount of Swingline Loans
that were to have been repaid with such Revolving Loans. From and after the date
of any such purchase, such Swingline Loans shall bear interest as Domestic Rate
Loans. Each Lender that so purchases a participation in a Swingline Loan shall
thereafter be entitled to receive its Revolver Percentage of each payment of
principal received on the Swingline Loan and of interest received thereon
accruing from the date such Lender funded to the Administrative Agent its
participation in such Swingline Loan. The several obligations of the Lenders
under this Section 1.2 shall be absolute, irrevocable, and unconditional under
any and all circumstances whatsoever and shall not be subject to any set-off,
counterclaim or defense to payment which any Lender may have or have had against
the Borrower, any other Lender, or any other Person whatsoever. Without limiting
the generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of the Revolving
Credit Commitment of any Lender, and each payment made by a Lender under this
Section 1.2 shall be made without any offset, abatement, withholding, or
reduction whatsoever. (g) Voluntary Prepayment of Swingline Loans. The Borrower
may not voluntarily prepay any Swingline Loan bearing interest at the Quoted
Rate before the last day of its Interest Period. The Borrower may voluntarily
prepay any Swingline Loan bearing interest computed by -3-



--------------------------------------------------------------------------------



 
[amendmentno1043.jpg]
reference to the Domestic Rate before the last day of its Interest Period at any
time upon notice delivered to the Administrative Agent by the Borrower no later
than 12:00 noon (Chicago time) on the date of prepayment, such prepayment to be
made by the payment of the principal amount to be prepaid and accrued interest
thereon to the date fixed for prepayment. Section 1.3. Letters of Credit . (a)
General Terms. (i) Subject to the terms and conditions hereof, as part of the
Revolving Credit, each L/C Issuer shall issue standby letters of credit (each a
“Letter of Credit” ) for the account of the Borrower or for the account of the
Borrower and the Parent or one or more of its Subsidiaries in any Alternative
Currency, U.S. Dollars, or any other currency acceptable to such L/C Issuer, the
U.S. Dollar Equivalent of the aggregate undrawn face amount of which does not
exceed such L/C Issuer’s Letter of Credit Commitment and the aggregate for all
L/C Issuers does not exceed the L/C Sublimit, provided that the U.S. Dollar
Equivalent of the aggregate L/C Obligations at any time outstanding shall not
exceed the difference between the Revolving Credit Commitments in effect at such
time and the aggregate Original Dollar Amount of all Revolving Loans and
Swingline Loans then outstanding. Notwithstanding anything herein to the
contrary, those certain letters of credit issued for the account of the Borrower
or the Parent by Bank of Montreal and BMO Harris Bank, N.A. under the Existing
Credit Agreement and listed on Schedule 1.3 hereof (the “Existing Letters of
Credit” ) shall each constitute a “Letter of Credit” herein for all purposes of
this Agreement with the Borrower as the applicant therefor, to the same extent,
and with the same force and effect as if the Existing Letters of Credit had been
issued under this Agreement at the request of the Borrower. Each Letter of
Credit shall be issued by an L/C Issuer, but each Lender shall be obligated to
reimburse such L/C Issuer for its Revolver Percentage of the amount of each
drawing thereunder and, accordingly, the undrawn face amount of each Letter of
Credit shall constitute usage of the Revolving Credit Commitment of each Lender
pro rata in accordance with each Lender’s Revolver Percentage. (ii) No L/C
Issuer shall be under any obligation to issue any Letter of Credit if: (A) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such L/C Issuer from issuing the Letter
of Credit, or any Law applicable to such L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which such L/C Issuer
in good faith deems material to it; or (B) the issuance of the Letter of Credit
would violate one or more policies of the L/C Issuer applicable to letters of
credit generally; or (C) such Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder. -4-



--------------------------------------------------------------------------------



 
[amendmentno1044.jpg]
(b) Applications. At any time before the Termination Date, each L/C Issuer
shall, at the request of the Borrower, issue one or more Letters of Credit, in a
form satisfactory to the applicable L/C Issuer, with expiration dates no later
than the earlier of twelve (12) months from the date of issuance (or which are
cancelable not later than twelve (12) months from the date of issuance and each
renewal) or thirty (30) days prior to the Termination Date, in an aggregate face
amount as set forth above, upon the receipt of an application duly executed by
the Borrower and, if such Letter of Credit is for the account of the Parent or
one of its Subsidiaries, the Parent or such Subsidiary for the relevant Letter
of Credit in the form customarily prescribed by such L/C Issuer for a standby
letter of credit (each an “Application” ). Notwithstanding anything contained in
any Application to the contrary (i) the Borrower’s obligation to pay fees in
connection with each Letter of Credit shall be as exclusively set forth in
Section 2.1(b) hereof, (ii) except as otherwise provided in Section 1.9 or 1.16
hereof or during the continuance of an Event of Default, no L/C Issuer will call
for the funding by the Borrower of any amount under a Letter of Credit, or any
other form of collateral security for the Borrower’s obligations in connection
with such Letter of Credit, before being presented with a drawing thereunder,
and (iii) if an L/C Issuer is not timely reimbursed for the amount of any
drawing under a Letter of Credit on the date such drawing is paid, the
Borrower’s obligation to reimburse such L/C Issuer for the amount of such
drawing shall bear interest (which the Borrower hereby promises to pay) from and
after the date such drawing is paid at a rate per annum (A) if such
Reimbursement Obligation is denominated in U.S. Dollars, equal to the sum of 2%
plus the Domestic Rate from time to time in effect plus the Applicable Margin
for Domestic Rate Loans and (B) if such Reimbursement Obligation is denominated
in any Alternative Currency, equal to the rate established pursuant to Section
1.10(b) hereof for Eurocurrency Loans denominated in an Alternative Currency.
Each L/C Issuer agrees to issue amendments to the Letter(s) of Credit issued by
it increasing the amount, or extending the expiration date, thereof at the
request of the Borrower subject to the conditions of Section 6.2 hereof and the
other terms of this Section 1.3. Notwithstanding anything contained herein to
the contrary, no L/C Issuer shall be under any obligation to issue, extend or
amend any Letter of Credit if a default of any Lender’s obligations to fund
under Section 1.3(c) hereof exists or any Lender is at such time a Defaulting
Lender hereunder, unless such L/C Issuer has entered into arrangements with the
Borrower or such Lender satisfactory to such L/C Issuer to eliminate such L/C
Issuer’s risk with respect to such Lender. In the event of any conflict between
the terms of this Agreement and the terms of any L/C Document (other than this
Agreement), the terms of this Agreement shall control. If the Borrower so
requests in any applicable Application, an L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit ”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “ Non-Extension Notice Date ”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
thirty (30) days prior to the Termination Date; provided, however , that such
L/C Issuer shall not permit -5-



--------------------------------------------------------------------------------



 
[amendmentno1045.jpg]
any such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof, or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven (7) Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 6.2 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension. (c) The Reimbursement Obligations. Subject to Section 1.3(b)
hereof, the obligation of the Borrower to reimburse an L/C Issuer for all
drawings under a Letter of Credit (a “Reimbursement Obligation” ) shall be
governed by the Application related to such Letter of Credit, except that
reimbursement of each drawing shall be made in immediately available funds (i)
if such Reimbursement Obligation is denominated in U.S. Dollars, at the
Administrative Agent’s principal office in Chicago, Illinois and (ii) if such
Reimbursement Obligation is denominated in an Alternative Currency, to such
local office as the Administrative Agent has previously specified, in each case
by no later than 2:00 p.m. (local time) on the date when each drawing is paid
or, if such drawing was paid after 10:00 a.m. (local time), by 2:00 p.m. (local
time) on the next Business Day. Anything herein to the contrary notwithstanding,
any Reimbursement Obligation denominated in a currency other than U.S. Dollars
shall be converted to U.S. Dollars at the exchange rate quoted to the applicable
L/C Issuer on the date such Reimbursement Obligation was incurred by major banks
in the interbank foreign exchange market for the purchase of U.S. Dollars for
such other currency and such Reimbursement Obligation shall be denominated in
U.S. Dollars. If the Borrower does not make any such reimbursement payment on
the date due and the Participating Lenders fund their participations therein in
the manner set forth in Section 1.3(d) below, then all payments thereafter
received by the Administrative Agent in discharge of any of the relevant
Reimbursement Obligations shall be distributed in accordance with Section 1.3(d)
below. (d) The Participating Interests. Each Lender (other than the Lender then
acting as L/C Issuer in issuing the relevant Letter of Credit) severally agrees
to purchase from the applicable L/C Issuer, and each L/C Issuer hereby agrees to
sell to each such Lender (a “Participating Lender” ), an undivided percentage
participating interest (a “Participating Interest” ), to the extent of its
Revolver Percentage, in each Letter of Credit issued by, and each Reimbursement
Obligation owed to, such L/C Issuer. Upon any failure by the Borrower to pay any
Reimbursement Obligation at the time required on the date due, as set forth in
Section 1.3(c) above, or if an L/C Issuer is required at any time to return to
the Borrower or to a trustee, receiver, liquidator, custodian or other Person
any portion of any payment of any Reimbursement Obligation, each Participating
Lender shall, not later than the Business Day it receives a request from the
applicable L/C Issuer to such effect, if such request is received before 1:00
p.m. (Chicago time), or not later than the following Business Day, if such
request is received after such time, pay to the Administrative Agent for the
account of the applicable L/C Issuer an amount equal to its Revolver Percentage
of such unpaid or recaptured Reimbursement Obligation together with interest on
such amount accrued from the date the related payment was made by such L/C
Issuer to the date of such payment by such Participating Lender at a rate per
annum equal to (i) from the date the related payment was made by such L/C Issuer
to the date two (2) -6-



--------------------------------------------------------------------------------



 
[amendmentno1046.jpg]
Business Days after payment by such Participating Lender is due hereunder, the
Federal Funds Rate for each day and (ii) from the date two (2) Business Days
after the date such payment is due from such Participating Lender to the date
such payment is made by such Participating Lender, the Domestic Rate in effect
for each such day. Each such Participating Lender shall thereafter be entitled
to receive its Revolver Percentage of each payment received in respect of the
relevant Reimbursement Obligation and of interest paid thereon, with the
applicable L/C Issuer retaining its Revolver Percentage as a Lender hereunder.
The several obligations of the Participating Lenders to each L/C Issuer under
this Section 1.3 shall be absolute, irrevocable and unconditional under any and
all circumstances whatsoever (except, without limiting the Borrower’s
obligations under each Application, to the extent the Borrower is relieved from
its obligation to reimburse an L/C Issuer for a drawing under a Letter of Credit
because of such L/C Issuer’s gross negligence or willful misconduct, as
determined by a final nonappealable court of competent jurisdiction in
determining that documents received under the Letter of Credit comply with the
terms thereof) and shall not be subject to any set-off, counterclaim or defense
to payment which any Participating Lender may have or have had against the
Borrower, such L/C Issuer, any other Lender or any other Person whatsoever.
Without limiting the generality of the foregoing, such obligations shall not be
affected by any Default or Event of Default or by any reduction or termination
of any Revolving Credit Commitment of any Lender, and each payment by a
Participating Lender under this Section 1.3 shall be made without any offset,
abatement, withholding or reduction whatsoever. The Administrative Agent shall
be entitled to offset amounts received for the account of a Lender under this
Agreement against unpaid amounts due from such Lender to an L/C Issuer hereunder
(whether as fundings of participations, indemnities or otherwise), but shall not
be entitled to offset against amounts owed to an L/C Issuer by any Lender
arising outside this Agreement. (e) Obligations Absolute. The Borrower’s
obligation to reimburse L/C Obligations as provided in subsection (c) of this
Section 1.3 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the
relevant Application under any and all circumstances whatsoever and irrespective
of (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 1.3(e), constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
None of the Administrative Agent, the Lenders, or any L/C Issuer shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such L/C Issuer; provided
that the foregoing shall not be construed to excuse an L/C Issuer from liability
to the -7-



--------------------------------------------------------------------------------



 
[amendmentno1047.jpg]
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such L/C Issuer’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an L/C Issuer (as determined by
a court of competent jurisdiction by a final and nonappealable judgment), such
L/C Issuer shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable L/C Issuer may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit. (f) Manner of Requesting a Letter of
Credit. The Borrower shall provide at least five (5) Business Days’ advance
written notice to the Administrative Agent and the applicable L/C Issuer (or
such shorter period of time agreed to by the applicable L/C Issuer) of each
request for the issuance of a Letter of Credit, such notice in each case to be
accompanied by an Application for such Letter of Credit properly completed and
executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the applicable L/C Issuer, in
each case, together with the fees called for by this Agreement. The applicable
L/C Issuer shall be entitled to assume that the conditions precedent to any such
issuance, extension, amendment or increase have been satisfied unless notified
to the contrary by the Administrative Agent or the Required Lenders, and such
L/C Issuer shall promptly notify the Administrative Agent and the Lenders of the
issuance of the Letter of Credit so requested. (g) Replacement of an L/C Issuer
. Any L/C Issuer may be replaced at any time by written agreement among the
Parent, the Borrower, the Administrative Agent, the replaced L/C Issuer and the
successor L/C Issuer. The Administrative Agent shall notify the Lenders of any
such replacement of an L/C Issuer. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced L/C Issuer. From and after the effective date of any such replacement
(i) the successor L/C Issuer shall have all the rights and obligations of an L/C
Issuer under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “L/C Issuer” shall be deemed
to refer to such successor or to any previous L/C Issuer, or to such successor
and all previous L/C Issuers, as the context shall require. After the
replacement of a L/C Issuer hereunder, the replaced L/C Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of a L/C
Issuer under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit. (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by
the applicable L/C Issuer and the Borrower when a Letter of Credit is issued (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for -8-



--------------------------------------------------------------------------------



 
[amendmentno1048.jpg]
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit. Section 1.4. Applicable Interest Rates . (a) Domestic Rate Loans. Each
Domestic Rate Loan made or maintained by a Lender shall bear interest during
each Interest Period it is outstanding (computed on the basis of a year of 365
or 366 days, as applicable, and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued or created by
conversion from a Eurocurrency Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Domestic Rate from time to time in effect, payable on the last day of its
Interest Period and at maturity (whether by acceleration or otherwise). (b)
Eurocurrency Loans. Each Eurocurrency Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed except for Eurocurrency
Loans denominated in Pounds Sterling which shall be computed on the basis of a
year of 365 days and actual days elapsed) on the unpaid principal amount thereof
from the date such Loan is advanced, continued, or created by conversion from a
Domestic Rate Loan until maturity (whether by acceleration or otherwise) at a
rate per annum equal to the sum of the Applicable Margin plus the Adjusted LIBOR
applicable for such Interest Period, payable on the last day of the Interest
Period and at maturity (whether by acceleration or otherwise), and, if the
applicable Interest Period is longer than three months, on each day occurring
every three months after the commencement of such Interest Period. (c) Rate
Determinations. The Administrative Agent shall determine each interest rate
applicable to the Loans, and a reasonable determination thereof by the
Administrative Agent shall be conclusive and binding except in the case of
manifest error or willful misconduct. The Original Dollar Amount of each
Eurocurrency Loan denominated in an Alternative Currency shall be determined or
redetermined, as applicable, effective as of the first day of each Interest
Period applicable to such Loan. Section 1.5. Minimum Borrowing Amounts . Each
Borrowing of Domestic Rate Loans advanced under a Facility (other than Swingline
Loans, which are subject to Section 1.2 hereof) shall be in an amount not less
than $1,000,000 and in integral multiples of $100,000. Each Borrowing of
Eurocurrency Loans advanced under a Facility shall be in an amount not less than
an Original Dollar Amount of $3,000,000 and in integral multiples of 100,000
units of the relevant currency as would have the Original Dollar Amount most
closely approximating $100,000 or an integral multiple thereof. Section 1.6.
Manner of Borrowing Loans and Designating Interest Rates Applicable to Loans .
(a) Notice to the Administrative Agent . The Borrower shall give notice to the
Administrative Agent by no later than (i) 12:00 noon (Chicago time) at least
four (4) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurocurrency Loans denominated in an
Alternative Currency, (ii) 12:00 noon (Chicago time) at least three (3) Business
Days before the date on which the Borrower requests the Lenders to advance a
Borrowing of Eurocurrency Loans denominated in U.S. Dollars and (iii) 12:00 noon
-9-



--------------------------------------------------------------------------------



 
[amendmentno1049.jpg]
(Chicago time) on the date on which the Borrower requests the Lenders to advance
a Borrowing of Domestic Rate Loans. The Loans included in each Borrowing shall
bear interest initially at the type of rate specified in such notice of a new
Borrowing. Thereafter, subject to the terms and conditions hereof, the Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Borrowing or, subject to the minimum amount requirement for each
outstanding Borrowing contained in Section 1.5 hereof, a portion thereof, as
follows: (i) if such Borrowing is of Eurocurrency Loans, on the last day of the
Interest Period applicable thereto, the Borrower may continue part or all of
such Borrowing as Eurocurrency Loans for an Interest Period or Interest Periods
specified by the Borrower or, if such Eurocurrency Loan is denominated in U.S.
Dollars, convert part or all of such Borrowing into Domestic Rate Loans, (ii) if
such Borrowing is of Domestic Rate Loans, on any Business Day, the Borrower may
convert all or part of such Borrowing into Eurocurrency Loans denominated in
U.S. Dollars for an Interest Period or Interest Periods specified by the
Borrower. The Borrower shall give all such notices requesting the advance,
continuation, or conversion of a Borrowing to the Administrative Agent by
telephone, telecopy or other telecommunication device acceptable to the
Administrative Agent (which notice shall be irrevocable once given and, if by
telephone, shall be promptly confirmed in writing in a manner acceptable to the
Administrative Agent), substantially in the form attached hereto as Exhibit A
(Notice of Borrowing) or Exhibit B (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative Agent.
Notices of the continuation of a Borrowing of Eurocurrency Loans denominated in
U.S. Dollars for an additional Interest Period or of the conversion of part or
all of a Borrowing of Eurocurrency Loans denominated in U.S. Dollars into
Domestic Rate Loans or of Domestic Rate Loans into Eurocurrency Loans must be
given by no later than 12:00 noon (Chicago time) at least three (3) Business
Days before the date of the requested continuation or conversion. Notices of the
continuation of a Borrowing of Eurocurrency Loans denominated in an Alternative
Currency must be given no later than 12:00 noon (Chicago time) at least four (4)
Business Days before the requested continuation. All such notices concerning the
advance, continuation, or conversion of a Borrowing shall specify the date of
the requested advance, continuation or conversion of a Borrowing (which shall be
a Business Day), the amount of the requested Borrowing to be advanced,
continued, or converted, the type of Loans to comprise such new, continued or
converted Borrowing and, if such Borrowing is to be comprised of Eurocurrency
Loans, the currency and Interest Period applicable thereto. Upon notice to the
Borrower by the Administrative Agent, acting at the request or with the consent
of the Required Lenders (or, in the case of an Event of Default under Section
8.1(f) or 8.1(g) hereof with respect to the Borrower or Parent, without notice),
no Borrowing of Eurocurrency Loans shall be advanced, continued, or created by
conversion if any Default or Event of Default then exists "" The Borrower agrees
that the Administrative Agent may rely on any such telephonic, telecopy or other
telecommunication notice given by any person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon. (b) Notice to the
Lenders . The Administrative Agent shall give prompt telecopy or other
telecommunication notice to each Lender of any notice from the Borrower received
pursuant to Section 1.6(a) above. The Administrative Agent shall give notice to
the Borrower and each Lender by like means of the interest rate applicable to
each Borrowing of Eurocurrency -10-



--------------------------------------------------------------------------------



 
[amendmentno1050.jpg]
Loans and, if such Borrowing is denominated in an Alternative Currency, shall
give notice by such means to the Borrower and each Lender of the Original Dollar
Amount thereof. (c) Borrower’s Failure to Notify . Any outstanding Borrowing of
Domestic Rate Loans shall, subject to Section 6.2 hereof, automatically be
continued for an additional Interest Period on the last day of its then current
Interest Period unless the Borrower has notified the Administrative Agent within
the period required by Section 1.6(a) hereof that it intends to convert such
Borrowing into a Borrowing of Eurocurrency Loans or notifies the Administrative
Agent within the period required by Section 1.9(a) hereof that it intends to
prepay such Borrowing. If the Borrower fails to give notice pursuant to Section
1.6(a) hereof of the continuation or conversion of any outstanding principal
amount of a Borrowing of Eurocurrency Loans denominated in U.S. Dollars before
the last day of its then current Interest Period within the period required by
Section 1.6(a) hereof and has not notified the Administrative Agent within the
period required by Section 1.9(a) hereof that it intends to prepay such
Borrowing, such Borrowing shall automatically be converted into a Borrowing of
Domestic Rate Loans, subject to Section 6.2 hereof. If the Borrower fails to
give notice pursuant to Section 1.6(a) above of the continuation of any
outstanding principal amount of a Borrowing of Eurocurrency Loans denominated in
an Alternative Currency before the last day of its then current Interest Period
within the period required by Section 1.6(a) hereof and has not notified the
Administrative Agent within the period required by Section 1.9(a) hereof that it
intends to prepay such Borrowing, such Borrowing shall automatically be
continued as a Borrowing of Eurocurrency Loans in the same Alternative Currency
with an Interest Period of one month, subject to Section 6.2 hereof, including
the application of Section 1.4 hereof and of the restrictions contained in the
definition of Interest Period. (d) Disbursement of Loans . Not later than 11:00
a.m. (Chicago time) on the date of any requested advance of a new Borrowing of
Eurocurrency Loans, and not later than 2:00 p.m. (Chicago time) on the date of
any requested advance of a new Borrowing of Domestic Rate Loans (other than
Domestic Rate Loans the proceeds of which are used to repay Swingline Loans),
subject to Section 6 hereof, each Lender shall make available its Loan
comprising part of such Borrowing in funds immediately available at the
principal office of the Administrative Agent in Chicago, Illinois, except that
if such Borrowing is denominated in an Alternative Currency each Lender shall,
subject to Section 1.4(c) and Section 6 hereof, make available its Loan
comprising part of such Borrowing at such office as the Administrative Agent has
previously specified in a notice to each Lender, in such funds as are then
customary for the settlement of international transactions in such currency and
no later than such local time as is necessary for such funds to be received and
transferred to the Borrower for same day value on the date of the Borrowing. The
Administrative Agent shall make available to the Borrower Loans denominated in
U.S. Dollars at the Administrative Agent’s principal office in Chicago, Illinois
and Loans denominated in Alternative Currencies at such office as the
Administrative Agent has previously agreed to with the Borrower, in each case in
the type of funds received by the Administrative Agent from the Lenders. (e)
Administrative Agent Reliance on Lender Funding. Unless the Administrative Agent
shall have been notified by a Lender before the date or, in the case of a
Borrowing of Domestic Rate Loans prior to 1:00 p.m. (Chicago time) on the date,
on which such Lender is -11-



--------------------------------------------------------------------------------



 
[amendmentno1051.jpg]
scheduled to make payment to the Administrative Agent of the proceeds of a Loan
(which notice shall be effective upon receipt) that such Lender does not intend
to make such payment, the Administrative Agent may assume that such Lender has
made such payment when due and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to the Borrower
the proceeds of the Loan to be made by such Lender and, if any Lender has not in
fact made such payment to the Administrative Agent, such Lender shall, on
demand, pay to the Administrative Agent the amount made available to the
Borrower attributable to such Lender together with interest thereon in respect
of each day during the period commencing on the date such amount was made
available to the Borrower and ending on (but excluding) the date such Lender
pays such amount to the Administrative Agent at a rate per annum equal to (i)
from the date the related advance was made by the Administrative Agent to the
date two (2) Business Days after payment by such Lender is due hereunder, the
Federal Funds Rate for each such day or, in the case of a Loan denominated in an
Alternative Currency, the cost to the Administrative Agent of funding the amount
it advanced to fund such Lender’s Loan, as determined by the Administrative
Agent and (ii) from the date two (2) Business Days after the date such payment
is due from such Lender to the date such payment is made by such Lender, the
Domestic Rate in effect for each such day or, in the case of a Loan denominated
in an Alternative Currency, the rate established by Section 1.10(b) hereof for
Eurocurrency Loans denominated in such currency. If such amount is not received
from such Lender by the Administrative Agent immediately upon demand, the
Borrower will, on demand, repay to the Administrative Agent the proceeds of the
Loan attributable to such Lender with interest thereon at a rate per annum equal
to the interest rate applicable to the relevant Loan, but without such payment
being considered a payment or prepayment of a Loan under Section 1.12 hereof, so
that the Borrower will have no liability under such Section with respect to such
payment. Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent. Section 1.7. Interest Periods . As provided in
Sections 1.2(d) and 1.6(a) hereof, at the time of each request to advance,
continue, or create by conversion a Borrowing of Eurocurrency Loans or Swingline
Loans, as applicable, the Borrower shall select an Interest Period applicable to
such Loans from among the available options. The term “Interest Period” means
the period commencing on the date a Borrowing of Loans is advanced, continued,
or created by conversion and ending: (a) in the case of Domestic Rate Loans, on
the last day of the calendar quarter in which such Borrowing is advanced,
continued, or created by conversion (or on the last day of the following quarter
if such Loan is advanced, continued or created by conversion on the last day of
a calendar quarter), (b) in the case of Eurocurrency Loans, 1, 2, 3, 6, or, if
available to all the Lenders, 12 months thereafter, and (c) in the case of
Swingline Loans, on the date, as the Borrower may select, one (1) to five (5)
days thereafter; provided, however, that: (a) any Interest Period for a
Borrowing of Loans consisting of Domestic Rate Loans that otherwise would end
after the Termination Date shall end on the Termination Date; (b) whenever the
last day of any Interest Period would otherwise be a day that is not a Business
Day, the last day of such Interest Period shall be extended to the next
succeeding Business Day, provided that, if such extension would cause the last
day of an -12-



--------------------------------------------------------------------------------



 
[amendmentno1052.jpg]
Interest Period for a Borrowing of Eurocurrency Loans to occur in the following
calendar month, the last day of such Interest Period shall be the immediately
preceding Business Day; (c) for purposes of determining an Interest Period for a
Borrowing of Eurocurrency Loans, a month means a period starting on one day in a
calendar month and ending on the numerically corresponding day in the next
calendar month; provided, however , that if there is no numerically
corresponding day in the month in which such an Interest Period is to end or if
such an Interest Period begins on the last Business Day of a calendar month,
then such Interest Period shall end on the last Business Day of the calendar
month in which such Interest Period is to end; and (d) no Interest Period with
respect to any portion of the Term Loans shall extend beyond a date on which the
Borrower is required to make a scheduled payment of principal on such Term
Loans, as applicable, unless the sum of (a) the aggregate principal amount of
such Term Loans, as applicable, that are Domestic Rate Loans plus (b) the
aggregate principal amount of such Term Loans, as applicable, that are
Eurocurrency Loans with Interest Periods expiring on or before such date equals
or exceeds the principal amount to be paid on the such Term Loans, as
applicable, on such payment date. Section 1.8. Maturity of Loans . Each
Revolving Loan shall mature and become due and payable by the Borrower on the
Termination Date. Each Swingline Loan shall mature and become due and payable on
the earlier of (i) the last day of its Interest Period and (ii) the Termination
Date. Section 1.9. Prepayments . (a) Optional . The Borrower may prepay without
premium or penalty and in whole or in part (but, if in part, then: (i) if such
Borrowing is of Domestic Rate Loans, in an amount not less than $500,000, (ii)
if such Borrowing is of Eurocurrency Loans denominated in U.S. Dollars, in an
amount not less than $1,000,000, (iii) if such Borrowing is denominated in an
Alternative Currency, an amount for which the U.S. Dollar Equivalent is not less
than $1,000,000 and (iv) in an amount such that the minimum amount required for
a Borrowing pursuant to Section 1.5 hereof remains outstanding) any Borrowing of
Eurocurrency Loans upon three (3) (or, if such Borrowing is denominated in a
Alternative Currency four (4)) Business Day’s prior notice to the Administrative
Agent or, in the case of a Borrowing of Domestic Rate Loans, notice delivered to
the Administrative Agent no later than 12:00 noon (Chicago time) on the date of
prepayment, such prepayment to be made by the payment of the principal amount to
be prepaid and, in the case of a prepayment of a Eurocurrency Loan, accrued
interest thereon to the date fixed for prepayment; provided that in the case of
any such prepayment of any Term Loans, Swingline Loans or Eurocurrency Loans,
such prepayment shall be accompanied by accrued interest thereon to the date
fixed for prepayment plus amounts owing under Section 1.12 hereof; provided
further that any amounts not repaid on the date fixed for prepayment shall be
converted (subject to Sections 1.5 and 6.2 hereof) into a Borrowing of Domestic
Rate Loans. The Administrative Agent will promptly advise each Lender of any
such prepayment notice it receives from the Borrower. -13-



--------------------------------------------------------------------------------



 
[amendmentno1053.jpg]
(b) Mandatory . (i) If on any March 31, June 30, September 30 or December 31
occurring after the date hereof the sum of (a) the U.S. Dollar Equivalent of all
outstanding Revolving Loans hereunder, (b) the aggregate Original Dollar Amount
of all outstanding Swingline Loans hereunder, and (c) the U.S. Dollar Equivalent
of all L/C Obligations exceeds the Revolving Credit Commitments as then in
effect, the Borrower shall immediately prepay Revolving Loans and, if necessary,
prefund L/C Obligations in an aggregate amount such that after giving effect
thereto the sum of (A) the U.S. Dollar Equivalent of all outstanding Revolving
Loans hereunder, (B) the aggregate Original Dollar Amount of all outstanding
Swingline Loans hereunder, and (C) the U.S. Dollar Equivalent of all outstanding
L/C Obligations is less than or equal to the Revolving Credit Commitments as
then in effect. (ii) The Borrower shall, on each date the Revolving Credit
Commitments are reduced pursuant to Section 1.13 hereof, prepay the Revolving
Loans and, if necessary, prefund the L/C Obligations by the amount, if any,
necessary to reduce the sum of the aggregate Original Dollar Amount of all
Revolving Loans and Swingline Loans and U.S. Dollar Equivalent of all L/C
Obligations then outstanding to the amount to which the Revolving Credit
Commitments have been so reduced. (c) Term Loans . No amount of the Term Loans
paid or prepaid may be reborrowed, and, in the case of any partial prepayment,
such prepayment shall be applied to the remaining payments on the relevant Loans
as set forth in the applicable Incremental Amendment. Section 1.10. Default Rate
. Notwithstanding anything to the contrary contained herein, if any principal of
or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to: (a) for any Domestic Rate Loan, the sum
of two percent (2%) plus the Domestic Rate from time to time in effect plus the
Applicable Margin for Domestic Rate Loans; (b) for any Eurocurrency Loan, the
sum of two percent (2%) plus the rate of interest in effect thereon at the time
of such default until the end of the Interest Period applicable thereto and,
thereafter, if such Loan is denominated in U.S. Dollars, at a rate per annum
equal to the sum of two percent (2%) plus the Domestic Rate from time to time in
effect plus the Applicable Margin for Domestic Rate Loans or, if such Loan is
denominated in an Alternative Currency, at a rate per annum equal to the sum of
the Eurocurrency Margin, plus two percent (2%) plus the rate of interest per
annum as determined by the Administrative Agent (rounded upwards, if necessary,
to the next higher one hundred-thousandth of a percentage point) at which
overnight or weekend deposits (or, if such amount due remains unpaid more than
three Business Days, then for such other period of time not longer than one
month as the Administrative Agent may elect in its absolute discretion) of the
relevant Alternative Currency for delivery in immediately available and freely
transferable funds would be offered by the Administrative Agent to major banks
in the interbank market upon request of such major banks for the applicable
period as determined above and in an amount comparable to the -14-



--------------------------------------------------------------------------------



 
[amendmentno1054.jpg]
unpaid principal amount of any such Eurocurrency Loan (or, if the Administrative
Agent is not placing deposits in such currency in the interbank market, then the
Administrative Agent’s cost of funds in such currency for such period); (c) for
any Swingline Loan, the sum of 2% plus the rate of interest in effect thereon at
the time of such default until the end of the Interest Period applicable thereto
and, thereafter, at a rate per annum equal to 2% plus the Applicable Margin for
Domestic Rate Loans plus the Domestic Rate from time to time in effect; (d) for
any Reimbursement Obligation, the sum of 2.0% plus the amounts due under Section
1.3 hereof with respect to such Reimbursement Obligation; (e) for any Letter of
Credit, the sum of 2.0% plus the letter of credit fee due under Section 2.1
hereof with respect to such Letter of Credit; and (f) for any other amount owing
hereunder not covered by clauses (a) through (e) above, the sum of 2% plus the
Applicable Margin plus the Domestic Rate from time to time in effect. provided,
however, that in the absence of acceleration, any adjustments pursuant to this
Section 1.10 shall be made at the election of the Administrative Agent, acting
at the request or with the consent of the Required Lenders, with written notice
to the Borrower. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders. Section 1.11. Evidence of
Indebtedness; Notes . (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder. (b) The Administrative Agent shall also
maintain accounts in which it will record (i) the amount of each Loan made
hereunder, the type thereof and the Interest Period with respect thereto, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (c) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof. (c) The entries maintained in the accounts maintained
pursuant to paragraphs (a) and (b) above shall be prima facie evidence of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Administrative Agent or any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Obligations in accordance with their terms. (d) Any
Lender may request that its Loans be evidenced by a Note or Notes. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note or
Notes payable to the order of such Lender in a form supplied by the
Administrative Agent and reasonably -15-



--------------------------------------------------------------------------------



 
[amendmentno1055.jpg]
acceptable to the Borrower. Thereafter, the Loans evidenced by such Note or
Notes and interest thereon shall at all times (including after any assignment
pursuant to Section 12.12 hereof) be represented by one or more Notes payable to
the payee named therein or any registered assignee permitted pursuant to Section
12.12 hereof except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in subsections (a) and (b) above. Section 1.12.
Funding Indemnity . If any Lender shall incur any loss, cost or expense
(including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or re-employment of deposits or other funds acquired by such
Lender to fund or maintain any Eurocurrency Loan or Swingline Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender) as a result of: (a) any payment, prepayment or conversion of a
Eurocurrency Loan or Swingline Loan on a date other than the last day of its
Interest Period, (b) any failure (because of a failure to meet the conditions of
Section 6 hereof or otherwise) by the Borrower to borrow or continue a
Eurocurrency Loan or Swingline Loan, or to convert a Domestic Rate Loan into a
Eurocurrency Loan, on the date specified in a notice given pursuant to Section
1.6(a) hereof or established pursuant to Section 1.6(c) hereof, (c) any failure
by the Borrower to make any payment of principal on any Eurocurrency Loan or
Swingline Loan when due (whether by acceleration or otherwise), or (d) any
acceleration of the maturity of a Eurocurrency Loan or Swingline Loan as a
result of the occurrence of any Event of Default hereunder, then, upon the
demand of such Lender, the Borrower shall pay to such Lender such amount as will
reimburse such Lender for such loss, cost or expense. If any Lender makes such a
claim for compensation, it shall provide to the Borrower, with a copy to the
Administrative Agent, a certificate executed by an officer of such Lender
setting forth the amount of such loss, cost or expense in reasonable detail
(including an explanation of the basis for and the computation of such loss,
cost or expense) and the amounts shown on such certificate if reasonably
calculated shall be conclusive absent manifest error. Section 1.13. Commitment
Terminations . (a) The Borrower shall have the right at any time and from time
to time, upon five (5) Business Days’ prior written notice to the Administrative
Agent (or such shorter period of time agreed by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty, in whole
or in part, any partial termination to be in an amount not less than $5,000,000,
provided that the Revolving Credit Commitments may not be reduced to an amount
less than the sum of the Original Dollar Amount of all Revolving Loans and
Swingline Loans and the U.S. Dollar Equivalent of all L/C Obligations then
outstanding. The Borrower shall have the right at any time and from time to
time, by notice to the Administrative Agent, to reduce or terminate the L/C
Sublimit without -16-



--------------------------------------------------------------------------------



 
[amendmentno1056.jpg]
premium or penalty, in whole or in part ; provided that the L/C Sublimit may not
be reduced to an amount less than the U.S. Dollar Equivalent of all L/C
Obligations then outstanding. The Borrower shall have the right at any time and
from time to time, by notice to the Administrative Agent, to reduce or terminate
the Swingline Sublimit without premium or penalty, in whole or in part; provided
that the Swingline Sublimit may not be reduced to an amount less than the
aggregate principal amount of the Swingline Loans then outstanding. Any such
termination of the L/C Sublimit or the Swingline Sublimit shall not reduce the
Revolving Credit Commitments unless the Borrower elects to do so in the manner
provided above. (b) The Administrative Agent shall give prompt notice to each
Lender pursuant to this Section 1.13 of any termination of Revolving Credit
Commitments. Any such termination of Revolving Credit Commitments (i) shall be
allocated ratably among the Lenders in proportion to their respective Revolver
Percentages and (ii) may not be reinstated. Any termination of the Revolving
Credit Commitments to an aggregate amount less than the L/C Sublimit then in
effect shall reduce the L/C Sublimit to an amount equal to the Revolving Credit
Commitments. Any termination of the Revolving Credit Commitments to an aggregate
amount less than the Swingline Sublimit then in effect shall reduce the
Swingline Sublimit to an amount equal to the Revolving Credit Commitments.
Section 1.14. Substitution of Lenders . In the event (a) the Borrower receives a
claim from any Lender for compensation under Section 9.3 or 12.1 hereof, (b) the
Borrower receives notice from any Lender of any illegality pursuant to Section
9.1 hereof, (c) any Lender is then a Defaulting Lender, or (d) a Lender fails to
consent to an amendment or waiver requested under Section 12.13 hereof at a time
when the Required Lenders have approved such amendment or waiver (any such
Lender referred to in clause (a), (b), (c), or (d) above being hereinafter
referred to as an “Affected Lender” ), the Borrower may, in addition to any
other rights the Borrower may have hereunder or under applicable law, require,
at its expense, any such Affected Lender to assign, at par plus accrued interest
and fees, without recourse, all of its interest, rights, and obligations
hereunder (including all of its Revolving Credit Commitment and the Loans and
participation interests in Letters of Credit and Swingline Loans and other
amounts at any time owing to it hereunder and the other Credit Documents but
excluding its existing rights to payments pursuant to Section 9.3, Section 12.1
or Section 12.15 hereof) to an Eligible Assignee specified by the Borrower,
provided that: (i) the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.12 hereof; (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and funded participations in L/C Obligations and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including all amounts under
Sections 9.3 and 12.1 hereof and any amounts under Section 12.15 hereof and any
amounts under Section 1.12 hereof as if the Loans owing to it were prepaid
rather than assigned) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); -17-



--------------------------------------------------------------------------------



 
[amendmentno1057.jpg]
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 9.3 hereof or payments required to be made pursuant to Section
12.1 hereof, such assignment will result in a reduction in such compensation or
payments thereafter; (iv) such assignment does not conflict with applicable law;
and (v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Section 1.15. Increase in
Revolving Credit Commitments and New Term Loans . The Borrower may, on any
Business Day after the Effective Date and prior to the Termination Date (without
the consent of any Lender) increase the aggregate amount of the Revolving Credit
Commitments and/or borrow one or more term loans under this Agreement (the “New
Term Loans” ) by delivering an Increase Request substantially in the form
attached hereto as Exhibit F (or in such other form reasonably acceptable to the
Administrative Agent) to the Administrative Agent at least five (5) Business
Days prior to the desired effective date of such increase of the Revolving
Credit Commitments or the making of such new term loan(s) (each an “Increase” ).
The Increase Request shall identify additional Lenders (which additional Lenders
shall be subject to the consents and the other restrictions, in each case, as
set forth in Section 12.12 hereof to the same extent as if such additional
Lenders were an assignee hereunder) and/or increased Revolving Credit
Commitments or New Term Loans of existing Lender(s) and the amount of each such
Lender’s Revolving Credit Commitment or New Term Loan commitment, as applicable;
provided, however , that: (i) the aggregate amount of all Increases in respect
of the Revolving Credit Commitments plus the aggregate principal amount of all
Increases in respect of New Term Loans shall not exceed the sum of
$1,000,000,000 plus the aggregate amount of any prepayment or repayment of New
Term Loans; provided, further that the amount of any such Increase in respect of
(x) additional Revolving Credit Commitments shall be in an amount not less than
$10,000,000 (or such lesser amount then agreed to by the Administrative Agent)
and (y) New Term Loans shall be in an amount not less than $20,000,000 (or such
lesser amount then agreed to by the Administrative Agent), (ii) no Default or
Event of Default has occurred and is continuing immediately prior to, or after
giving effect to the Revolving Loans or New Term Loans made pursuant to such
Increase, subject to the provisions of Section 4.4 hereof in the case of any New
Term Loan the proceeds of which will be used to finance a Limited Condition
Acquisition, -18-



--------------------------------------------------------------------------------



 
[amendmentno1058.jpg]
(iii) all representations and warranties contained in Section 5 hereof shall be
true and correct at the time of such request and on the effective date of such
Increase, subject to the provisions of Section 4.4 hereof in the case of any New
Term Loan the proceeds of which will be used to finance a Limited Condition
Acquisition, (iv) prior to the effectiveness of any Increase, the Administrative
Agent shall have received a copy, certified by the secretary or assistant
secretary of the Parent, of resolutions of the Parent’s board of directors
authorizing the amount of such Increase, (v) in the case of a New Term Loan, the
Borrower and its Subsidiaries will be in pro forma compliance (after giving
effect to such New Term Loan) with all financial covenants specified in Section
7.15 and 7.16 hereof as of the last day of the most recently completed calendar
quarter for which financial statements are available, subject to the provisions
of Section 4.4 hereof in the case of any New Term Loan the proceeds of which
will be used to finance a Limited Condition Acquisition, (vi) in the case of an
Increase in the aggregate Revolving Credit Commitments, the Borrower shall not
have terminated any portion of the Revolving Credit Commitments pursuant to
Section 1.13 hereof, and (vii) the proceeds of any Borrowing of an Increase
shall be used solely as provided in Section 7.10 hereof. The effective date (the
“Increase Date” ) of the Increase shall be the date the New Term Loans are
funded or the Revolving Credit Commitments are increased. With respect to an
Increase in the Revolving Credit Commitments as described above, on the Increase
Date, the new Lender(s) (or, if applicable, existing Lender(s)) with a Revolving
Credit Commitment shall advance Revolving Loans, as applicable, in an amount
sufficient such that after giving effect to such advance(s) or loan(s) and the
prepayment of Loans by any Lender(s) whose Revolving Credit Commitment is not
increased, each Lender shall have outstanding its Revolver Percentage of
Revolving Loans, as applicable. It shall be a condition to such effectiveness
that if any Eurocurrency Loans are outstanding under the Revolving Credit on the
date of such effectiveness of an Increase in the Revolving Credit Commitments,
such Eurocurrency Loans shall be deemed to be prepaid on such date (to the
minimum extent necessary to allocate such outstanding Eurocurrency Loans in
accordance with the Revolver Percentage of each Lender after giving effect to
the related Increase) and the Borrower shall pay any amounts owing to the
Lenders pursuant to Section 1.12 hereof. The Borrower agrees to pay all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent relating to any Increase in accordance with Section 12.15 hereof.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to increase its Revolving Credit Commitment or make a New Term Loan
and no Lender’s Revolving Credit Commitment shall be increased without its
written consent thereto, and each Lender may at its option, unconditionally and
without cause, decline to increase its Revolving Credit Commitment or make New
Term Loans. For the avoidance of doubt, all Revolving Loans made pursuant to an
Increase, and the Revolving Credit Commitments in connection therewith, shall be
made on and subject to the terms and conditions applicable to all other
Revolving Loans and Revolving Credit Commitments hereunder. -19-



--------------------------------------------------------------------------------



 
[amendmentno1059.jpg]
The New Term Loans (a) shall have a final maturity date no earlier than the
Termination Date, provided that, at the election of the Borrower, New Term Loans
in an aggregate principal amount not to exceed $500,000,000 at any one time
outstanding shall not be subject to this clause (a), (b) shall amortize as
agreed between the Borrower and the Lenders providing such New Term Loan, and
(c) shall otherwise be made on and subject to terms, taken as a whole, not
materially more favorable to the Lenders advancing the New Term Loans (other
than in connection with pricing, fees, scheduled amortization and customary
mandatory prepayment terms) than those applicable to the Revolving Loans,
provided that delivery to the Administrative Agent at least five Business Days
prior to the incurrence of such New Term Loan (or, at the option of the
Borrower, five Business Days prior to the execution of a commitment letter or
engagement letter with respect to a New Term Loan) of a certificate from a
Responsible Officer (together with a reasonably detailed description of the
material terms and conditions of such New Term Loan or drafts of the
documentation relating thereto) certifying that the Borrower has determined in
good faith that such terms and conditions comply with clause (c) above shall be
conclusive evidence that such terms and conditions comply with clause (c) above
unless the Administrative Agent notifies the Borrower within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees). The Borrower may request from
the Administrative Agent confirmation that the New Term Loans comply with clause
(c) above by delivering to the Administrative Agent a certificate from a
Responsible Officer to the effect that the terms of the New Term Loans comply
with clause (c) above together with a substantially final draft of the
Incremental Amendment referred to below. Commitments in respect of New Term
Loans shall become effective under this Agreement pursuant to an Increase
Request and, if necessary, an amendment (an “Incremental Amendment” ) to this
Agreement and, as appropriate, the other Credit Documents, executed by the
Borrower and Guarantors, each Lender agreeing to provide such New Term Loan,
each additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 1.15. The Lenders hereby
authorize the Administrative Agent to execute such other documents, instruments
and agreements as may be necessary in the reasonable opinion of the
Administrative Agent to give effect to the Incremental Amendment. Section 1.16.
Defaulting Lenders. (a) Defaulting Lender Adjustments. Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law: (i) Waivers and Amendments . Such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definition of Required Lenders and Section 12.13 hereof. -20-



--------------------------------------------------------------------------------



 
[amendmentno1060.jpg]
(ii) Defaulting Lender Waterfall . Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 hereof or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.7 hereof shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first , to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second , to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to any L/C Issuer or the Swingline Lender
hereunder; third , to Cash Collateralize each L/C Issuer’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 1.17 hereof;
fourth , as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth , if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize each L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 1.3 hereof; sixth , to the payment of
any amounts owing to the Lenders, any L/C Issuer or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or the Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh , so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth , to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 6.2 hereof were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swingline Loans are held by the Lenders pro rata in accordance
with their Percentages without giving effect to Section 1.16(a)(iv) hereof. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 1.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. (iii) Certain Fees . (A) Each Defaulting Lender shall be entitled to
receive a facility fee pursuant to Section 2.1(a) hereof for any period during
which that Lender is a -21-



--------------------------------------------------------------------------------



 
[amendmentno1061.jpg]
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
principal amount of the Revolving Loans funded by it, and (2) its Revolver
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 1.17 hereof. " (B) Each Defaulting Lender
shall be entitled to receive a letter of credit participation fee pursuant to
Section 2.1(b) hereof for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Revolver Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 1.17 hereof. (C) With respect to any facility fee or letter of credit
participation fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the applicable L/C Issuer and Swingline Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee. (iv) Reallocation of Participations to Reduce
Fronting Exposure . All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolver Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in Section
6.2 hereof are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Loans and interests in L/C Obligations and Swingline
Loans of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment. Subject to Section 12.29 hereof, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation. (v)
Cash Collateral; Repayment of Swingline Loans . If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize each L/C Issuer’s
Fronting Exposure in accordance with the procedures set forth in Section 1.17
hereof. -22-



--------------------------------------------------------------------------------



 
[amendmentno1062.jpg]
(b) Defaulting Lender Cure . If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuers agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent promptly will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held pro rata by the Lenders in accordance with
their respective Percentages (without giving effect to Section 1.16(a)(iv)
hereof), whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided , further , that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender. (c) New Letters of
Credit . So long as any Lender is a Defaulting Lender, no L/C Issuer shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
Section 1.17. Cash Collateral for Fronting Exposure At any time that there shall
exist a Defaulting Lender, within one (1) Business Day following the written
request of the Administrative Agent or any L/C Issuer (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize each L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 1.16(a)(iv) hereof and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount. (a) Grant of Security Interest . Each of the Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the applicable L/C Issuer, and agrees
to maintain, a first priority security interest in all such Cash Collateral as
security for such Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to clause (b) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
applicable L/C Issuer as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower shall,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by such Defaulting Lender). (b) Application . Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under this
Section 1.17 or Section 1.16 hereof in respect of Letters of Credit shall be
applied to the satisfaction of such Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so -23-



--------------------------------------------------------------------------------



 
[amendmentno1063.jpg]
provided, prior to any other application of such property as may otherwise be
provided for herein. (c) Termination of Requirement . Cash Collateral (or the
appropriate portion thereof) provided to reduce an L/C Issuer’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 1.17 following (A) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (B) the determination by the Administrative Agent and the
applicable L/C Issuer that there exists excess Cash Collateral; provided that
the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations. So long as no Default or Event of Default shall
have occurred and be continuing, upon determining that Cash Collateral shall no
longer be required to be provided under this Section 1.17 or that excess Cash
Collateral exists, upon the Borrower's request, the Administrative Agent shall
promptly return the Cash Collateral (or excess portion) to the Borrower. SECTION
2. FEES . Section 2.1. Fees . (a) Facility Fee. For the period from the
Effective Date to and including the Termination Date, the Borrower shall pay to
the Administrative Agent for the ratable account of the Lenders in accordance
with their Revolver Percentages a facility fee (the “Facility Fee” ) on the
average daily Revolving Credit Commitments, regardless of usage, at a rate per
annum equal to the applicable Facility Fee in the definition of Applicable
Margin; provided that if any Lender continues to have outstanding Revolving
Loans, Swingline Loans or L/C Obligations (including participations therein)
after its Revolving Credit Commitment terminates, then the Facility Fee shall
continue to accrue on the daily amount of such Lender’s outstanding Revolving
Loans, Swingline Loans and L/C Obligations (including participations therein).
Accrued Facility Fees shall be due and payable in arrears on June 30, 2016, on
the last day of each calendar quarter thereafter and on the Termination Date,
unless the Revolving Credit Commitments are terminated in whole on an earlier
date, in which event the fee for the period to but not including the date of
such termination shall be paid in whole on the date of such termination;
provided that any Facility Fee accruing after the date the Revolving Credit
Commitments terminate shall be payable on demand. (b) Letter of Credit Fees. On
the date of issuance or extension, or increase in the amount, of any Letter of
Credit pursuant to Section 1.3 hereof, the Borrower shall pay to the applicable
L/C Issuer for its own account a fronting fee equal to 0.125% of the face amount
of (or of the increase in the face amount of) such Letter of Credit. Quarterly
in arrears, on the last day of each calendar quarter, commencing on June 30,
2016, the Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Lenders in accordance with their Revolver Percentages, a letter
of credit fee at a rate per annum equal to the Applicable Margin in effect
during each day of such quarter applied to the daily average U.S. Dollar
Equivalent of the face amount of Letters of Credit outstanding during such
quarter. In addition, the Borrower shall pay to the applicable L/C Issuer for
its own account such L/C Issuer’s standard issuance, drawing, negotiation,
amendment, assignment, and other administrative fees for each Letter of Credit
as established by such L/C Issuer from time to time. -24-



--------------------------------------------------------------------------------



 
[amendmentno1064.jpg]
(c) Administrative Agent Fees . The Borrower shall pay to the Administrative
Agent the fees agreed to between the Administrative Agent and the Parent in
writing from time to time. (d) Fee Calculations . All fees payable under
Sections 2.1(a) and (b) hereof shall be computed on the basis of a year of 365
or 366 days, as applicable, for the actual number of days elapsed. SECTION 3.
PLACE AND APPLICATION OF PAYMENTS . Section 3.1. Place and Application of
Payments . All payments of principal of and interest on the Loans and the
Reimbursement Obligations, and of all other amounts payable by the Borrower
under this Agreement, shall be made by the Borrower to the Administrative Agent
by no later than 12:00 Noon noon (Chicago time) on the due date thereof at the
principal office of the Administrative Agent in Chicago, Illinois (or such other
location in the State of Illinois as the Administrative Agent may designate to
the Borrower) or, if such payment is to be made in an Alternative Currency, no
later than 12:00 Noon noon local time at the place of payment to such office as
the Administrative Agent has previously specified in a notice to the Borrower
for the benefit of the Person or Persons entitled thereto. Any payments received
after such time shall be deemed to have been received by the Administrative
Agent on the next Business Day. All such payments shall be made (i) in U.S.
Dollars, in immediately available funds at the place of payment, or (ii) in the
case of amounts payable hereunder in an Alternative Currency, in such
Alternative Currency in such funds then customary for the settlement of
international transactions in such currency, in each case without setoff or
counterclaim. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests or facility fees ratably to the Lenders and like funds
relating to the payment of any other amount payable to any Person to such
Person, in each case to be applied in accordance with the terms of this
Agreement. If the Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the assumption that the Borrower will make a scheduled
payment and such scheduled payment is not so made, each Lender shall, on demand,
repay to the Administrative Agent the amount distributed to such Lender together
with interest thereon in respect of each day during the period commencing on the
date such amount was distributed to such Lender and ending on (but excluding)
the date such Lender repays such amount to the Administrative Agent, at a rate
per annum equal to: (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, (x) if such
scheduled payment was to be made in U.S. Dollars, the Federal Funds Rate for
each such day and (y) if such scheduled payment was to be made in an Alternative
Currency, at the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency for
delivery of immediately available and freely transferable funds are offered by
the Person serving as Administrative Agent to major banks in the interbank
market for each such day and (ii) from the date two (2) Business Days after the
date such payment is due from such Lender to the date such payment is made by
such Lender, (x) if such scheduled payment was to be made in U.S. Dollars, the
Domestic Rate in effect for each such day and (y) if such scheduled payment was
to be made in an Alternative Currency, the rate per annum established by Section
1.10(b) hereof for Eurocurrency Loans denominated in such currency. -25-



--------------------------------------------------------------------------------



 
[amendmentno1065.jpg]
SECTION 4. DEFINITIONS ; INTERPRETATION . Section 4.1. Definitions . The
following terms when used herein have the following meanings: “Account” is
defined in Section 8.4(b) hereof. “Acquired Business” means the entity or assets
acquired by the Parent or one of its Subsidiaries in an Acquisition.
“Acquisition” means any transaction, or any series of related transactions,
consummated after the Effective Date, by which the Parent or any of its
Subsidiaries (i) acquires any business or all or substantially all of the assets
of any firm, corporation or division thereof, whether through purchase of
assets, merger or otherwise, (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or at least
a majority of the partnership interests of any partnership or at least a
majority interest in a joint venture or (iii) merges, consolidates or otherwise
combines with another Person (other than a Person that is a Subsidiary or the
Parent) provided that the Parent or the Subsidiary is the surviving entity or
such surviving entity becomes a Subsidiary. “Act” is defined in Section 12.27
12.28 hereof. “Adjusted EBIT” means, for any period, Consolidated Net Income for
such period plus all amounts deducted in arriving at such Consolidated Net
Income for such period for (i) Interest Expense, (ii) federal, state and local
income tax expense, (iii) all non-cash contributions or accruals to or with
respect to deferred profit sharing or compensation, and (iv) Permitted
Adjustments; provided that any amounts added to Consolidated Net Income pursuant
to clause (iii) above for any period shall be deducted from Consolidated Net
Income for the period, if ever, in which such amounts are paid in cash by the
Parent or any of its Subsidiaries. “Adjusted EBITDA” means, for any period,
Consolidated Net Income for such period plus all amounts deducted in arriving at
such Consolidated Net Income for such period for (i) Interest Expense, (ii)
federal, state and local income tax expense, (iii) all amounts properly charged
for depreciation of fixed assets and amortization of intangible assets on the
books of the Parent and its Restricted Subsidiaries, (iv) all non-cash
contributions or accruals to or with respect to deferred profit sharing or
compensation, and (v) Permitted Adjustments; provided that any amounts added to
Consolidated Net Income pursuant to clause (iv) above for any period shall be
deducted from Consolidated Net Income for the period, if ever, in which such
amounts are paid in cash by the Parent or any of its Subsidiaries. “Adjusted
LIBOR” means, for any Borrowing of Eurocurrency Loans, a rate per annum
determined in accordance with the following formula: -26-



--------------------------------------------------------------------------------



 
[amendmentno1066.jpg]
Adjusted LIBOR = LIBOR___________ 1 - Eurocurrency Reserve Percentage Where,
“LIBOR” means, for an Interest Period for a Borrowing of Eurocurrency Loans, the
higher of (i) (a) the LIBOR Index Rate for such Interest Period, if such rate is
available and can be determined, and (b) if the LIBOR Index Rate is not
available and cannot be determined, the average rate of interest per annum
(rounded upwards, if necessary, to the nearest one hundred-thousandth of a
percentage point) at which deposits in U.S. Dollars or the relevant Alternative
Currency, as appropriate, in immediately available funds are offered to the
Person serving as the Administrative Agent at 11:00 a.m. (London, England time)
two (2) Business Days before the beginning of such Interest Period by major
banks in the interbank eurocurrency market for delivery on the first day of and
for a period equal to such Interest Period in an amount equal or comparable to
the principal amount of the Eurocurrency Loan scheduled to be made by the Person
serving as the Administrative Agent as part of such Borrowing and (ii) 0.00%.
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars or the relevant Alternative Currency, as
appropriate, for a period equal to such Interest Period, which appears on the
appropriate Reuters Page for such currency, as of 11:00 a.m. (London, England
time) on the day two (2) Business Days before the commencement of such Interest
Period. “Reuters Page” means the page designated on the Reuters Service (or on
any successor or substitute page of such service, or any successor to or a
publicly available substitute for such service, providing rate quotations
comparable to those currently provided or, if not currently provided, previously
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the London interbank market in the applicable
currency). “Eurocurrency Reserve Percentage” means, for any Borrowing of
Eurocurrency Loans, the daily average for the applicable Interest Period of the
maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any supplemental, marginal and emergency reserves) are imposed
during such Interest Period by the Board of Governors of the Federal Reserve
System (or any successor) on “eurocurrency liabilities” , as defined in such
Board’s Regulation D (or in respect of any other category of liabilities that
includes deposits by reference to which the interest rate on Eurocurrency Loans
is determined or any category of extensions of credit or other assets that
include loans by non-United States offices of any Lender to United States
residents), subject to any amendments of such reserve requirement by such Board
or its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the Eurocurrency Loans shall be deemed to be
“eurocurrency liabilities” as -27-



--------------------------------------------------------------------------------



 
[amendmentno1067.jpg]
defined in such Regulation D without benefit or credit for any prorations,
exemptions or offsets under such Regulation D. “Administrative Agent” means Bank
of Montreal and any successor pursuant to Section 10.7 hereof. “Administrative
Questionnaire” means an administrative questionnaire in a form supplied by the
Administrative Agent. “Affected Lender” is defined in Section 1.14 hereof.
“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with their correlative
meanings, “controlled by” and “under common control with” ) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies of a Person (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise); provided that, in any
event for purposes of this definition: (i) any Person which owns directly or
indirectly 10% or more of the securities having ordinary voting power for the
election of directors or other governing body of a corporation or 10% or more of
the partnership or other ownership interests of any other Person (other than as
a limited partner of such other Person) will be deemed to control such
corporation or other Person; and (ii) each director and executive officer of the
Parent or any Subsidiary shall be deemed an Affiliate of the Parent and each
Subsidiary. Notwithstanding the foregoing, in relation to The Royal National
Westminster Bank of Scotland plc, the term “Affiliate” shall not include (i) the
UK government or any member or instrumentality thereof, including Her Majesty's
Treasury and UK Financial Investments Limited (or any directors, officers,
employees or entities thereof) or (ii) any persons or entities controlled by or
under common control with the UK government or any member or instrumentality
thereof (including Her Majesty's Treasury and UK Financial Investments Limited)
and which are not part of The Royal Bank of Scotland Group plc and its
subsidiaries or subsidiary undertakings. “Agreement” means this Second Amended
and Restated Multicurrency Credit Agreement, as the same amended by Amendment
No. 1 and as may be further amended, modified, restated or supplemented from
time to time pursuant to the terms hereof. “Alternative Currency” means any of
Australian Dollars, Canadian Dollars, Euros, Hong Kong Dollars, Japanese Yen,
Pound Sterling, and Swiss Francs, and any other currency approved by all the
Lenders, in each case for so long as such currency is readily available to all
the Lenders and is freely transferable and freely convertible to U.S. Dollars
and the Reuters Monitor Money Rates Service (or any successor thereto or other
service designated by the Administrative Agent) reports a LIBOR or applicable
Currency Rate (or other benchmark designated by the Administrative Agent) for
such currency for interest periods of one, two, three and six calendar months ;
provided that if any Lender provides written notice to the Borrower (with a copy
to the Administrative Agent) that any currency control or other exchange
regulations are imposed in the country in which any such Alternative Currency is
issued and that in the reasonable opinion of such Lender funding a Loan in such
currency is impractical, then such currency shall cease to -28-



--------------------------------------------------------------------------------



 
[amendmentno1068.jpg]
be an Alternative Currency hereunder until such time as all the Lenders
reinstate such country’s currency as an Alternative Currency. “AML Laws” means
all laws, rules, and regulations of any jurisdiction applicable to the Borrower,
the Subsidiaries or any Guarantor from time to time concerning or relating to
anti-money laundering. “Amendment No. 1 ” means that certain Amendment No. 1 to
Credit Agreement, dated as of May [ ], 2018, by and among the Borrower, the
Guarantors party thereto, the Lenders party thereto and the Administrative
Agent. “Amendment No. 1 Effective Date ” shall have the meaning set forth in
Amendment No. 1. “Anti-Corruption Laws” means all laws, rules, and regulations
of any jurisdiction applicable to the Borrower, the Subsidiaries or any
Guarantor from time to time concerning or relating to bribery or corruption.
“Applicable Margin” means, on any date with respect to the Loans, Reimbursement
Obligations, and the Facility Fees and letter of credit fees payable under
Section 2.1 hereof, the rates per annum determined in accordance with the
following schedule as in effect on such date as determined pursuant to the
provisions of the definition of Pricing Date: APPLICABLE MARGIN FOR DOMESTIC
RATE LOANS APPLICABLE MARGIN FOR AND REIMBURSEMENT EUROCURRENCY LOANS
OBLIGATIONS AND LETTER OF CREDIT LEVEL FEE FACILITY FEE LEVEL I 0.000%
0.8500.775 % 0.100% LEVEL II 0.000% 0.925 0.850 % 0.125 0.100 % LEVEL III 0.100
0.000 % 1.100 0.900 % 0.150 0.100 % LEVEL IV 0.300 0.000 % 1.300 1.000 % 0.200
0.150 % LEVEL V 0.500 0.175 % 1.500 1.175 % 0.250 0.175 % LEVEL VI 0.750% 1.750%
0.300% ; provided that from the Amendment No. 1 Effective Date until the Pricing
Date for the fiscal quarter of the Parent ending June 30, 2016,2018, the
Borrower shall be in Level IIIII . “Application” is defined in Section 1.3(b)
hereof. “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender. “Assignment and Acceptance” means
an assignment and acceptance entered into by a Lender and an Eligible Assignee
(with the consent of any party whose consent is required by -29-



--------------------------------------------------------------------------------



 
[amendmentno1069.jpg]
Section 12.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent. “Authorized Representative” means those persons shown on
the list of officers of the Borrower or Parent provided by the Borrower pursuant
to Section 6.1(i) hereof, or on any updated such list provided by the Parent to
the Administrative Agent, or any further or different officer of the Borrower or
Parent so named by any Authorized Representative of the Parent in a written
notice to the Administrative Agent. “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution. “Bail-In Legislation”
means, with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Bank Product
Agreement” means any agreement to provide cash management services, including
treasury, depository, overdraft, credit or debit card, stored value cards,
electronic funds transfer, supply chain financing arrangements and other cash
management arrangements that is entered into by and between the Parent or any
Subsidiary (other than a Mortgage Unrestricted Subsidiary) and any Bank Product
Lender. “Bank Product Lender” means any Person that, (a) at the time it enters
into a Bank Product Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, or (b) at the
time it (or its Affiliate) becomes a Lender or the Administrative Agent
(including on the Amendment No. 1 Effective Date), is a party to a Bank Product
Agreement, in each case in its capacity as a party to such Bank Product
Agreement. “Bank Product Obligations” means any and all obligations of the
Parent and any Subsidiary (other than a Mortgage Unrestricted Subsidiary),
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with any Bank Product
Agreement. “Beneficial Ownership Certification” means a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association. “Beneficial Ownership
Regulation ” means 31 C.F.R. § 1010.230. “Benefit Plan” means any of (a) an
“employee benefit plan” (as defined in ERISA) that is subject to Title I of
ERISA, (b) a “plan” as defined in Section 4975 of the Internal Revenue -30-



--------------------------------------------------------------------------------



 
[amendmentno1070.jpg]
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Internal
Revenue Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” is defined in the introductory paragraph of this Agreement.
“Borrowing” means the total of Loans and Swingline Loans, as applicable, of a
single type advanced, continued for an additional Interest Period, or converted
from a different type into such type by the Lenders under a Facility on a single
date and for a single Interest Period. Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Facility according to their
Percentages of such Facility. Borrowings of Swingline Loans are made by the
Swingline Lender in accordance with the procedures set forth in Section 1.2
hereof. A Borrowing is “advanced” on the day Lenders advance funds comprising
such Borrowing to the Borrower, is “continued” on the day a new Interest Period
for the same type of Loans commences for such Borrowing, and is “converted” on
the day such Borrowing is changed from one type of Loan to the other, all as
requested by the Borrower pursuant to Section 1.6(a) hereof. “Business Day”
means any day other than a Saturday or Sunday on which Lenders are not
authorized or required to close in Chicago, Illinois and, if the applicable
Business Day relates to the borrowing or payment of a Eurocurrency Loan or a
Letter of Credit denominated in an Alternative Currency, on which banks are
dealing in U.S. Dollar deposits or the relevant Alternative Currency in the
interbank market in London, England and, if the applicable Business Day relates
to the borrowing or payment of a Eurocurrency Loan denominated in an Alternative
Currency, on which banks and foreign exchange markets are open for business in
the city where disbursements of or payments on such Loan are to be made and, if
such Alternative Currency is the Euro or any national currency of a nation that
is a member of the European Economic and Monetary Union, which is a TARGET
Settlement Day. “Capital Lease” means, subject to Section 4.3, at any date any
lease of Property which, in accordance with GAAP, would be required to be
capitalized on the balance sheet of the lessee. “Capitalized Lease Obligations”
means, subject to Section 4.3, for any Person, the amount of such Person’s
liabilities under Capital Leases determined at any date in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and the applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. -31-



--------------------------------------------------------------------------------



 
[amendmentno1071.jpg]
“Cash Flow Leverage Ratio” means as of the last day of any calendar quarter the
ratio of the Total Funded Debt as of such day to Adjusted EBITDA for the four
calendar quarters then ended. “Cash Interest Coverage Ratio” means as of the
last day of any calendar quarter the ratio of Adjusted EBIT for the four
calendar quarters then ended to Cash Interest Expense for the same four (4)
calendar quarters then ended. “Cash Interest Expense” means, for any period, the
sum of all cash interest charges of the Parent and its Restricted Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Change of Control” means at any time: (i) the Parent ceases
to be the ultimate “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act” )) of at least
99% of the total voting power of the Voting Stock of the Borrower; (ii) any
Person becomes the beneficial owner of securities of the Parent representing 30%
or more of the then outstanding Voting Stock of the Parent; or (iii) during any
period of twenty-four consecutive months beginning after the Effective Date,
individuals who at the beginning of such period constitute the Board of
Directors of the Parent (the “Board” ), together with any new director (other
than a director designated by a person who has entered into an agreement with
the Parent to effect a transaction described in clause (ii) of this Change of
Control definition) whose election or nomination for election was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority of the Board. For purposes of the definition of Change of Control,
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act as supplemented by Section -32-



--------------------------------------------------------------------------------



 
[amendmentno1072.jpg]
13(d)(3) of the Exchange Act; provided , however , that Person shall not include
(i) the Parent or any Wholly-Owned Subsidiary, or (ii) any Person who, as of the
Effective Date, was the beneficial owner of securities of the Parent
representing 20% or more of the combined voting power. “Code” means the Internal
Revenue Code of 1986, as amended and any successor statute thereto. “Commodity
Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute. “Compliance Certificate”
means a certificate in the form of Exhibit D hereto. “Consolidated Net Income”
means, for any period, the net income (or net loss) of the Parent, its
Restricted Subsidiaries and the Mortgage Unrestricted Subsidiaries for such
period computed on a consolidated basis in accordance with GAAP, but excluding
any extraordinary profits or losses; provided that there shall be included in
such determination for such period all such amounts attributable to any Person
acquired pursuant to an Acquisition to the extent such Person is not
subsequently sold or otherwise disposed of (other than in a transaction pursuant
to which the business of such Person is retained by the Parent or a Subsidiary
of the Parent) during such period for the portion of such period prior to such
Acquisition; provided further that there shall be excluded the income of any
such consolidated Mortgage Unrestricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions of that income by
such consolidated subsidiary to a Restricted Subsidiary or the Parent is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such consolidated subsidiary. “Contractual Obligation” means, as
to any Person, any provision of any security issued by such Person or of any
agreement, instrument or undertaking to which such Person is a party or by which
it or any of its Property is bound. “Controlled Group” means all members of a
controlled group of corporations and all trades and businesses (whether or not
incorporated) under common control that, together with the Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
“Credit Documents” means this Agreement, Amendment No. 1, the Notes, the
Applications, the Letters of Credit and each Subsidiary Guarantee Agreement
delivered to the Administrative Agent pursuant to Section 7.21 hereof. “Credit
Event” means the advancing of any Loan or Swingline Loan, the continuation of or
conversion into a Eurocurrency Loan denominated in an Alternative Currency, or
the issuance of, or extension of the expiration date or increase in the amount
of, any Letter of Credit. “CRR” means the Council Regulation (EU) No 575/2013 of
the European Parliament and of the Council of 26 June 2013 on prudential
requirements for credit institutions and investment firms and amending
Regulation (EU) No 648/2012. -33-



--------------------------------------------------------------------------------



 
[amendmentno1073.jpg]
“Currency Rate” means with respect to: (i) Australian Dollars, the rate per
annum equal to the Bank Bill Swap Reference Bid Rate ( “BBSY” ), (ii) Canadian
Dollars, the rate per annum equal to the Canadian Dealer Dollar Offered Rate (
“CDOR” ), as published on the applicable Reuters Page; and (iii) Hong Kong
Dollars, the rate per annum equal to the Hong Kong Interbank Offered Rate (
“HIBOR” ), in each case as published on the applicable Reuters Page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) on the day and as of
the time as is generally treated as the rate fixing day and time by market
practice in such interbank market, as determined by the Administrative Agent
with a term equivalent to such Interest Period. “Debtor Relief Laws” means the
Bankruptcy Code of the United States of America, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect. “Default” means any event or
condition the occurrence of which would, with the passage of time or the giving
of notice, or both, constitute an Event of Default. “Defaulting Lender” means,
subject to Section 1.16(b) hereof, any Lender that (a) has failed to (i) fund
all or any portion of its Loans within two (2) Business Days of the date such
Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, each L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder ( provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, at any time after the Effective
Date, other than via an Undisclosed Administration (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state, or federal or national regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in -34-



--------------------------------------------------------------------------------



 
[amendmentno1074.jpg]
that Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States of
America or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 1.16(b)) upon delivery of written notice
of such determination to the Borrower, each L/C Issuer, the Swingline Lender and
each Lender. “Designated Disbursement Account” means the account of the Borrower
maintained with the Administrative Agent or its Affiliate and designated in
writing to the Administrative Agent as the Borrower’s Designated Disbursement
Account (or such other account as the Borrower and the Administrative Agent may
otherwise agree). “Domestic Rate” means, for any day, a rate per annum equal to
the greatest of: (i) the higher of (A) the rate of interest announced or
otherwise established by the Person serving as Administrative Agent from time to
time as its prime commercial rate, or its equivalent, for U.S. Dollar loans to
borrowers located in the United States as in effect on such day, with any change
in the Domestic Rate resulting from a change in said prime commercial rate to be
effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be such Person’s best
or lowest rate) and (B) 0.00% , (ii) the sum of (A) the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Person serving as
Administrative Agent at face value of Federal funds in the secondary market in
an amount equal or comparable to the principal amount for which such rate is
being determined, plus (B) 1/2 of 1%, and (iii) the LIBOR Quoted Rate for such
day plus 1.00%. As used herein, the term “LIBOR Quoted Rate” means, for any day,
a rate per annum equal to the quotient of (A) the higher of (a) the rate per
annum (rounded upwards, if necessary, to the next higher one hundred-thousandth
of a percentage point) for deposits in U.S. Dollars for a one-month interest
period which appears on the LIBOR01 Page of the Reuters Service (or any
successor thereto or other service designated by the Administrative Agent) as of
11:00 a.m. (London, England time) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) and (b) 0.00% divided by (B) one
(1) minus the Eurocurrency Reserve Percentage (calculated for this purpose as if
each Domestic Rate Loan were a Eurocurrency Loan). -35-



--------------------------------------------------------------------------------



 
[amendmentno1075.jpg]
“Domestic Rate Loan” means a Loan bearing interest prior to maturity at a rate
specified in Section 1.4(a) hereof. “EEA Financial Institution” means (a) any
credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date” means the date of this Agreement or such
later Business Day upon which each condition described in Section 6.1 hereof
shall be satisfied or waived in a manner acceptable to the Administrative Agent
in its discretion. “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a
Lender, (c) an Approved Fund, and (d) any other Person that is a Non-Public
Lender (in the case of this clause (d)) approved by (i) the Administrative
Agent, (ii) each L/C Issuer, (iii) the Swingline Lender, and (iv) unless an
Event of Default has occurred and is continuing, the Parent (each such approval
not to be unreasonably withheld or delayed and if it is delayed for more than
five (5) Business Days it is deemed to be given); provided that notwithstanding
the foregoing, “Eligible Assignee” shall not include a natural Person, the
Borrower or any Guarantor or any of the Parent’s Affiliates or Subsidiaries.
“Environmental and Health Laws” means any and all federal, state, local and
foreign statutes, laws, regulations, ordinances, judgments, permits and other
governmental rules or restrictions relating to human health, safety (including
without limitation occupational safety and health standards), or the environment
or to emissions, discharges or releases of pollutants, contaminants, hazardous
or toxic substances, wastes or any other controlled or regulated substance into
the environment, including without limitation ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous or toxic substances, wastes or any other
controlled or regulated substance or the clean-up or other remediation thereof.
“ERISA” is defined in Section 5.8 hereof. “EU Bail-In Legislation Schedule”
means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time. -36-



--------------------------------------------------------------------------------



 
[amendmentno1076.jpg]
“Eurocurrency Loan” means a Loan bearing interest prior to maturity at the rate
specified in Section 1.4(b) hereof. “Eurocurrency Reserve Percentage” is defined
in the definition of “Adjusted LIBOR” in this Section 4.1. “Event of Default”
means any of the events or circumstances specified in Section 8.1 hereof.
“Excess Interest” is defined in Section 12.24 hereof. “Exchange Act” means the
Securities Exchange Act of 1934, as amended. “Excluded Swap Obligation” means,
with respect to any Guarantor, any Swap Obligation if, and to the extent that,
all or a portion of the Guaranty of such Guarantor of such Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal. “Existing Credit Agreement” is defined in the
preliminary statement of this Agreement. “Existing Letters of Credit” is defined
in Section 1.3(a) hereof. “Facility” means any of the Revolving Facility or any
Term Loan Facility. “Facility Fee” is defined in Section 2.1 hereof. “FATCA”
means Sections 1471 through 1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code. “Federal Funds Rate” means the fluctuating
interest rate per annum described in part (A) of clause (ii) of the definition
of Domestic Rate. “Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to an L/C Issuer, such Defaulting Lender’s Revolver
Percentage of the outstanding L/C Obligations with respect to Letters of Credit
issued by such L/C Issuer other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or -37-



--------------------------------------------------------------------------------



 
[amendmentno1077.jpg]
Cash Collateralized by the Borrower or such Defaulting Lender in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolver Percentage of outstanding Swingline Loans made by the
Swingline Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or repaid in
accordance with the terms hereof. “Fund” means any Person (other than a natural
person) that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business. “GAAP” means generally accepted accounting principles
set forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination. “Governmental Authority” means the government of the
United States of America or any other nation, or of any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank). “Guarantor” means (i) the Parent,
Jones Lang LaSalle Americas, Inc., a Maryland corporation, LaSalle Investment
Management, Inc., a Maryland corporation, Jones Lang LaSalle International,
Inc., a Delaware corporation, Jones Lang LaSalle Co-Investment, Inc., a Maryland
corporation, Jones Lang LaSalle Limited, a company organized under the laws of
England and Wales, Jones Lang LaSalle GmbH, a company organized under the laws
of Germany SE, a European stock corporation ( Societas Europae, SE ) under
German law , Jones Lang LaSalle New England, LLC, a Delaware limited liability
company, Jones Lang LaSalle Brokerage, Inc., a Texas corporation, or, in each
case other than the Parent, its permitted successors and assigns and (ii) any
other Subsidiary of the Borrower Parent designated by the Borrower as a
Guarantor as required by Section 7.21 hereof. “Guaranty” by any Person means
(without duplication) all obligations (other than endorsements in the ordinary
course of business of negotiable instruments for deposit or collection) of such
Person guaranteeing or in effect guaranteeing any Indebtedness, dividend or
other financial obligation (including, without limitation, limited or full
recourse obligations in connection with sales of receivables or any other
Property) of any other Person (the “primary obligor” ) in any manner, whether
directly or indirectly, including, without limitation, all obligations incurred
through an agreement, contingent or otherwise, by such Person: (i) to purchase
such Indebtedness or obligation or any Property or assets constituting security
therefor, (ii) to advance or supply funds (x) for the purchase or payment of
such Indebtedness or obligation, or (y) to maintain working capital or other
balance sheet condition, or otherwise to advance or make available funds for the
purchase or payment of such Indebtedness or obligation, -38-



--------------------------------------------------------------------------------



 
[amendmentno1078.jpg]
(iii) to lease property or to purchase Securities or other property or services
primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of the primary obligor to make payment of the
Indebtedness or obligation, or (iv) otherwise to assure the owner of the
Indebtedness or obligation of the primary obligor against loss in respect
thereof. For the purpose of all computations made under this Agreement, the
amount of a Guaranty in respect of any obligation shall be deemed to be equal to
the maximum aggregate amount of such obligation at the time the amount of the
Guaranty is being determined or, if the Guaranty is limited to less than the
full amount of such obligation, the maximum aggregate potential liability under
the terms of the Guaranty at the time the amount of the Guaranty is being
determined. “Hazardous Material” means any substance or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls, dioxins and petroleum or its by-products or
derivatives (including crude oil or any fraction thereof) and (b) any other
material or substance classified or regulated as “hazardous” or “toxic” pursuant
to any Environmental and Health Law. “Hedge Agreement” means any Swap Contract
that is entered into by and between the the Parent or any Restricted Subsidiary
and any Hedge Bank. “Hedge Bank” means any Person that, (a) at the time it
enters into a Swap Contract, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, or (b) at the
time it (or its Affiliate) becomes a Lender or the Administrative Agent
(including on the Amendment No. 1 Effective Date), is a party to a Swap
Contract, in each case in its capacity as a party to such Swap Contract.
“Increase” is defined in Section 1.15 hereof. “Increase Request” means an
Increase Request substantially in the form attached hereto as Exhibit F or in
such other form acceptable to the Administrative Agent. “Incremental Amendment”
is defined in Section 1.15 hereof. “Indebtedness” means for any Person (without
duplication), (i) obligations of such Person for borrowed money, (ii)
obligations of such Person representing the deferred purchase price of property
or services other than accounts payable and other accrued liabilities arising in
the ordinary course of business on terms customary in the trade and other than
deferred employee, officer or director compensation, (iii) obligations of such
Person evidenced by notes, acceptances, or other instruments of such Person or
pursuant to letters of credit issued for such Person’s account, (iv)
obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from Property now or hereafter owned or acquired by such
Person, (v) Capitalized Lease Obligations of such Person, and (vi) obligations
for which such Person is obligated pursuant to a Guaranty. For the sake of
clarity, (i) performance guarantees (other than guarantees of the payment of
Indebtedness), performance and surety bonds and environmental, “bad boy” and
completion guarantees provided by the Borrower, the Parent, or any Subsidiary,
(ii) pension liabilities of the Parent or any Subsidiary, (iii) indebtedness
consolidated onto the books and records of the Parent for GAAP purposes under
Accounting Standards Codification -39-



--------------------------------------------------------------------------------



 
[amendmentno1079.jpg]
Topic 810 (formerly referred to as EITF 04-05 and FIN 46R) or any successor
standard which otherwise would not be consolidated, and (iv) earn-outs or other
earned deferred payment obligations incurred in connection with Permitted
Acquisitions, if measured in whole or in part by events or performance occurring
after the purchase, to the extent either (i) such obligations are contingent and
remain contingent under the purchase agreement for such Permitted Acquisition or
(ii) such obligations have become fixed and are due and payable no later than
sixty (60) days after such obligations have become fixed, in each case, shall
not be considered as Indebtedness. “Interest Expense” means, for any period, the
sum of all interest charges of the Parent and its Restricted Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP.
“Interest Period” is defined in Section 1.7 hereof. “ISP” means, with respect to
any Letter of Credit, the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice, Inc. (or such later
version thereof as may be in effect at the time of issuance). “L/C Documents”
means the Letters of Credit, any draft or other document presented in connection
with a drawing thereunder, the Applications and this Agreement. “L/C Issuer”
means (a) with respect to Letters of Credit issued hereunder on or after the
Effective Date, (i) each of Bank of Montreal and Bank of America, N.A. and (ii)
any other Lender to the extent it has agreed in its sole discretion to act as an
“L/C Issuer” hereunder and that has been approved in writing by the Parent and
the Administrative Agent (such approval by the Administrative Agent not to be
unreasonably delayed or withheld) as an “ L/C Issuer” hereunder, in each case in
its capacity as issuer of any Letter of Credit and (b) with respect to the
Existing Letters of Credit, Bank of Montreal and BMO Harris Bank N.A. in their
respective capacity as issuer thereof. Any L/C Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such L/C
Issuer, in which case the term “L/C Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. “L/C Obligations”
means the aggregate U.S. Dollar Equivalent of the undrawn face amounts of all
outstanding Letters of Credit and all unpaid Reimbursement Obligations. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 4.5 hereof. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.13 or 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. “L/C Sublimit” means an aggregate amount equal
to the lesser of (a) $100,000,000 50,000,000 (or such higher amount not in
excess of $150,000,000 in the aggregate as the L/C Issuers and the
Administrative Agent may agree in their sole discretion) and (b) the aggregate
amount of the L/C Issuers’ Letter of Credit Commitments at such time, as such
amount -40-



--------------------------------------------------------------------------------



 
[amendmentno1080.jpg]
may be reduced pursuant to the terms hereof. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility. “LCA Test Date” is
defined in Section 4.4 hereof. “Lenders” means and includes the financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 12.12 hereof and each Lender that becomes a party
hereto pursuant to Section 1.15 hereto and, unless the context otherwise
requires, the Swingline Lender. “Lending Office” is defined in Section 9.4
hereof. “Letter of Credit” is defined in Section 1.3(a) hereof. “Letter of
Credit Commitment” means, as to any L/C Issuer at any time, (a) the amount set
forth opposite such L/C Issuer’s name on Schedule 1 under the caption “Letter of
Credit Commitment” or (b) for any other L/C Issuer becoming an L/C Issuer after
the Closing Date, such amount as separately agreed to in a written agreement
between the Parent and such L/C Issuer (which such agreement shall be promptly
delivered to the Administrative Agent upon execution), in each case of clauses
(a) and (b) above, any such amount may be changed after the Closing Date in a
written agreement between the Parent and such L/C Issuer (which such agreement
shall be promptly delivered to the Administrative Agent upon execution), as such
amount may be adjusted from time to time in accordance with this Agreement;
provided that the Letter of Credit Commitment with respect to any Person that
ceases to be an L/C Issuer for any reason pursuant to the terms hereof shall be
$0 (subject to the Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof) . “Level I” exists at any date if, at
such date, the Cash Flow Leverage Ratio is less than 1.50 1.00 to 1.00. “Level
II” exists at any date if, at such date, Level I does not exist and the Cash
Flow Leverage Ratio is less than 2.00 1.50 to 1.00. “Level III” exists at any
date if, at such date, neither Level I nor Level II exists and the Cash Flow
Leverage Ratio is less than 2.50 to 1.00. “Level IV” exists at any date if, at
such date, neither Level I, Level II nor Level III exists and the Cash Flow
Leverage Ratio is less than 3.00 3.50 to 1.00. “Level V ” exists at any date if,
at such date, neither Level I, Level II, Level III nor Level IV exists and the
Cash Flow Leverage Ratio is less than 3.50 to 1.00. “Level VI ” exists at any
date if, at such date, none of Level I, Level II, Level III , or Level IV or
Level V exists. “LIBOR” is defined in the definition of “Adjusted LIBOR” in this
Section 4.1. “LIBOR Successor Rate” is defined Section 9.2(b). -41-



--------------------------------------------------------------------------------



 
[amendmentno1081.jpg]
“Lien” means any interest in Property securing an obligation owed to a Person
other than the owner of the Property, whether such interest is based on the
common law, statute or contract, including, but not limited to, the security
interest lien arising from a mortgage, encumbrance, pledge, conditional sale,
security agreement or trust receipt, or a lease, consignment or bailment for
security purposes. The term “Lien” shall also include survey exceptions or
encumbrances, easements or reservations, or rights of others for rights-of-way,
utilities and other similar purposes, or zoning or other restrictions as to the
use of real properties. For the purposes of this definition, a Person shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement, Capital Lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
for security purposes, and such retention of title shall constitute a “Lien.”
“Limited Condition Acquisition” means a Permitted Acquisition by the Parent or
one or more of its Subsidiaries whose consummation is not conditioned on the
availability of, or on obtaining, third party financing a nd which is designated
as a Limited Condition Acquisition by the Parent in writing to the
Administrative Agent on or prior to the date the definitive agreements for such
acquisition are entered into. “Loan” means any Revolving Loan, Term Loan or
Swingline Loan, whether outstanding as a Domestic Rate Loan or Eurocurrency
Loan, each of which is a “type” of Loan hereunder. “Material Acquisition ” means
any Acquisition that involves aggregate consideration (including cash, equity,
purchase price adjustments (but excluding earn-out or similar payments),
Indebtedness or liabilities incurred or assumed, and all transaction costs) in
excess of $250,000,000. 250,000,000; provided that immediately after giving
effect to such Material Acquisition no Default of Event of Default shall have
occurred and be continuing and provided further that, with respect to a Limited
Condition Acquisition, such requirement shall be subject to the provisions of
Section 4.4 hereof. “Material Adverse Effect” means a material and adverse
effect on (i) the business, operations, Property or financial or other condition
of the Parent and its Subsidiaries, taken as a whole, (ii) the ability of the
Parent or Borrower to perform any of its payment obligations under this
Agreement, or (iii) the rights, remedies and benefits available to, or conferred
upon, the Administrative Agent or any Lender under any Credit Document.
“Material Credit Facility” shall mean any agreement (other than this Agreement)
creating or evidencing indebtedness for borrowed money by Parent or any
Restricted Subsidiary, or in respect of which the Parent or any Restricted
Subsidiary is an obligor or otherwise provides a guarantee or other credit
support, in a principal amount outstanding or available for borrowing equal to
or greater than $200,000,000 (or the equivalent of such amount in the relevant
currency of payment, determined as of the date of the closing of such agreement
based on the exchange rate of such other currency). “Material Subsidiary” means
any Subsidiary that as of the date of determination has (a) revenues in excess
of 5% of the consolidated revenue of the Parent and its Restricted Subsidiaries
for the period of the four fiscal quarters most recently ended for which the
Parent -42-



--------------------------------------------------------------------------------



 
[amendmentno1082.jpg]
has delivered financial statements pursuant to Section 7.06(a)(i) or (ii)
hereof, or (b) property with an aggregate fair market value in excess of 5% of
the book value of the total consolidated assets of the Parent and its Restricted
Subsidiaries at the end of such period. “Maximum Rate” is defined in Section
12.24 hereof. “Minimum Collateral Amount” means, at any time, (a) with respect
to Cash Collateral consisting of cash or deposit account balances, an amount
equal to 105% of the Fronting Exposure of each L/C Issuer with respect to
Letters of Credit issued and outstanding at such time and (b) otherwise, an
amount determined by the Administrative Agent and each L/C Issuer in their sole
discretion. “Mortgage Unrestricted Subsidiary” means Jones Lang LaSalle
Multifamily LLC, its successors and its subsidiaries and any entity (and its
subsidiaries) purchased, acquired or formed by the Parent or a Subsidiary that
engages in the loan origination or servicing business or becomes an originator
of mortgage loans under the Federal National Mortgage Association, Federal
Housing Administration or other quasi-governmental agency program, in each case
so long as the obligations of such Person are non-recourse to the Parent or any
Restricted Subsidiary. “Net Cash Flow Leverage Ratio” means as of the last day
of any calendar quarter the ratio of the Total Funded Debt as of such day minus
Qualified Cash to Adjusted EBITDA for the four calendar quarters then ended.
“Net Cash Flow Leverage Ratio Increase” is defined in Section 7.15 hereof. “New
Term Loan” is defined in Section 1.15 hereof. “Non-Public Lender” means (i)
until the publication of an interpretation of “public” as referred to in the CRR
by the competent authority/ies: an entity which (x) assumes rights and/or
obligations vis-à-vis the Borrower, the value of which is at least EUR 100,000
(or its equivalent in any other currency), (y) provides repayable funds for an
initial amount of at least EUR 100,000 (or its equivalent in any other currency)
or (z) otherwise qualifies as not forming part of the public; and (ii) as soon
as the interpretation of the term "public" as referred to in the CRR has been
published by the relevant authority/ies: an entity which is not considered to
form part of the public on the basis of such interpretation. “Note” means any
promissory note issued at the request of a Lender pursuant to Section 1.11
hereof in the form of Exhibit C-1 evidencing such Lender’s Revolving Loans,
Exhibit C-2 evidencing the Swingline Lender’s Swingline Loans or Exhibit C-3
evidencing such Lender’s Term Loans. “Note Agreement” shall mean the Note and
Guaranty Agreement dated as of June 27, 2017 among the Borrower, as Issuer, the
Parent, as Parent Guarantor, and the Note Purchasers party thereto, as the same
may be amended, modified, restated or supplemented from time to time. -43-



--------------------------------------------------------------------------------



 
[amendmentno1083.jpg]
“Obligations” means all fees payable hereunder, all obligations of the Borrower
to pay principal or interest on Loans, Swingline Loans and L/C Obligations, all
Bank Product Obligations, all Swap Obligations, and all other payment
obligations of the Borrower or any Guarantor arising under or in relation to any
Credit Document , any Bank Product Agreement or any Hedge Agreement, provided
that the Obligations of a Guarantor shall not include its Excluded Swap
Obligations . “OFAC” means the United States Department of Treasury Office of
Foreign Assets Control. “OFAC Event” means the event specified in Section 7.23
hereof. “OFAC SDN List” means the list of the Specially Designated Nationals and
Blocked Persons maintained by OFAC. “Original Dollar Amount” means the amount of
any Obligation denominated in U.S. Dollars and, in relation to any Loan
denominated in an Alternative Currency, the U.S. Dollar Equivalent of such Loan
on the day it is advanced or continued for an Interest Period. “Parent” means
Jones Lang LaSalle Incorporated, a Maryland corporation. “Participant Register”
is defined in Section 12.11 hereof. “Participating Lender” is defined in Section
1.3(d) hereof. “Participating Interest” is defined in Section 1.3(d) hereof.
“PBGC” is defined in Section 5.8 hereof. “Percentage” means for any Lender its
Revolver Percentage and each Term Loan Percentage, as applicable; and where the
term “Percentage” is applied on an aggregate basis, such aggregate percentage
shall be calculated by aggregating the separate components of the Revolver
Percentage and each Term Loan Percentage, and expressing such components on a
single percentage basis. “Permitted Acquisition” means any Acquisition in a line
of business related to that of the Parent and its Subsidiaries with respect to
which all of the following conditions shall have been satisfied: (a) the Board
of Directors or other governing body or the holders of 100%, or such other
percentage as may be required by the applicable governing documents, of the
equity interests of the Person whose Property, or Voting Stock or other
interests in which, are being so acquired has approved the terms of such
Acquisition; and (b) after giving effect to such Acquisition and any Credit
Event in connection therewith, no Default or Event of Default shall exist,
including with respect to the -44-



--------------------------------------------------------------------------------



 
[amendmentno1084.jpg]
financial covenants contained in Sections 7.15 and 7.16 hereof on a pro forma
basis and, in the case of a Material Acquisition, the Parent shall have
delivered to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent (which evidence shall be substantially in the form of a
Compliance Certificate or such other form reasonably satisfactory to the
Administrative Agent) certifying to the foregoing; provided that with respect to
a Limited Condition Acquisition, such requirements shall be subject to the
provisions of Section 4.4 hereof. “Permitted Adjustments” means, for any period,
and without duplication, (i) cash and non-cash restructuring expenses incurred
by the Parent or any Restricted Subsidiaries during such period that are
directly attributable to identified restructuring initiatives, to the extent
such cash restructuring charges do not exceed $100,000,000 in the aggregate for
all periods from and after April 1, 2016,2018, (ii) deferred commissions earned
and received in cash by any Person acquired pursuant to an Acquisition (net of
commissions payable) for transactional activity, to the extent such activity was
completed prior to the acquisition of such Person by the Parent or a Restricted
Subsidiary and not previously recognized as revenue by the Parent or its
Restricted Subsidiaries, not to exceed $50,000,000 for any four consecutive
fiscal quarter period or $100,000,000 in the aggregate for all periods from and
after April 1, 2016,2018, (iii) impairment and other non-cash charges related to
direct or indirect co-investments in real estate or real estate related assets,
including notes and other securities, of the Parent and its Restricted
Subsidiaries funded prior to April 1, 2016, not to exceed $50,000,000 in the
aggregate for all periods from and after April 1, 2016,, (iv) non-cash charges
arising from the impairment of goodwill or other intangible assets in accordance
with and as required by FASB Accounting Standards Codification Topic 350
(formerly SFAS 142) under GAAP or any successor standard, (v) acquisition,
integration and transition charges (including costs for client or investor
consents treated as an expense or reduction of revenue rather than purchase
price) directly related to any Permitted Acquisition pursued or closed on or
after July 1, 20152017 to the extent such charges or reduction of revenue do not
exceed $400,000,000 in the aggregate for all such Permitted Acquisitions for all
periods from and after April 1, 2016,2018, (vi) the subtraction of non-cash
gains or the addition of non-cash losses relating to (a) changes in the
mark-to-market value of co-investments described above and earn-outs and (b)
mortgage servicing rights, (vii) any non-recurring fees, expenses or charges
paid in connection with debt or equity financing activities, and (viii) the
aggregate amount of write-downs of tax indemnification assets to the extent a
tax reserve related to such tax indemnification is released. “Person” means an
individual, partnership, corporation, limited liability company, association,
trust, unincorporated organization or any other entity or organization,
including a government or any agency or political subdivision thereof. “Plan”
means at any time an employee pension benefit plan covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code that
is either (i) maintained by a member of the Controlled Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which a member of the
Controlled Group is then making or accruing an obligation to make contributions
or has within the preceding five plan years made contributions. -45-



--------------------------------------------------------------------------------



 
[amendmentno1085.jpg]
“Platform” is defined in Section 12.8(d) hereof. “Pricing Date” means, for any
fiscal quarter of the Parent ended after the date hereof, the latest date by
which the Parent is required to deliver a Compliance Certificate for such fiscal
quarter pursuant to Section 7.6(b) hereof. Except as provided in the immediately
following two sentences, the Applicable Margin established on a Pricing Date
shall remain in effect until the next Pricing Date. If the Parent has not
delivered a Compliance Certificate by the date such Compliance Certificate is
required to be delivered under Section 7.6(b) hereof, Level V shall be deemed to
exist from such required delivery date until a Compliance Certificate is
delivered before the next Pricing Date. If the Parent subsequently delivers such
a Compliance Certificate before the next Pricing Date, the Applicable Margin
established by such late delivered Compliance Certificate shall take effect from
the date of delivery until the next Pricing Date. In all other circumstances,
the Applicable Margin established by a Compliance Certificate shall be in effect
from the Pricing Date that occurs immediately after the end of the Parent’s
fiscal quarter covered by such Compliance Certificate until the next Pricing
Date. “Priority Debt” means, as of any date, the sum (without duplication) of
the outstanding Indebtedness of the Parent and its Restricted Subsidiaries
secured by any Liens. “Property” means any interest in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible, whether now
owned or hereafter acquired. “PTE” means a prohibited transaction class
exemption issued by the U.S. Department of Labor, as any such exemption may be
amended from time to time. “Qualified Cash” means as of the last day of any
calendar quarter the sum of: (i) the lesser of (A) $100,000,000 lesser of (A) an
amount calculated in accordance with the definition of “Qualified Cash” as set
forth in the Note Agreement (so long as the Note Agreement is in effect) and (B)
the sum of : (I) i) the Unrestricted Cash owned by the Borrower or any Guarantor
and maintained in an account in the United States and (II) 75% of Unrestricted
Cash maintained in a jurisdiction outside the United States Parent or any
Restricted Subsidiary and (ii) the proceeds of indebtedness (including the
Loans) incurred for the purpose of funding a Permitted Acquisition which are
held in a segregated or restricted account solely (i) for the purpose of funding
the purchase price of such Permitted Acquisition (together with any related fees
or expenses) or (ii) for the benefit of the lenders of such indebtedness.
“Quoted Rate” is defined in Section 1.2(c) hereof. “Register” is defined in
Section 12.12(b) hereof. “Reimbursement Obligation” is defined in Section 1.3(c)
hereof. “Related Indemnitee” is defined in Section 12.15 hereof. “Removal
Effective Date” is defined in Section 10.7(b) hereof. -46-



--------------------------------------------------------------------------------



 
[amendmentno1086.jpg]
“Required Lenders” means, as of the date of determination thereof, Lenders
having Total Credit Exposures representing more than 50% of the Total Credit
Exposures of all Lenders. To the extent provided in the last paragraph of
Section 12.13, the Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time. “Required Revolving
Lenders” means, at any time, Lenders having Revolving Credit Exposures
representing more than 50% of the total Revolving Credit Exposures of all
Lenders. To the extent provided in the last paragraph of Section 12.13 hereof,
the Revolving Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Revolving Lenders at any time. “Resignation Effective Date”
is defined in Section 10.7(a) hereof. “Responsible Officer ” means the chief
executive officer, president President , any vice president, chief financial
officer, treasurer or assistant treasurer, or other similar officer or any
Authorized Representative of the Borrower or any Guarantor. “Restricted
Subsidiary” means any Subsidiary of the Parent other than an Unrestricted
Subsidiary. “Revaluation Date” means, with respect to any Letter of Credit
denominated in an Alternative Currency, (a) the date of issuance thereof, (b)
the date of each amendment thereto having the effect of increasing the amount
thereof, (c) the last day of each calendar month, and (d) each additional date
as the Administrative Agent or the Required Lenders shall specify. “Revolving
Facility” means the credit facility for making Revolving Loans and Swingline
Loans and issuing Letters of Credit described in Sections 1.1, 1.2 and 1.3
hereof. “Revolver Percentage” means # for each Lender, the percentage of the
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, the
percentage of the total Revolving Credit Exposure then outstanding held by such
Lender. “Revolving Credit” means the credit facility for making Revolving Loans
and Swingline Loans and issuing Letters of Credit described in Sections 1.1, 1.2
and 1.3 hereof. “Revolving Credit Exposure” means, as to any Lender at any time,
the sum of the (i) aggregate Original Dollar Amount of its outstanding Revolving
Loans, (ii) the aggregate Original Dollar Amount of such Lender’s participation
in Swingline Loans, and (iii) the aggregate U.S. Dollar Equivalent of such
Lender’s participation in all L/C Obligations at any time outstanding at such
time. “Revolving Credit Commitment” means, as to any Lender, the obligation of
such Lender to make Revolving Loans and to participate in Swingline Loans and
Letters of Credit hereunder in an aggregate principal or face amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
under the heading “Revolving Credit Commitment” on -47-



--------------------------------------------------------------------------------



 
[amendmentno1087.jpg]
Schedule 1 attached hereto and made a part hereof, as the same may be reduced or
modified at any time or from time to time pursuant to the terms hereof.
“Revolving Credit Commitments” means the aggregate of each Lender’s Revolving
Credit Commitment. “Sanction Programs” means all laws, regulations, Executive
Orders Economic U.S. Financial sanctions or trade embargoes or restrictive
measures enacted, imposed, administered or enforced from time to time by (i) the
U.S. Government, including OFAC, including without limitation, the Bank Secrecy
Act, anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States, (ii) the United Nations Security Counsel, (iii) the European Union or
any of its member states, (iv) Her Majesty’s Treasury, (v) Switzerland, or (vi)
any other relevant authority. “Sanctioned Country” means, at any time, a country
or territory which is, or whose government is, the subject or target of any
Sanctions broadly restricting or prohibiting dealings with such country,
territory or government (as of the Effective Date, Crimea, Cuba, Iran, North
Korea, Sudan, and Syria). “Sanctioned Person” means, at any time, any Person
with whom dealings are restricted or prohibited under Sanctions, including (a)
any Person listed in any Sanctions-related list of designated Persons maintained
by the United States (including by OFAC, the U.S. Department of State, or the
U.S. Department of Commerce), the United Nations Security Council, the European
Union or any of its member states, Her Majesty’s Treasury, Switzerland or any
other relevant authority, (b) any Person located, organized or resident in, or
any government or Governmental Authority of, a Sanctioned Country or (c) any
Person 50% or more owned by any Person described in clauses (a) or (b) hereof.
“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by: (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the U.S. Department of Commerce; (b) the United Nations
Security Council; (c) the European Union or any of its member states; (d) Her
Majesty’s Treasury; (e) Switzerland; or (f (f) the Australian Department of
Foreign Affairs and Trade or (g ) any other relevant authority. “SEC” means the
Securities and Exchange Commission. “Security” has the same meaning as in
Section 2(l) of the Securities Act of 1933, as amended. “Set-Off” is defined in
Section 12.7 hereof. “Scheduled Unavailability Date” is defined Section 9.2(b).
-48-



--------------------------------------------------------------------------------



 
[amendmentno1088.jpg]
“Subsidiary” means a corporation, partnership or other entity that, under GAAP,
is included in the consolidated financial statements of the Parent. “Subsidiary
Guarantee Agreement” means a letter to the Administrative Agent in the form of
Exhibit E hereto executed by a Subsidiary whereby it acknowledges it is party
hereto as a Guarantor under Section 11 hereof. “Swap Contract” means (a) any and
all rate swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement” ), including any such
obligations or liabilities under any Master Agreement. “Swap Obligations” means
the liability of the Parent or any Subsidiary (other than a Mortgage
Unrestricted Subsidiary) to Hedge Bank, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor);
provided, however, that, with respect to any Guarantor, the Swap Obligations
Guaranteed by such Guarantor shall exclude all Excluded Swap Obligations.
“Swingline” means the credit facility for making one or more Swingline Loans
described in Section 1.2 hereof. “Swingline Lender” means Bank of Montreal
acting in its capacity as the lender of Swingline Loans hereunder, or any
successor Lender acting in such capacity appointed pursuant to Section 12.12
hereof. “Swingline Sublimit” means $ 100,000,000 200,000,000 as the same may be
reduced from time to time pursuant to Section 1.13 hereof. “Swingline Loan” is
defined in Section 1.2 hereof. “TARGET Settlement Day” means any day on which
the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) System is open. -49-



--------------------------------------------------------------------------------



 
[amendmentno1089.jpg]
“Term Loan Facility” means each credit facility for making Term Loan Facility
Loans , if any; and “Term Loan Facilities” means all Term Loan Facilities. “Term
Loans” means and includes each Term Loan advanced pursuant to Section 1.15
hereof. “Termination Date” means June 21, 2021. May 16, 2023. “Total Credit
Exposure” means, as to any Lender at any time, the unused Revolving Credit
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time. “Total Funded Debt” means, at any time the same is to be
determined, the aggregate of all Indebtedness of the Parent and its Restricted
Subsidiaries determined without duplication on a consolidated basis minus (i)
the aggregate stated amount of performance letters of credit issued for the
account of the Parent or any Restricted Subsidiary other than any such Letter of
Credit issued hereunder and (ii) the aggregate principal amount of debt for
borrowed money owed by the Parent or any Restricted Subsidiary under overdraft
facilities but only to the extent of cash held by the Parent and its Restricted
Subsidiaries on a consolidated basis. “Undisclosed Administration” means in
relation to a Lender or its direct or indirect parent company or other affiliate
that exercises control over it, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such person is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed. “Unfunded Vested
Liabilities” means, with respect to any Plan at any time, the amount (if any) by
which (i) the present value of all vested nonforfeitable accrued benefits under
such Plan exceeds (ii) the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA. “Unrestricted Cash” means cash or cash equivalents of the Parent or any
Restricted Subsidiary that (a) do not appear (or would not be required to
appear) as “restricted” on a consolidated balance sheet of the Parent, (b) are
not subject to a Lien (other than Liens of the type described in Section 7.9(f)
and (c) in the case of cash and cash equivalents held in an account outside the
United States, is not prohibited by applicable law or binding contractual
agreement from being repatriated to the Borrower or Parent. “Unrestricted
Subsidiary” means (i) each Mortgage Unrestricted Subsidiary and (ii) any
Subsidiary of the Parent (other than a Guarantor or the Borrower) which (a) is
established for the sole purpose of investing in real estate and real estate
related assets including notes and other securities and (b) is designated by the
Parent (with prior written notice to the Administrative -50-



--------------------------------------------------------------------------------



 
[amendmentno1090.jpg]
Agent) to be an Unrestricted Subsidiary; provided that except for the Mortgage
Unrestricted Subsidiaries, no Subsidiary may be an Unrestricted Subsidiary for
more than 180 days. “Unused Revolving Credit Commitments” means, at any time,
the difference between the Revolving Credit Commitments then in effect and the
aggregate outstanding Original Dollar Amount of all Revolving Loans, and the
U.S. Dollar Equivalent of all L/C Obligations. “U.S. Dollars” and “$” each means
the lawful currency of the United States of America. “U.S. Dollar Equivalent”
means (a) the amount of any Obligation or Letter of Credit denominated in U.S.
Dollars, (b) in relation to any Obligation or Letter of Credit denominated in a
currency other than U.S. Dollars, the amount of U.S. Dollars which would be
realized by converting such other currency into U.S. Dollars at the exchange
rate quoted to the Administrative Agent, at approximately 11:00 a.m. (London
time) three Business Days prior (i) to the date on which a computation thereof
is required to be made and (ii) in the case of L/C Obligations, on any
Revaluation Date, in each case by major banks in the interbank foreign exchange
market for the purchase of U.S. Dollars for such other currency. “US Guarantor”
means each of (i) the Parent, Jones Lang LaSalle Americas, Inc., a Maryland
corporation, LaSalle Investment Management, Inc., a Maryland corporation, Jones
Lang LaSalle International, Inc., a Delaware corporation, Jones Lang LaSalle
Co-Investment, Inc., a Maryland corporation, Jones Lang LaSalle New England,
LLC, a Delaware limited liability company, Jones Lang LaSalle Brokerage, Inc., a
Texas corporation, or, in each case other than the Parent, its permitted
successors and assigns and (ii) any other Subsidiary of the Parent organized
under the laws of the United States or any state thereof designated by the
Borrower as a Guarantor as required by Section 7.21 hereof. “Voting Stock” of
any Person means capital stock of any class or classes or other equity interests
(however designated) having ordinary voting power for the election of directors
or similar governing body of such Person, other than stock or other equity
interests having such power only by reason of the happening of a contingency.
“Welfare Plan” means a “welfare plan” , as defined in Section 3(1) of ERISA.
“Wholly-Owned” when used in connection with any Subsidiary of the Parent means a
Subsidiary of which all of the issued and outstanding shares of stock or other
equity interests (other than directors’ qualifying shares as required by law)
shall be owned by the Parent and/or one or more of its Wholly-Owned
Subsidiaries. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. Section 4.2. Interpretation .
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the terms defined. The words “hereof” , “herein” , and -51-



--------------------------------------------------------------------------------



 
[amendmentno1091.jpg]
“hereunder” and words of like import when used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
All references to times of day in this Agreement shall be references to Chicago,
Illinois time unless otherwise specifically provided. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, the same shall be done in accordance
with GAAP, to the extent applicable, except where such principles are
inconsistent with the specific provisions of this Agreement. Section 4.3. Change
in Accounting Principles . If, after the date of this Agreement, there shall
occur any change in GAAP from those used in the preparation of the financial
statements referred to in Section 7.6 hereof and such change shall result in a
material change in the method of calculation of any financial covenant, standard
or term found in this Agreement, either the Borrower or the Required Lenders may
by notice to the Lenders and the Borrower, respectively, require that the
Lenders and the Borrower negotiate in good faith to amend such covenants,
standards, and terms so as equitably to reflect such change in accounting
principles, with the desired result being that the criteria for evaluating the
financial condition of the Parent and its Subsidiaries shall be the same as if
such change had not been made. No delay by the Borrower or the Required Lenders
in requiring such negotiation shall limit their right to so require such a
negotiation at any time after such a change in accounting principles. Until any
such covenant, standard, or term is amended in accordance with this Section 4.3,
financial covenants shall be computed and determined in accordance with GAAP
without giving effect to the relevant change in accounting principles.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made without giving effect to any
change to, or modification of, GAAP which would require the capitalization of
leases (whether or not existing) that would be characterized as “operating
leases” under GAAP as in effect as of the Effective Date. Section 4.4. Limited
Condition Acquisition . In connection with any action being taken in connection
with a Limited Condition Acquisition, for purposes of determining compliance
with any provision of this Agreement which requires (i) that no Default, Event
of Default or specified Event of Default, as applicable, has occurred, is
continuing or would result from any such action, as applicable, such condition
shall, at the option of the Parent (an “LCA Election” ), be deemed satisfied so
long as no Default, Event of Default or specified Event of Default, as
applicable, exists on the date the definitive agreements for such Limited
Condition Acquisition are entered into (the “LCA Test Date” ) and no Default or
Event of Default under Section 8.1(a), (f) or (g) exists or would result
therefrom on the date any related New Term Loans are advanced or (ii) the
calculation of the Net Cash Flow Leverage Ratio and the Cash Interest Coverage
Ratio, in each case, at the option of the Parent, the date of determination of
whether any such action is permitted hereunder shall be deemed to be the LCA
Test Date and if, after giving pro forma effect to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they had occurred at the beginning of the most recent four
consecutive fiscal quarters ending prior to the LCA Test Date for which
consolidated financial statements of the Parent are -52-



--------------------------------------------------------------------------------



 
[amendmentno1092.jpg]
available, the Parent could have taken such action on the relevant LCA Test Date
in compliance with such ratio, such ratio shall be deemed to have been complied
with. If the Parent makes an LCA Election, then in connection with any
calculation of any ratio, test or basket availability with respect to any
transaction following the relevant LCA Test Date and prior to the earlier of the
date on which such Limited Condition Acquisition is consummated or the date that
the definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, for purposes
of determining whether such subsequent transaction is permitted under this
Agreement, any such ratio, test or basket shall be required to be satisfied on a
pro forma basis (i) assuming that such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (ii) assuming that
such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have not been consummated. For the avoidance of doubt, notwithstanding
anything in this Section 4.4 to the contrary, the requirements of Section 6.2
are required to be satisfied in connection with any extensions of credit other
than the New Term Loans the proceeds of which are or will be used to finance a
Limited Condition Acquisition, it being understood that the only conditions to
funding such New Term Loans shall be those set forth in the Incremental
Amendment executed and delivered in connection with such New Term Loans. Section
4.5. Letter of Credit Amounts. With respect to any Letter of Credit that, by its
terms or the terms of any other Credit Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the U.S. Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
SECTION 5. REPRESENTATIONS AND WARRANTIES . Each of the Borrower and the Parent
hereby represents and warrants to the Administrative Agent, each Lender and each
L/C Issuer as to itself and, where the following representations and warranties
apply to Subsidiaries, as to each of its Subsidiaries, as follows: Section 5.1.
Corporate Organization and Authority . The Parent is duly organized and existing
in good standing under the laws of the State of Maryland; has all necessary
corporate power to carry on its present business; and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business transacted by it or the nature of the Property owned or leased by it
makes such licensing, qualification or good standing necessary and in which the
failure to be so licensed, qualified or in good standing would reasonably be
expected to have a Material Adverse Effect. The Borrower is duly incorporated
and existing under the laws of The Netherlands as a private company with limited
liability (a besloten vennootschap met beperkte aansprakelijkheid ); has all
necessary corporate power to carry on its present business; and is duly licensed
or qualified and in good standing to the extent applicable in each jurisdiction
in which the nature of the business transacted by it or the nature of the
Property owned or leased by it makes such licensing, qualification or good
standing necessary and in which the failure to -53-



--------------------------------------------------------------------------------



 
[amendmentno1093.jpg]
be so licensed, qualified or in good standing would reasonably be expected to
have a Material Adverse Effect. The Borrower and each Guarantor is subject to
civil and commercial law with respect to its obligations under the Credit
Documents and the making and performance of the Credit Documents by the Borrower
and each Guarantor constitute private and commercial acts rather than public or
governmental acts. Neither the Borrower nor any Guarantor is entitled to any
immunity on the ground of sovereignty or the like from the jurisdiction of any
court or from any action, suit, setoff or proceeding, or the service of process
in connection therewith, arising under the Credit Documents. Section 5.2.
Subsidiaries . Schedule 5.2 hereto identifies as of the date of this Agreement
each Guarantor, the jurisdiction of its organization, the percentage of issued
and outstanding shares of each class of its capital stock or equity interests,
as the case may be, owned by the Parent and the Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and outstanding.
Except to the extent that would not reasonably be expected to have a Material
Adverse Effect, each Subsidiary is duly incorporated or formed and existing in
good standing as a corporation, limited partnership, limited liability company
or other entity under the laws of the jurisdiction of its incorporation or
formation, has all necessary corporate or other power to carry on its present
business, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business transacted by it or the nature
of the Property owned or leased by it makes such licensing or qualification
necessary. All of the issued and outstanding shares of capital stock and other
equity interests of each Subsidiary are validly issued and outstanding and fully
paid and, if such Subsidiary is a corporation, nonassessable. All such shares
owned by the Parent are owned beneficially, and of record, free of any Lien
other than any Lien permitted by Section 7.9(c) or Section 7.9(d). Section 5.3.
Authority and Validity of Obligations . The Borrower has full power and
authority to enter into this Agreement and the other Credit Documents to which
it is a party, to make the borrowings herein provided for, to issue its Notes in
evidence thereof, to apply for the issuance of the Letters of Credit, and to
perform all of its obligations under the Credit Documents to which it is a
party. Each Guarantor has full power and authority to enter into this Agreement
as a signatory hereto or pursuant to a Subsidiary Guarantee Agreement and to
perform all of its obligations hereunder. Each Credit Document to which the
Borrower or any Guarantor is a party has been duly authorized, executed and
delivered by the Borrower and such Guarantors and constitutes valid and binding
obligations of the Borrower and Guarantors in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law). No Credit Document to which
the Borrower is a party, nor the performance or observance by the Borrower of
any of the matters or things therein provided for, contravenes any provision of
law or any provision of the articles of association ( “statuten” ) of the
Borrower or (individually or in the aggregate) any material Contractual
Obligation of or binding upon the Borrower or any of its Properties or results
in or requires the creation or imposition of any Lien on any of the Properties
or revenues of the Borrower. No Credit Document to which a Guarantor is a party,
nor the performance or observance by such Guarantor of any of the matters or
things -54-



--------------------------------------------------------------------------------



 
[amendmentno1094.jpg]
therein provided for, contravenes any provision of law or any judgment, order or
decree binding upon such Guarantor or any provision of the organizational
documents (e.g. charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of such Guarantor or
(individually or in the aggregate) any material Contractual Obligation of or
binding upon such Guarantor or any of its Properties or results in or requires
the creation or imposition of any Lien on any of the Properties or revenues of
such Guarantor. This Agreement is, and each Note when duly executed and
delivered by the Borrower will be, in proper legal form under the laws of The
Netherlands for the enforcement hereof against the Borrower under such law and
if this Agreement were to be stated to be governed by such law, it would
constitute valid and binding obligations of the Borrower under such law, except
as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law). Section 5.4. Financial
Statements . All financial statements heretofore delivered to the Lenders
showing historical performance for each of the Parent’s fiscal years ending on
or before December 31, 2015,2017, have been prepared in accordance with GAAP
applied on a basis consistent, except as otherwise noted therein, with that of
the previous fiscal year. Each of such financial statements fairly presents on a
consolidated basis in all material respects the financial condition of the
Parent and its Subsidiaries as of the dates thereof and the results of
operations for the periods covered thereby. Since December 31, 2015,2017, there
has been no material adverse change which has not been disclosed to the Lenders
in the business, operations, Property or financial condition of the Parent and
its Subsidiaries on a consolidated basis. Section 5.5. No Litigation; No Labor
Controversies Compliance with Laws . (a) Except as disclosed in the Parent’s
periodic current reports filed with the SEC prior to the Effective Date, there
is no litigation or governmental proceeding pending, or to the knowledge of the
Parent or any Guarantor the Borrower threatened, against the Parent or any
Subsidiary which would reasonably be expected (individually or in the aggregate)
to have a Material Adverse Effect. (b) There are no labor controversies pending
or, to the best knowledge of the Borrower, Parent or any Guarantor, threatened
against the Parent or any Subsidiary which would reasonably be expected (insofar
as the Borrower or Parent may reasonably foresee) to have a Material Adverse
Effect. None of the Parent or any of the Subsidiaries or any of their respective
material properties or assets is in violation of, nor will the continued
operation of their material properties and assets as currently conducted
violate, any law, rule or regulation, or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority, where
such violation or default could reasonably be expected to result in a Material
Adverse Effect. Section 5.6. Taxes . The Parent and its Subsidiaries have filed
all United States federal and state income tax returns, and all other material
state and other tax returns, required to be filed and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Parent or
any Subsidiary, except such taxes, if any, as are being contested in good faith
and -55-



--------------------------------------------------------------------------------



 
[amendmentno1095.jpg]
for which adequate reserves in accordance with GAAP have been provided. No
notices of tax liens have been filed and no claims are being asserted concerning
any such taxes, which liens or claims if filed or made would reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Parent and its Subsidiaries for any taxes or other
governmental charges are adequate. Section 5.7. Approvals . No authorization,
consent, license, exemption, filing or registration with any court or
governmental department, agency or instrumentality, nor any approval or consent
of the stockholders of the Parent or any Subsidiary or from any other Person, is
necessary to the valid execution, delivery or performance by the Parent or any
Subsidiary of any Credit Document to which it is a party except (a) for such
approvals and consents which as have been obtained and are in full force and
effect or (b) where the failure to obtain such authorization, consent, license,
exemption, filing or registration, or approval or consent, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect . Section
5.8. ERISA . With respect to each Plan, the Parent and each other member of the
Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance with the Employee Retirement Income Security
Act of 1974, as amended, or any successor statute thereto ( “ERISA” ), and with
the Code to the extent applicable to it except for such noncompliances that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect and has not incurred any liability to the Pension
Benefit Guaranty Corporation or any Person succeeding to any or all of its
functions under ERISA (“PBGC” ) or a Plan under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA, except for such
liabilities that would not reasonably be expected to have a Material Adverse
Effect. Neither the Parent nor any Subsidiary has any material contingent
liabilities for any post-retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title I of ERISA.
Section 5.9. Government Regulation . Neither the Parent nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or to the extent
a Subsidiary is an “investment company,” it is properly registered with the SEC.
Section 5.10. Margin Stock . Neither the Parent nor any Subsidiary is engaged
principally, or as one of its primary activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock ( “margin stock”
to have the same meaning herein as in Regulation U of the Board of Governors of
the Federal Reserve System). The Borrower will not use the proceeds of any Loan,
Swingline Loan or Letter of Credit in a manner that violates any provision of
Regulation U or X of the Board of Governors of the Federal Reserve System.
Margin stock (as hereinabove defined) constitutes less than 25% of the assets of
the Parent and its Subsidiaries which are subject to any limitation on sale,
pledge or other restriction hereunder. Section 5.11. Licenses and Authorizations
; Compliance with Environmental and Health Laws . (a) . The Parent and each of
its Subsidiaries has all necessary licenses, permits and governmental
authorizations to own and operate its Properties and to carry on its business as
-56-



--------------------------------------------------------------------------------



 
[amendmentno1096.jpg]
currently conducted and contemplated, except to the extent the failure to have
such licenses, permits or authorizations would not reasonably be expected to
have a Material Adverse Effect. (b) To the best of the Borrower’s and each
Guarantor’s knowledge, the business and operations of the Parent and each
Subsidiary comply in all respects with all applicable Environmental and Health
Laws, except where the failure to so comply would not (individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect. (c) Neither
the Parent nor any Subsidiary has given, nor is it required to give, nor has it
received, any notice, letter, citation, order, warning, complaint, inquiry,
claim or demand to or from any governmental entity or in connection with any
court proceeding with respect to a matter which would reasonably be expected to
have a Material Adverse Effect claiming that: (i) the Parent or any Subsidiary
has violated, or is about to violate, any Environmental and Health Law; (ii)
there has been a release, or there is a threat of release, of Hazardous
Materials from the Parent’s or any Subsidiary’s Property, facilities, equipment
or vehicles; (iii) the Parent or any Subsidiary may be or is liable, in whole or
in part, for the costs of cleaning up, remediating or responding to a release of
Hazardous Materials; or (iv) any of the Parent’s or any Subsidiary’s property or
assets are subject to a Lien in favor of any governmental entity for any
liability, costs or damages, under any Environmental and Health Law arising
from, or costs incurred by such governmental entity in response to, a release of
a Hazardous Materials. Section 5.12. Ownership of Property ; Liens . The Parent
and each Subsidiary has good record and marketable title in fee simple to, valid
leasehold interests in or other valid right to use all real property owned or
leased by it, and title to, valid leasehold interests or other valid right to
use all its other Property, in each case, except as would not reasonably be
expected to have a Material Adverse Effect . None of the Parent’s real property
is subject to any Lien except as permitted in Section 7.9 hereof, and none of
the Parent’s or any Restricted Subsidiary’s other Property is subject to any
Lien, except as permitted in Section 7.9 hereof . Section 5.13. Compliance with
Agreements . Neither the Parent nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement to which it is a party, which default
would reasonably be expected to have a Material Adverse Effect. Section 5.14.
Accuracy of Information . No written or formally presented information, exhibit
or report (other than projections, pro forma financial information and other
information of a general economic or industry nature) furnished by the Parent or
Borrower to any Lender or the Administrative Agent in connection with a Loan,
Swingline Loan or Letter of Credit or the negotiation of the Credit Documents
contained any material misstatement of fact or omitted to state any fact
necessary to make the statements contained therein, taken as a whole, not
materially misleading in light of the circumstances, the Administrative Agent
and the Lenders acknowledging that as to any projections furnished to the
Administrative Agent and the Lenders, the Parent only represents that the same
were prepared on the basis of information and , estimates and assumptions the
Parent believed to be reasonable at the time such projections were prepared and
that such projections are as to future events and not to be viewed as facts, and
that actual -57-



--------------------------------------------------------------------------------



 
[amendmentno1097.jpg]
results during the period or periods covered by any such projections may differ
materially from the projected results. Section 5.15. Sanction Programs . (a) The
Parent is in compliance with the requirements of all Sanction Programs
applicable to it, (b) each Subsidiary is in compliance with the requirements of
all Sanction Programs applicable to such Subsidiary, (c) the Parent has provided
to the Administrative Agent, each L/C Issuer, and the Lenders all information
regarding the Parent and its Affiliates and Subsidiaries necessary for the
Administrative Agent, each L/C Issuer, and the Lenders to comply with all
applicable Sanction Programs, and (d) neither the Parent nor any of its
Subsidiaries, nor to the knowledge of the Parent, no officer, director,
employee, or Affiliate thereof, is, as of the date hereof, a Sanctioned Person
or is in violation of AML Laws, Anti-Corruption Laws, or Sanctions. The Parent
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Parent, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, applicable
AML Laws and applicable Sanctions. As of the Amendment No. 1 Effective Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects. The undertakings contained in this Section 5.15 shall
not be made by nor apply to any Guarantor that qualifies as a resident party
domiciled in the Federal Republic of Germany (Inländer) within the meaning of
Sect. 2 paragraph 15 German Foreign Trade Act (Außenwirtschaftsgesetz) in so far
as it would result in a violation of or conflict with Sect. 7 German Foreign
Trade Regulation (Außenwirtschaftsverordnung), any provision of Council
Regulation (EC) 2271/1996 or any other similar applicable anti-boycott statute.
Section 5.16. Claims Pari Passu. The claims of the Administrative Agent and the
Lenders against the Borrower and each Guarantor hereunder will rank at least
pari passu with the claims of all their other respective unsecured
unsubordinated creditors. Section 5.17. Solvency . The Parent and its
Subsidiaries, taken as a whole, are solvent, able to pay their debts as they
become due, and have sufficient capital to carry on their business and all
businesses in which they are about to engage. SECTION 6. CONDITIONS PRECEDENT .
The obligation of each Lender to advance, continue, or convert any Loan or any
Swingline Loan, or of an L/C Issuer to issue, extend the expiration date
(including by not giving notice of non-renewal) of or increase the amount of any
Letter of Credit, shall be subject to the following conditions precedent:
Section 6.1. Initial Credit Event . Before or concurrently with the first Credit
Event: (a) The Administrative Agent shall have received this Agreement duly
executed by Borrower, each Guarantor, and each Lender; (b) The Administrative
Agent shall have received for each Lender in form and substance satisfactory to
the Administrative Agent the favorable written opinion of (i) -58-



--------------------------------------------------------------------------------



 
[amendmentno1098.jpg]
Mark J. Ohringer, Esquire, Global General Counsel to the Borrower and
Guarantors, (ii) Loyens & Loeff, Dutch counsel to the Borrower, (iii) Baker &
McKenzie, English counsel to Jones Lang LaSalle Limited, (iv) Hogan Lovells
International LLP, German counsel to Jones Lang LaSalle GmbH SE , and (v) the
opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special Illinois counsel to
the Borrower and Guarantors ; (c) The Administrative Agent shall have received
for each Lender copies of the notarial deed of incorporation (including the
articles of association) of the Borrower, certified by a Dutch civil law notary
to be true copies and an extract of the commercial register of the chamber of
commerce of Amsterdam relating to the Borrower; (d) The Administrative Agent
shall have received copies of the Certificate of Incorporation and bylaws (or
equivalent) of each Guarantor, certified in each instance by its secretary or an
assistant secretary (or its equivalent); (e) The Administrative Agent shall have
received copies, certified by the secretary or assistant secretary (or its
equivalent) of the Borrower’s and each Guarantor’s board of directors’
resolutions (or its equivalent) authorizing the execution of the Credit
Documents to which it is a party; (f) The Administrative Agent shall have
received certificates, executed by the secretary or assistant secretary of each
Guarantor, which shall identify by name and title and bear the signature of the
partners or officers authorized to sign the Credit Documents to which it is a
party; (g) The Administrative Agent shall have received copies of the
certificates of good standing (to the extent relevant) for each Guarantor (dated
no earlier than 30 days prior to the date hereof) from the office of the
secretary of the state of its incorporation or organization; (h) The
Administrative Agent shall have received to the extent requested by any Lender,
such Lender’s duly executed Notes of the Borrower dated the date hereof and
otherwise in compliance with the provisions of Section 1.11(d) hereof; (i) The
Administrative Agent shall have received a list of the Borrower’s Authorized
Representatives; (j) All legal matters incident to the execution and delivery of
the Credit Documents shall be satisfactory to the Lenders; (k) The
Administrative Agent and each Lender shall have received for each fiscal year of
the Parent through the fiscal year ending December 31, 2021, a business plan
showing in reasonable detail projected operating budgets, consolidated revenues,
expenses, and balance sheets on an annual basis, such business plan to be in
form and substance satisfactory to the Administrative Agent and each Lender and
shall include a summary of all assumptions made in preparing such business plan;
and -59-



--------------------------------------------------------------------------------



 
[amendmentno1099.jpg]
(l) The Administrative Agent and each Lender shall have received, sufficiently
in advance of the Effective Date, all documentation and other information
required by applicable regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.
Section 6.2. All Credit Events . Subject to Section 4.4 hereof, as of the time
of each Credit Event hereunder: (a) In the case of a Borrowing, the
Administrative Agent shall have received the notice required by Section 1.6
hereof (or, in the case of Swingline Loans, Section 1.2 hereof), in the case of
the issuance of any Letter of Credit the applicable L/C Issuer shall have
received a duly completed Application for a Letter of Credit and, in the case of
an extension or increase in the amount of a Letter of Credit, a written request
therefor, in a form acceptable to the applicable L/C Issuer; (b) Each of the
representations and warranties set forth in Section 5 hereof shall be and remain
true and correct in all material respects as of said time (where not already
qualified by materiality, otherwise in all respects), except that if any such
representation or warranty relates solely to an earlier date it need only remain
true and correct in all material respects (where not already qualified by
materiality, otherwise in all respects) as of such date, taking into account any
amendments to such Section (including, without limitation, any amendments to the
Schedules referenced therein) made after the date of this Agreement in
accordance with the provision hereof; and (c) No Default or Event of Default
shall have occurred and be continuing or would occur as a result of such Credit
Event. Subject to Section 4.4 hereof, each request for a Borrowing hereunder and
each request for the issuance of, increase in the amount of, or extension of the
expiration date of, a Letter of Credit shall be deemed to be a representation
and warranty by the Borrower on the date of such Credit Event as to the facts
specified in paragraphs (b) and (c) of this Section 6.2. No waiver of any
condition to funding a Credit Event under the Revolving Facility after the
Effective Date and no waiver of a Default shall be effective for the purposes of
Section 6.2(c) hereof with respect to any such Credit Event, unless such waiver
shall have been approved by the Required Revolving Lenders. SECTION 7. COVENANTS
. Each of the Borrower and the Parent covenants and agrees that, so long as any
Note, Loan, Swingline Loan or L/C Obligation is outstanding hereunder, or any
Revolving Credit Commitment is available to or in use by the Borrower hereunder,
except to the extent compliance in any case is waived in writing by the Required
Lenders: -60-



--------------------------------------------------------------------------------



 
[amendmentno1100.jpg]
Section 7.1. Corporate Existence; Subsidiaries . The Parent shall, and shall
cause each of its Restricted Subsidiaries to, preserve and maintain its
existence, subject to the provisions of Section 7.12 hereof ; provided that the
Parent shall not be required to preserve the existence of any Restricted
Subsidiary (other than the Borrower) if the maintenance or preservation thereof,
as determined by the Board of Directors of the Parent, is no longer desirable in
the conduct of the business of the Parent and its Subsidiaries, taken as a
whole. Section 7.2. Maintenance . The Parent will maintain, preserve and keep
its Property necessary to the proper conduct of its business in reasonably good
repair, working order and condition and will from time to time make all
reasonably necessary repairs, renewals, replacements, additions and betterments
thereto so that at all times such plants, properties and equipment shall be
reasonably preserved and maintained, except to the extent that any failure to do
so would not reasonably be expected to have a Material Adverse Effect, and the
Parent will cause each of its Subsidiaries to do so in respect of Property owned
or used by it; provided, however, that nothing in this Section 7.2 shall prevent
the Parent or a Subsidiary from discontinuing the operation or maintenance of
any such Properties if such discontinuance would not reasonably be expected to
have a Material Adverse Effect. Section 7.3. Taxes . The Parent will duly pay
and discharge, and will cause each of its Subsidiaries duly to pay and
discharge, all federal, material state and other material taxes, assessments,
and governmental charges or levies upon or against it or against its Properties,
in each case before the same becomes delinquent and before penalties accrue
thereon, unless and to the extent that the same is being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP have been
provided therefor on the books of the Parent. Section 7.4. ERISA . The Parent
will, and will cause each of its Subsidiaries and each member of the Controlled
Group to, promptly pay and discharge all obligations and liabilities arising
under ERISA of a character which if unpaid or unperformed would reasonably be
expected to result in a Material Adverse Effect. The Parent will, and will cause
each of its Subsidiaries to promptly notify the Administrative Agent of: (i) the
occurrence of any reportable event (as defined in ERISA) affecting a Plan, other
than any such event of which the PBGC has waived notice by regulation, (ii)
receipt of any notice from PBGC of its intention to seek termination of any Plan
or appointment of a trustee therefor, (iii) its intention to terminate or
withdraw from any Plan, and (iv) the occurrence of any event affecting any Plan
which could result in the incurrence by the Parent, any of its Subsidiaries or
any member of its Controlled Group of any liability, fine or penalty, or any
increase in the contingent liability of the Parent or any of its Subsidiaries or
any member of its Controlled Group under any post-retirement Welfare Plan
benefit, in each where such event could reasonably be expected to have a
Material Adverse Effect. The Administrative Agent will promptly distribute to
each Lender any notice it receives from the Parent pursuant to this Section 7.4.
Section 7.5. Insurance . The Parent will maintain, and will cause each of its
Subsidiaries to maintain, insurance with good and responsible insurance
companies, covering insurable Property owned by it with respect to such risks as
is consistent with sound business practice. -61-



--------------------------------------------------------------------------------



 
[amendmentno1101.jpg]
The Parent will upon request of any Lender furnish to such Lender a summary
setting forth the nature and extent of the insurance maintained pursuant to this
Section 7.5. Section 7.6. Financial Reports and Other Information . (a) The
Parent will maintain a system of accounting in accordance with GAAP and will
furnish to the Administrative Agent on behalf of the Lenders and their
respective duly authorized representatives such information respecting the
business and financial condition of the Parent and its Subsidiaries as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request; and without any request, the Parent will furnish each of the
following to the Administrative Agent (which shall promptly furnish such
information to the Lenders): (i) unless included in a Form 10-Q delivered
pursuant to clause (a)(iii) below, no later than 45 days after the last day of
each first three fiscal quarterly periods of each fiscal year of the Parent, a
copy of the consolidated balance sheet of the Parent and its Subsidiaries as of
the last day of such fiscal quarter and the consolidated statements of income,
retained earnings, and cash flows of the Parent and its Subsidiaries for such
fiscal quarter and for the fiscal year-to-date period then ended, each in
reasonable detail showing in comparative form the figures for the corresponding
date and period in the previous fiscal year, prepared by the Parent in
accordance with GAAP (subject to the absence of footnote disclosures and
year-end audit adjustments) and certified to by its chief financial officer or
another officer of the Parent acceptable to the Administrative Agent; (ii)
unless included in a Form 10-K delivered pursuant to clause (a)(iii) below, no
later than 90 days after the last day of each fiscal year of the Parent, a copy
of the consolidated balance sheet of the Parent and its Subsidiaries as of the
last day of the fiscal year then ended and the consolidated statements of
income, retained earnings, and cash flows of the Parent and its Subsidiaries for
the fiscal year then ended, and accompanying notes thereto, each in reasonable
detail showing in comparative form the figures as of the end of and for the
previous fiscal year, accompanied by an unqualified opinion of independent
public accountants of recognized national standing selected by the Borrower, to
the effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of the Parent and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances; and (iii) each financial statement required to
be furnished to the Lenders pursuant to subsection (i) or (ii) of this Section
7.6 shall be accompanied by copies of all proxy statements, financial statements
and reports the Parent sent to its shareholders, and copies of all other
regular, periodic and special reports and all registration statements the Parent
filed with the SEC or any successor thereto, or with any national securities
exchanges: (A) in the case of the financial statements required to be furnished
pursuant to subsection -62-



--------------------------------------------------------------------------------



 
[amendmentno1102.jpg]
(i) above, during or in respect of the fiscal quarter covered by such financial
statements and (B) in the case of the financial statements required to be
furnished pursuant to subsection (ii) above, during or in respect of the last
fiscal quarter covered by such financial statements ; and (iv) within 90 days
after the beginning of each fiscal year of the Parent an operating budget,
including an income statement, for the Parent and its Subsidiaries for such
fiscal year of the Parent . The financial statements required to be delivered
pursuant to this clause (a) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the earliest of the date (i) on which
the Parent posts such financial statements, or provides a link thereto, on the
Parent’s website on the Internet at the website address listed in Section 10.8,
(ii) on which such documents are posted to the SEC’s website (including as part
of any 10-K or 10-Q filing) or (iii) on which such financial statements are
posted on the Parent’s behalf on any Platform; provided that the Parent or the
Borrower shall have notified the Administrative Agent of the posting of such
financial statements. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Parent with any such request for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery to it
or maintaining its copies of such documents. (b) On or before the date that each
financial statement is required to be furnished to the Lenders pursuant to
subsection (i) or (ii) of Section 7.6(a) hereof, the Parent will deliver a
Compliance Certificate signed by the Parent’s chief financial officer, treasurer
or controller showing the Cash Flow Leverage Ratio, the Net Cash Flow Leverage
Ratio and the Parent’s compliance with the covenants set forth in Sections 7.15
and 7.16 hereof. (c) The Parent will promptly (and in any event within three
Business Days after any of the President, chief executive officer, chief
financial officer, chief operating officer, treasurer, assistant treasurer, or
controller of the Parent has knowledge thereof) give notice to the
Administrative Agent: (i) of the occurrence of any Change of Control, Default or
Event of Default; (ii) of any default or event of default under any Contractual
Obligation of the Parent or any of its Subsidiaries, except for a default or
event of default which is not reasonably expected to have a Material Adverse
Effect; (iii) of the occurrence of an event or condition which would reasonably
be expected to result in a Material Adverse Effect; and (iv) of any litigation
or governmental proceeding of the type described in Section 5.5 hereof. -63-



--------------------------------------------------------------------------------



 
[amendmentno1103.jpg]
(d) The Parent will promptly after the effectiveness thereof, furnish to the
Administrative Agent true and complete copies of each amendment, waiver or
supplement to the Note Agreement. Section 7.7. Lender Inspection Rights . Upon
reasonable notice from the Administrative Agent, the Parent will permit the
Administrative Agent and each Lender (and such Persons as the Administrative
Agent or such Lender may designate) during normal business hours and under the
Parent’s guidance, to visit and inspect any of the Property of the Parent or any
of its Subsidiaries, to examine all of their books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and, after the occurrence and during the continuance of an Event of
Default, and so long as Parent is afforded the opportunity to be present,
independent public accountants; provided that , excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 7.7 ,7.7 ; provided
further that unless an Event of Default shall have occurred and be continuing,
such visits and inspections shall be limited to once per fiscal year; and
provided finally , that none of the Parent, the Borrower nor any Subsidiary will
be required to disclose, permit the inspection, examination or making copies or
extracts from, or discussion or, any books, documents, information or other
matter (a) in respect of which disclosure to the Administrative Agent or any
Lender (or their respective representatives or designees) is prohibited by law
or any bona fide binding agreement, (b) is subject to attorney-client or similar
privilege or constitutes attorney work product or (c) constituting trade
secrets. Section 7.8. Conduct of Business . Neither the Parent nor any
Subsidiary will engage in any line of business if, as a result, the general
nature of the business of the Parent and its Subsidiaries taken as a whole would
be substantially changed from that conducted on the date hereof, other than
through entry into businesses reasonably related or complementary thereto or
reasonable extensions of such business. Section 7.9. Liens . The Parent will
not, and will not permit any of its Restricted Subsidiaries to, create, incur,
permit to exist or to be incurred any Lien of any kind on any Property owned by
the Parent or any Restricted Subsidiary; provided, however, that this Section
7.9 shall not apply to nor operate to prevent: (a) Liens arising by operation of
law in connection with worker’s compensation, unemployment insurance, social
security obligations, taxes, assessments, statutory obligations or other similar
charges, good faith deposits, pledges or Liens in connection with bids, tenders,
contracts or leases to which the Parent or any Subsidiary is a party (other than
contracts for borrowed money), or other deposits required to be made in the
ordinary course of business; provided that in each case the obligation secured
is not overdue by more than 30 days or, if overdue by more than 30 days, is
being contested in good faith by appropriate proceedings and for which reserves
in conformity with GAAP have been provided on the books of the Parent; -64-



--------------------------------------------------------------------------------



 
[amendmentno1104.jpg]
(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business (or deposits to obtain the
release of such Liens) securing obligations not overdue by more than 30 days or,
if overdue by more than 30 days, being contested in good faith by appropriate
proceedings and for which reserves in conformity with GAAP have been provided on
the books of the Parent; (c) Liens for taxes or assessments or other government
charges or levies on the Parent or any Subsidiary of the Parent or their
respective Properties, not yet due or delinquent, or which can thereafter be
paid without material penalty, or which are being contested in good faith by
appropriate proceedings and for which reserves in conformity with GAAP have been
provided on the books of the Parent; (d) Liens arising out of judgments or
awards against the Parent or any Subsidiary of the Parent not constituting an
Event of Default under Section 8.1(h), or in connection with surety or appeal
bonds in connection with bonding such judgments or awards; (e) Survey exceptions
or encumbrances, easements or reservations, or rights of others for
rights-of-way, utilities and other similar purposes, or zoning or other
restrictions as to the use of real properties which are necessary for the
conduct of the activities of the Parent and any Subsidiary of the Parent or
which customarily exist on properties of corporations engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of the Parent or any
Subsidiary of the Parent; (f) normal and customary rights of setoff upon
deposits of cash in favor of banks or other depository institutions , including
Liens granted by the Parent or a Restricted Subsidiary that are contractual
rights of set-off or netting arrangements relating to pooled deposit or sweep
accounts of the Parent or such Subsidiary to permit satisfaction of overdraft or
similar obligations (including with respect to netting services, automatic
clearinghouse arrangements, overdraft protections and similar arrangements)
incurred in the ordinary course of business, and Liens of a collection bank
arising under Section 4-210 of the Uniform Commercial Code on items in the
course of collection; and (g) Liens not otherwise permitted under this Section
7.9 on Property (other than (i) shares of stock in any Wholly-Owned Subsidiary
and (ii) receivables, inventory and similar working capital assets); provided
that, at the time of the incurrence thereof, the obligations secured thereby
shall not exceed the greater of: (i) $300,000,000 and (ii) 5.0% of the total
assets of the Parent and its Restricted Subsidiaries determined on a
consolidated basis as of the last day of the immediately preceding fiscal year.
Section 7.10. Use of Proceeds; Regulation U . The proceeds of each Borrowing,
and the credit provided by Letters of Credit, will be used by the Borrower, the
Parent and the Parent’s Subsidiaries for working capital, and other general
corporate purposes including acquisitions of businesses permitted by Section
7.14 hereof and the payment of dividends and distributions. The Borrower will
not use any part of the proceeds of any of the Borrowings or of the Letters of
-65-



--------------------------------------------------------------------------------



 
[amendmentno1105.jpg]
Credit directly or indirectly to purchase or carry any margin stock (as defined
in Section 5.10 hereof) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock, in each case in a manner that
violates any provision of Regulation U or X of the Board of Governors of the
Federal Reserve System. The Borrower will not, directly or, to the Borrower’s
knowledge, indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, other Affiliate, joint
venture partner or other Person, (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or AML
Laws, (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or involving any goods originating in or with a Sanctioned Person or
Sanctioned Country, or (C) in any manner that would result in the violation of
any Sanctions by any Person (including any Person participating in the
transactions contemplated hereunder, whether as underwriter, advisor, lender,
investor or otherwise). Section 7.11. [Reserved ]. Section 7.12. Mergers,
Consolidations and Sales of Assets . The Parent will not, and will not permit
any of its Restricted Subsidiaries to, (i) consolidate with or be a party to a
merger with any other Person or (ii) sell, lease or otherwise dispose of all or
substantially all of the consolidated assets of the Parent and its Restricted
Subsidiaries; provided, however, that: (1) any Restricted Subsidiary of the
Parent may merge or consolidate with or into or sell, lease or otherwise convey
its assets to the Parent or any Restricted Subsidiary of which the Parent
directly or indirectly holds at least the same percentage equity ownership or is
entitled through ownership of interests, contractually or otherwise, to at least
the same economic interest; provided that in any such merger or consolidation
involving the Borrower, the Borrower or the Parent shall be the surviving or
continuing corporation; (2) The Parent and its Subsidiaries may dissolve or
liquidate any Restricted Subsidiary of the Parent (other than the Borrower) or
of such Subsidiary so long as all the assets of such dissolved or liquidated
Restricted Subsidiary (i) were direct or indirect co-investments in real estate
or real estate related assets, all of which have been sold or (ii) are
concurrently transferred to the Parent or any Restricted Subsidiary of which the
Parent directly or indirectly holds at least the same percentage equity
ownership or is entitled through ownership of interests, contractually or
otherwise, to at least the same economic interest; provided that if any
Guarantor (other than the Parent) is dissolved or liquidated all of such
Guarantor’s assets shall be concurrently transferred to the Borrower or another
Guarantor; and (3) The Parent or any Restricted Subsidiary of the Parent may
consolidate or merge with any other Person if the Parent or such Restricted
Subsidiary or, in the case of such a transaction involving the Borrower, the
Parent or the Borrower, is the surviving or continuing corporation or, in the
case of a Restricted Subsidiary, such Person becomes a -66-



--------------------------------------------------------------------------------



 
[amendmentno1106.jpg]
Restricted Subsidiary, and at the time of such consolidation or merger, and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing. Section 7.13. Use of Property and Facilities; Environmental
and Health and Safety Laws . (a) The Parent will, and will cause each of its
Subsidiaries to, comply in all material respects with the requirements of all
Environmental and Health Laws applicable to or pertaining to the Properties or
business operations of the Parent or any Subsidiary of the Parent to the extent
noncompliance would reasonably be expected to have a Material Adverse Effect.
Without limiting the foregoing, the Parent will not, and will not permit any
Person to, except in accordance with applicable law, dispose of any Hazardous
Material into, onto or upon any real property owned or operated by the Parent or
any of its Subsidiaries if such disposal would reasonably be expected to have a
Material Adverse Effect. (b) The Parent will promptly provide the Lenders with
copies of any notice or other instrument of the type described in Section
5.11(c) hereof, and in no event later than five (5) Business Days after the
President, chief executive officer, chief financial officer, chief operating
officer, treasurer, assistant treasurer or controller of the Parent receives
such notice or instrument. Section 7.14. Acquisitions . The Parent will not, nor
will it permit any Subsidiary to, directly or indirectly, make, any Acquisition;
provided, however, that the foregoing provisions shall not apply to nor operate
to prevent Permitted Acquisitions . Notwithstanding anything to the contrary
herein, this Section 7.14 shall be deemed (a) automatically amended to the
extent that Section 10.7 (or any other corresponding provision) in the Note
Agreement is amended (including any amendments to any corresponding defined
terms therein) or (b) automatically deleted at such time as Section 10.7 (or any
other corresponding provision) in the Note Agreement is deleted; provided that ,
such amendment or deletion, as applicable, shall not become effective hereunder
until each Lender shall have received notice in writing from the Parent
certifying (i) as to the amendment or deletion, as applicable, of such Section
10.7 (or any other corresponding provision) in the Note Agreement together with
a true and complete copy of the relevant documentation evidencing such amendment
or deletion, as applicable, to the Note Agreement and (ii) that no Default or
Event of Default shall have then occurred and be continuing . Section 7.15. Net
Cash Flow Leverage Ratio . The Parent will as of the last day of each calendar
quarter maintain a Net Cash Flow Leverage Ratio of not more than 3.50 to 1.00;
provided that, the Borrower may, by written notice to the Administrative Agent,
increase the maximum Net Cash Flow Leverage Ratio to 4.00 to 1.00 (each such
election, a “Net Cash Flow Leverage Ratio Increase” ) for the four consecutive
calendar quarter ending dates (or such shorter time, as may be elected by the
Borrower) immediately following the consummation of a Material Acquisition by
the Borrower or a Restricted Subsidiary; provided further that, while in a Net
Cash Flow Leverage Ratio Increase period, the Borrower shall be permitted to
extend the Net Cash Flow Leverage Increase period in connection with any
additional Material Acquisition for an additional 4 consecutive calendar
quarters from the consummation of the additional Material Acquisition by written
notice to the Administrative Agent, provided that at the time of the -67-



--------------------------------------------------------------------------------



 
[amendmentno1107.jpg]
consummation of the additional Material Acquisition the Borrower’s Net Cash Flow
Leverage Ratio before giving effect to such Material Acquisition is less than
3.50 to 1.00. Section 7.16. Cash Interest Coverage Ratio. The Parent will as of
the last day of each calendar quarter maintain a Cash Interest Coverage Ratio of
not less than 3.00 to 1.00. Section 7.17. Dividends and Other Shareholder
Distributions . The Parent shall only declare or pay dividends or make a
distribution (other than dividends and distributions payable solely in its
capital stock) of any kind (including by redemption or purchase other than
purchases of outstanding capital stock in connection with the Parent’s Stock
Compensation Program, Employee Stock Purchase Plan, Stock Award and Incentive
Plan and any similar programs or plans) on its outstanding capital stock, if no
Default or Event of Default (i) exists prior to or would result after giving
effect to such action or (ii) exists or would result from such dividend or
distribution on the date of declaration of such dividend or distribution, so
long as such dividend or distribution is made within 60 days of such
declaration. Section 7.18. Indebtedness . The Parent will not permit the non
Guarantor Restricted Subsidiaries to have outstanding at any time any
Indebtedness other than Indebtedness if, after giving effect thereto, the
aggregate principal amount outstanding for all non-Guarantor Restricted
Subsidiaries at the time of incurrence (x) in the case of Priority Debt, when
added to the then outstanding principal amount of Priority Debt of the Borrower
and Guarantors does not exceed the greater of: (i) $300,000,000 and (ii) 5% of
the total assets of the Parent and its Restricted Subsidiaries determined on a
consolidated basis as of the last day of the immediately preceding fiscal
quarter and (y) in the case of unsecured Indebtedness, does not exceed the
greater of: (i) $1,000,000,000 and (ii) 20% of the total assets of the Parent
and its Restricted Subsidiaries determined on a consolidated basis as of the
last day of the immediately preceding fiscal quarter. Section 7.19. Transactions
with Affiliates . The Parent will not, and will not permit any of its
Subsidiaries to, enter into or be a party to any material transaction or
arrangement (where “material” means material for the Parent and its Subsidiaries
taken as a whole) with any Affiliate of such Person (other than the Parent or
any of its Subsidiaries), including without limitation, the purchase from, sale
to or exchange of Property with, any merger or consolidation with or into, or
the rendering of any service by or for, any Affiliate, except upon fair and
reasonable terms no less favorable to the Parent or such Subsidiary than could
be obtained in a comparable arm’s-length transaction with a Person other than an
Affiliate, provided , that the foregoing shall not restrict any transaction
between (i) the Borrower and any Guarantor and (ii) any Guarantor and any other
Guarantor. Section 7.20. Compliance with Laws . Without limiting any of the
other covenants of the Parent in this Section 7, the Parent will, and will cause
each of its Subsidiaries to, conduct its business, and otherwise be, in
compliance with all applicable laws, regulations, ordinances and orders of any
governmental or judicial authorities; provided, however, that neither the Parent
nor any Subsidiary of the Parent shall be required to comply with any such law,
regulation, ordinance or order if (x) it shall be contesting such law,
regulation, ordinance or order in good faith by appropriate proceedings and
reserves in conformity with GAAP have been provided -68-



--------------------------------------------------------------------------------



 
[amendmentno1108.jpg]
therefor on the books of the Parent or such Subsidiary, as the case may be, or
(y) the failure to comply therewith is not reasonably expected to have, in the
aggregate, a Material Adverse Effect. Section 7.21. Additional Guarantors . If
on the last day of the calendar quarter ended June 30, 2016 and each calendar
quarter ending thereafter the total liabilities of the non-Guarantor
Subsidiaries of the Parent equal or exceed 35% of the book value of the total
consolidated assets of the Parent and its Subsidiaries, then the Parent will,
within fifteen (15) Business Days of the date on which the balance sheet as of
such last day is required to be delivered pursuant to Section 7.6(a)(i) or
Section 7.6(a)(ii) hereof, cause an additional Subsidiary or additional
Subsidiaries to become a Guarantor or Guarantors hereunder such that the total
liabilities of the non-Guarantor Subsidiaries of the Parent are less than 35% of
the book value of the total consolidated assets of the Parent and its
Subsidiaries. The Parent will cause any existing and any subsequently acquired
or organized Restricted Subsidiary which provides a Guaranty in respect of any
Material Credit Facility (other than those Guarantors party to this Agreement as
of the Amendment No. 1 Effective Date) to, no later than thirty (30) days
thereafter, become a Guarantor hereunder by (a) executing and delivering to the
Administrative Agent a Subsidiary Guaranty Agreement and (b) delivering to the
Administrative Agent documents of the types referred to in clauses (d) through
(g) of Section 6.1 and favorable opinions of counsel to such Person, all in
form, content and scope reasonably satisfactory to the Administrative Agent . In
addition, the Parent shall cause such Restricted Subsidiary to deliver, upon the
reasonable request of any Lender, the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case prior to the delivery of the Subsidiary Guaranty Agreement. In addition, if
on the last day of any calendar quarter any Subsidiary which is not then a
Guarantor accounts for either (i) 10% or more of Adjusted EBITDA for the
12-month period then ended (other than as a result of a one time, non-recurring
or extraordinary event reasonably acceptable to the Administrative Agent ) or
(ii) 10% or more of the book value of the total consolidated assets of the
Parent and its Subsidiaries, then the Parent will, within fifteen (15) Business
Days of the date on which the balance sheet as of such last day is required to
be delivered pursuant to Section 7.6(a)(i) or Section 7.6(a)(ii) hereof, cause
such Subsidiary to become a Guarantor hereunder. Together with the delivery of
any Additional Guarantor Supplement, the Parent shall deliver and shall cause
each such Subsidiary to deliver corporate resolutions, opinions of counsel, and
such other corporate documentation as the Administrative Agent shall reasonably
request. Notwithstanding the foregoing, LaSalle Investment Management Asia Pte
Ltd. need not become a Guarantor hereunder unless (i) it exceeds either of the
thresholds set forth in the second preceding sentence and (ii) at the end of the
immediately preceding fiscal quarter of the Parent the Net Cash Flow Leverage
Ratio is 3.00 to 1.00 or higher. Section 7.22. Compliance with Sanction
Programs. (a) The Parent shall at all times comply with the requirements of all
Sanction Programs applicable to the Parent and shall cause each of its
Subsidiaries to comply with the requirements of all Sanction Programs applicable
to such Subsidiary. The Parent will maintain in effect policies and procedures
designed to ensure compliance by the Parent, Borrower, Subsidiaries and their
respective directors, officers, -69-



--------------------------------------------------------------------------------



 
[amendmentno1109.jpg]
employees and agents with Anti-Corruption Laws, applicable AML Laws and
applicable Sanctions. (b) The Borrower and each Guarantor shall provide the
Administrative Agent, the L/C Issuers, and the Lenders any information regarding
the Borrower and Guarantors, their Affiliates, and their Subsidiaries necessary
for the Administrative Agent, the L/C Issuers, and the Lenders to comply with
all applicable Sanction Programs and any applicable “know your customer”
requirements , the Beneficial Ownership Regulation or other applicable
anti-money laundering laws ; subject however, in the case of Affiliates, to the
Borrower’s or Guarantor’s, as applicable, ability to provide information
applicable to them. (c) If the Borrower or any Guarantor obtains actual
knowledge or receives any written notice that the Borrower, any Guarantor, any
of their Affiliates or any of their Subsidiaries is named on the then current
OFAC SDN List (such occurrence, an “OFAC Event” ), the Parent shall promptly (i)
give written notice to the Administrative Agent, the L/C Issuers, and the
Lenders of such OFAC Event, and (ii) comply with all applicable laws with
respect to such OFAC Event (regardless of whether the party included on the OFAC
SDN List is located within the jurisdiction of the United States of America),
including the Sanction Programs, and the Borrower and each Guarantor hereby
authorizes and consents to the Administrative Agent, the L/C Issuers, and the
Lenders taking any and all steps the Administrative Agent, the L/C Issuers, or
the Lenders deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event, including
the requirements of the Sanction Programs (including the freezing and/or
blocking of assets and reporting such action to OFAC). The undertakings
contained in this Section 7.22 shall not be made by nor apply to any Guarantor
that qualifies as a resident party domiciled in the Federal Republic of Germany
(Inländer) within the meaning of Sect. 2 paragraph 15 German Foreign Trade Act
(Außenwirtschaftsgesetz) in so far as it would result in a violation of or
conflict with Sect. 7 German Foreign Trade Regulation
(Außenwirtschaftsverordnung), any provision of Council Regulation (EC) 2271/1996
or any other similar applicable anti-boycott statute. SECTION 8. EVENTS OF
DEFAULT AND REMEDIES . Section 8.1. Events of Default . Any one or more of the
following shall constitute an Event of Default: (a) default (x) in the payment
when due of the principal amount of any Loan, Swingline Loan or of any
Reimbursement Obligation or (y) for a period of three five (35) days Business
Days in the payment when due of interest or of any other Obligation; (b) default
by the Borrower, the Parent or any Subsidiary in the observance or performance
of any covenant set forth in the first sentence of Section 7.1, 7.6(c), 7.9
through 7.12, or 7.14 through 7.18 hereof; -70-



--------------------------------------------------------------------------------



 
[amendmentno1110.jpg]
(c) default by the Borrower, the Parent or any Subsidiary in the observance or
performance of any provision hereof or of any other Credit Document not
mentioned in (a) or (b) above, which is not remedied within thirty (30) days
after the earlier of (i) written notice thereof is given to the Parent by the
Administrative Agent (acting at the request of any Lender) or (ii) the date on
which such failure shall first become known to any Responsible Officer of the
Parent or Borrower; (d) (i) failure to pay when due Indebtedness in an aggregate
principal amount of $100,000,000 or more of the Borrower, Parent or any
Subsidiary or (ii) default shall occur under one or more indentures, agreements
or other instruments under which any Indebtedness of the Borrower, the Parent or
any Subsidiary in an aggregate principal amount of $100,000,000 or more is
outstanding and such default shall continue for a period of time sufficient to
permit the holder or beneficiary of such Indebtedness or a trustee therefor to
cause the acceleration of the maturity of any such Indebtedness or any mandatory
unscheduled prepayment, purchase or funding thereof; (e) any representation or
warranty made herein or in any other Credit Document by the Borrower, the Parent
or any Subsidiary, or in any statement or certificate furnished pursuant hereto
or pursuant to any other Credit Document by the Borrower, the Parent or any
Subsidiary, or in connection with any Credit Document, shall be untrue in any
material respect as of the date of the issuance or making, or deemed making or
issuance, thereof; (f) the Borrower, any Guarantor or any Material Subsidiary
shall (i) have entered involuntarily against it an order for relief under the
United States Bankruptcy Code, as amended, or any analogous action is taken
under any other applicable law relating to bankruptcy or insolvency, (ii) fail
to pay, or admit in writing its inability to pay, its debts generally as they
become due, (iii) make an assignment for the benefit of creditors, (iv) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its Property, (v) institute any proceeding seeking to have
entered against it an order for relief under the United States Bankruptcy Code,
as amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail within the time allowed therefor to file an answer or
other pleading denying the material allegations of any such proceeding filed
against it, (vi) take any corporate action (such as the passage by the board of
directors of a resolution) in furtherance of any matter described in parts
(i)-(v) above, or (vii) fail to contest in good faith any appointment or
proceeding described in Section 8.1(g) hereof; (g) a custodian, receiver,
trustee, examiner, liquidator or similar official shall be appointed for the
Borrower, any Guarantor or any Material Subsidiary or any substantial part of
any of their Property, or a proceeding described in Section 8.1(f)(v) hereof
shall be instituted against the Borrower, the Parent or any Subsidiary, and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of sixty (60) days; -71-



--------------------------------------------------------------------------------



 
[amendmentno1111.jpg]
(h) the Borrower, the Parent or any Subsidiary shall fail within thirty (30)
days to pay, bond or otherwise discharge any judgment or order for the payment
of money in excess of $100,000,000, which is not stayed on appeal or otherwise
being appropriately contested in good faith in a manner that stays execution
thereon; (i) the Parent or any other member of the Controlled Group shall fail
to pay when due an amount or amounts aggregating in excess of $5,000,000 which
it shall have become liable to pay to the PBGC or to a Plan under Title IV of
ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $5,000,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by the Parent or any Subsidiary or
any other member of the Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Parent or any other member of the Controlled
Group to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within thirty (30) days thereafter; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; (j) the Borrower, the
Parent or any Subsidiary, or any Person acting on behalf of the Borrower, the
Parent or a Subsidiary, or any Governmental Authority challenges the validity of
any Credit Document or the Borrower’s, the Parent’s or a Subsidiary’s
obligations thereunder or any Credit Document ceases to be in full force and
effect; or (k) a Change of Control shall have occurred. Section 8.2.
Non-Bankruptcy Defaults . When any Event of Default other than those described
in subsections (f) or (g) of Section 8.1 hereof has occurred and is continuing,
the Administrative Agent shall, by written notice to the Parent: (a) if so
directed by the Required Lenders, terminate the remaining Revolving Credit
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans, Swingline Loans and all other amounts due under the Credit
Documents to be forthwith due and payable and thereupon all outstanding Loans
and Swingline Loans, including both principal and interest thereon, shall be and
become immediately due and payable together with all other amounts payable under
the Credit Documents without further demand, presentment, protest or notice of
any kind; and (c) if so directed by the Required Lenders, demand that the
Borrower immediately pay to the Administrative Agent, subject to Section 8.4
hereof, the full amount then available for drawing under each or any Letter of
Credit, and the Borrower agrees to immediately make such payment and
acknowledges and agrees that the Lenders would not have an adequate remedy at
law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of Credit.
The Administrative Agent, after giving notice to the Borrower pursuant to
Section 8.1(c) hereof or -72-



--------------------------------------------------------------------------------



 
[amendmentno1112.jpg]
this Section 8.2, shall also promptly send a copy of such notice to the other
Lenders, but the failure to do so shall not impair or annul the effect of such
notice. Section 8.3. Bankruptcy Defaults . When any Event of Default described
in subsections (f) or (g) of Section 8.1 hereof has occurred and is continuing,
then all outstanding Loans and Swingline Loans shall immediately become due and
payable together with all other amounts payable under the Credit Documents
without presentment, demand, protest or notice of any kind, the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and the Borrower shall immediately pay to the
Administrative Agent, subject to Section 8.4 hereof, the full amount then
available for drawing under all outstanding Letters of Credit, the Borrower
acknowledging that the Lenders would not have an adequate remedy at law for
failure by the Borrower to honor any such demand and that the Lenders, and the
Administrative Agent on their behalf, shall have the right to require the
Borrower to specifically perform such undertaking whether or not any draws or
other demands for payment have been made under any of the Letters of Credit.
Section 8.4. Collateral for Undrawn Letters of Credit . (a) If the payment or
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 8.2 or 8.3 above, the Borrower shall
forthwith pay the amount required to be so prepaid, to be held by the
Administrative Agent as provided in subsection (b) below. (b) All amounts
prepaid pursuant to subsection (a) above shall be held by the Administrative
Agent in one or more separate collateral accounts (each such account, and the
credit balances, properties and any investments from time to time held therein,
and any substitutions for such account, any certificate of deposit or other
instrument evidencing any of the foregoing and all proceeds of and earnings on
any of the foregoing being collectively called the “Account” ) as security for,
and for application by the Administrative Agent (to the extent available) to,
the reimbursement of any payment under any Letter of Credit then or thereafter
made by the Administrative Agent, and to the payment of the unpaid balance of
any Loans and all other Obligations. The Account shall be held in the name of
and subject to the exclusive dominion and control of the Administrative Agent
for the benefit of the Administrative Agent, the L/C Issuers and the Lenders.
The Borrower hereby grants the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, a Lien on the Account and
all credit balances and investments held therein. If and when requested by the
Borrower, the Administrative Agent shall invest funds held in the Account from
time to time in direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one year or less, provided that the
Administrative Agent is irrevocably authorized to sell investments held in the
Account when and as required to make payments out of the Account for application
to amounts due and owing from the Borrower to the Administrative Agent, the L/C
Issuers or Lenders; provided, however, that if (i) the Borrower shall have made
payment of all Obligations, (ii) all relevant preference or other disgorgement
periods relating to the receipt of such payments have passed, and (iii) no
Letters of Credit, Revolving Credit Commitments, Loans, Swingline Loans or other
Obligations remain outstanding hereunder, then the Administrative Agent shall
repay to the Borrower any remaining amounts held in the Account. -73-



--------------------------------------------------------------------------------



 
[amendmentno1113.jpg]
Section 8.5. Application of Payments . Anything contained herein to the contrary
notwithstanding (including, without limitation, Section 1.9(b) hereof), all
payments and collections received in respect of the Obligations by the
Administrative Agent or any of the Lenders after acceleration or the final
maturity of the Obligations or termination of the Revolving Credit Commitments
as a result of an Event of Default shall be remitted to the Administrative Agent
and distributed as follows: (a) first, to the payment of any outstanding costs
and expenses incurred by the Administrative Agent in protecting, preserving or
enforcing rights under the Credit Documents, and in any event including all
costs and expenses of a character which the Borrower has agreed to pay the
Administrative Agent under Section 8.7 hereof (such funds to be retained by the
Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent); (b) second, to the payment of any
outstanding costs and expenses incurred by any Lender that the Borrower has
agreed to pay under Section 8.7 hereof; (c) third, to the payment of the
Swingline Loans, both for principal and accrued but unpaid interest; (d) fourth,
to the payment of any outstanding interest and fees due under the Credit
Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof; (e) fifth, to the payment of principal on
the Loans (other than Swingline Loans), unpaid Reimbursement Obligations,
together with amounts to be held by the Administrative Agent as collateral
security for any outstanding L/C Obligations pursuant to Section 8.4 hereof
(until the Administrative Agent is holding an amount of cash equal to the then
outstanding amount of all such L/C Obligations), any Bank Product Obligations,
and any Swap Obligations the aggregate amount paid to, or held as collateral
security for, the Lenders and L/C Issuer and, in the case of Bank Product
Obligations and Swap Obligations, their Affiliates to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof; (f)
sixth, to the payment of all other unpaid Obligations to be allocated pro rata
in accordance with the aggregate unpaid amounts owing to each holder thereof;
and (g) finally, to the Borrower or whoever else may be lawfully entitled
thereto. Section 8.6. Notice of Default . The Administrative Agent shall give
notice to the Borrower under Section 8.1(c) hereof promptly upon being requested
to do so by any Lender and shall thereupon notify all the Lenders thereof. -74-



--------------------------------------------------------------------------------



 
[amendmentno1114.jpg]
Section 8.7. Expenses . The Borrower agrees to pay to the Administrative Agent,
each L/C Issuer and each Lender, and any other holder of any Obligation
outstanding hereunder, all expenses reasonably incurred or paid by the
Administrative Agent, such L/C Issuer and such Lender or any such holder,
including reasonable attorneys’ fees and court costs, in connection with any
Default or Event of Default by the Borrower hereunder or in connection with the
enforcement of any of the Credit Documents (including all such costs and
expenses incurred in connection with any proceeding under the United States
Bankruptcy Code involving the Parent or any of its Subsidiary as a debtor
thereunder). SECTION 9. CHANGE IN CIRCUMSTANCES . Section 9.1. Change of Law .
(a) Notwithstanding any other provisions of this Agreement or any other Credit
Document, if at any time any Change in Law makes it unlawful for any Lender to
make or continue to maintain Eurocurrency Loans or to perform its obligations as
contemplated hereby, such Lender shall promptly give notice thereof to the
Borrower and such Lender’s obligations to make or maintain Eurocurrency Loans
under this Agreement shall terminate until it is no longer unlawful for such
Lender to make or maintain Eurocurrency Loans. The Borrower shall prepay on
demand the outstanding principal amount of any such affected Eurocurrency Loans,
together with all interest accrued thereon at a rate per annum equal to the
interest rate applicable to such Loan; provided, however, subject to all of the
terms and conditions of this Agreement, the Borrower may then elect to borrow
the principal amount of the affected Eurocurrency Loans from such Lender by
means of Domestic Rate Loans from such Lender, which Domestic Rate Loans shall
not be made ratably by the Lenders but only from such affected Lender. (b) If,
in any applicable jurisdiction, the Administrative Agent, any L/C Issuer or any
Lender determines that any law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for the Administrative Agent, any
L/C Issuer or any Lender to (i) perform any of its obligations hereunder or
under any other Credit Document, (ii) to fund or maintain its participation in
any Loan or (iii) issue, make, maintain, fund or charge interest with respect to
any Obligations of the Borrower or any Guarantor who is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia such Person shall promptly notify the Administrative Agent, then,
upon the Administrative Agent notifying the Borrower and Parent, and until such
notice by such Person is revoked, any obligation of such Person to issue, make,
maintain, fund or charge interest with respect to any such Obligation shall be
suspended, and to the extent required by applicable law, cancelled. Upon receipt
of such notice, the Borrower and Guarantors shall, (A) repay that Person's
participation in the Loans or other applicable Obligations on the last day of
the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Borrower or, if earlier, the date
specified by such Person in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
applicable law) and (B) take all reasonable actions requested by such Person to
mitigate or avoid such illegality. -75-



--------------------------------------------------------------------------------



 
[amendmentno1115.jpg]
Section 9.2. Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR . (a) If on or prior to the first day of any Interest Period for any
Borrowing of Eurocurrency Loans: (ai) the Administrative Agent determines that
deposits in U.S. Dollars or the applicable Alternative Currency (in the
applicable amounts) are not being offered to it in the eurocurrency interbank
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurocurrency market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or (bii ) the Required Lenders reasonably
determine and so advise the Administrative Agent that (i) LIBOR as reasonably
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurocurrency Loans for such Interest
Period or (ii) that the making or funding of Eurocurrency Loans becomes
impracticable, then the Administrative Agent shall forthwith give notice thereof
to the Borrower and the Lenders, whereupon until the Administrative Agent
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist, the obligations of the Lenders to make Eurocurrency Loans in the
currency so affected shall be suspended; provided that such suspension shall
have no effect on any Eurocurrency Loan then outstanding. (b) (i)
Notwithstanding anything to the contrary in this Agreement or any other Credit
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent that the Borrower or Required Lenders (as applicable)
have determined, that: (A) adequate and reasonable means do not exist for
ascertaining LIBOR in a relevant currency for any requested Interest Period,
including because the LIBOR Index Rate for such currency is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or (B) the administrator of the LIBOR Index Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Index Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “ Scheduled Unavailability Date ”), or (C)
syndicated loans currently being executed, or that include language similar to
that contained in this Section , are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR, then,
reasonably promptly after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice from the Borrower or Required
-76-



--------------------------------------------------------------------------------



 
[amendmentno1116.jpg]
Lenders, the Administrative Agent shall give notice thereof to the Borrower and
the Lenders , as applicable. Thereafter, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with an alternate benchmark
rate (including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time (any such proposed rate, a “LIBOR Successor Rate ”),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 5:00 p.m. (Chicago time)
on the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.
(ii) If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended, (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the LIBOR Quoted Rate component
shall no longer be utilized in determining the Domestic Rate. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Domestic
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein. (iii) Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement. As used above: “LIBOR Successor
Rate Conforming Changes ” means, with respect to any proposed LIBOR Successor
Rate, any conforming changes to the definition of Domestic Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the -77-



--------------------------------------------------------------------------------



 
[amendmentno1117.jpg]
Administrative Agent reasonably determines in consultation with the Borrower).
Section 9.3. Increased Cost and Reduced Return . (a) If any Change in Law: (i)
shall subject any Lender (or its Lending Office) or any L/C Issuer to any tax,
duty or other charge with respect to its Eurocurrency Loans, its Notes, its
Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligations owed to it or its obligation to make Eurocurrency Loans, issue a
Letter of Credit, or to participate therein, or shall change the basis of
taxation of payments to any Lender (or its Lending Office) or any L/C Issuer of
the principal of or interest on its Eurocurrency Loans, Letter(s) of Credit, or
participations therein or any other amounts due under this Agreement in respect
of its Eurocurrency Loans, Letter(s) of Credit, or participations therein, any
Reimbursement Obligations owed to it, or its obligation to make Eurocurrency
Loans, issue a Letter of Credit, or acquire participations therein (except for
changes in the rate of tax on the overall net income or profits of such Lender
(or its Lending Office) or such L/C Issuer imposed by the jurisdiction in which
such Lender (or its Lending Office) or such L/C Issuer is incorporated or in
which such Lender’s or L/C Issuer’s principal executive office or (Lending
Office) is located); or (ii) shall impose, modify or deem applicable any
reserve, special deposit, or similar requirement (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System, but excluding with respect to any Eurocurrency Loans any such
requirement included in an applicable Eurocurrency Reserve Percentage) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (or its Lending Office) or any L/C Issuer or shall impose on any Lender
(or its Lending Office) or any L/C Issuer or on the interbank market any other
condition affecting its Eurocurrency Loans, its Notes, its Letter(s) of Credit,
or its participation in any thereof, any Reimbursement Obligation owed to it, or
its obligation to make Eurocurrency Loans, to issue a Letter of Credit, or to
participate therein; and the result of any of the foregoing is to increase the
cost to such Lender (or its Lending Office) or such L/C Issuer of making or
maintaining any Eurocurrency Loan, issuing or maintaining a Letter of Credit, or
participating therein, or to reduce the amount of any sum received or receivable
by such Lender (or its Lending Office) or such L/C Issuer under this Agreement
or under its Notes with respect thereto, by an amount deemed by such Lender or
such L/C Issuer to be material, then, within fifteen (15) days after demand by
such Lender or such L/C Issuer (with a copy to the Administrative Agent), the
Borrower shall be obligated to pay to such Lender or such L/C Issuer such
additional amount or amounts as will compensate such Lender or such L/C Issuer
for such increased cost or reduction; provided, however, that such Lender or
such L/C Issuer shall promptly notify the Borrower of an event which might cause
it to seek compensation, and the Borrower shall be obligated to pay only such
compensation which is incurred or which arises after the date ninety (90) days
prior to the date such notice is given; provided further that, if such event
giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof, but not more than an additional 180 days and not for
any period prior to the -78-



--------------------------------------------------------------------------------



 
[amendmentno1118.jpg]
Effective Date. In the event any law, rule, regulation or interpretation
described above is revoked, declared invalid or inapplicable or is otherwise
rescinded, and as a result thereof a Lender or an L/C Issuer is determined to be
entitled to a refund from the applicable authority for any amount or amounts
which were paid or reimbursed by the Borrower to such Lender or such L/C Issuer
hereunder, such Lender or such L/C Issuer shall refund such amount or amounts to
the Borrower without interest. (b) If any Lender, any L/C Issuer, or the
Administrative Agent shall have determined that any Change in Law affecting such
Lender or such L/C Issuer or any lending office of such Lender or such Lender’s
or such L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements, has had the effect of reducing the rate of return on such Lender’s
or such L/C Issuer’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such L/C Issuer
or such corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s or such corporation’s policies
with respect to capital adequacy or liquidity) by an amount deemed by such
Lender or such L/C Issuer or such corporation to be material, then from time to
time, within 15 days after demand by such Lender or such L/C Issuer (with a copy
to the Administrative Agent), the Borrower shall pay to such Lender or such L/C
Issuer, as applicable, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such corporation for such reduction; provided,
however, that such Lender or such L/C Issuer shall promptly notify the Borrower
of an event which might cause it to seek compensation, and the Borrower shall be
obligated to pay only such compensation which is incurred or which arises after
the date ninety (90) days prior to the date such notice is given; provided
further that if such event giving rise to such reduced return is retroactive
then the 90-day period referred to above shall be extended to include the period
of retroactive effect thereof, but not more than an additional 180 days and not
for any period prior to the Effective Date. (c) Each Lender or each L/C Issuer
that determines to seek compensation under this Section 9.3 shall notify the
Borrower and the Administrative Agent of the circumstances that entitle the
Lender or the L/C Issuer to such compensation pursuant to this Section 9.3 and
will designate a different Lending Office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Lender or such L/C Issuer, be otherwise
disadvantageous to such Lender or such L/C Issuer. A certificate of any Lender
or any L/C Issuer claiming compensation under this Section 9.3 and setting forth
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of manifest error. In determining such amount, such Lender or
such L/C Issuer may use any reasonable averaging and attribution methods.
Section 9.4. Lending Offices . Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office” ) for each type of Loan or
Swingline Loans available hereunder or at such other of its branches, offices or
affiliates as it may from time to time elect and designate in a written notice
to the Borrower and the Administrative Agent. Section 9.5. Discretion of Lender
as to Manner of Funding . Notwithstanding any other provision of this Agreement,
each Lender shall be entitled to fund and maintain its funding of all -79-



--------------------------------------------------------------------------------



 
[amendmentno1119.jpg]
or any part of its Loans or Swingline Loans in any manner it sees fit, it being
understood, however, that for the purposes of this Agreement all determinations
hereunder shall be made as if each Lender had actually funded and maintained
each Eurocurrency Loan through the purchase of deposits of U.S. Dollars or the
applicable Alternative Currency in the eurocurrency interbank market having a
maturity corresponding to such Loan’s Interest Period and bearing an interest
rate equal to LIBOR for such Interest Period. SECTION 10. THE ADMINISTRATIVE
AGENT . Section 10.1. Appointment and Authorization of Administrative Agent .
Each Lender hereby appoints Bank of Montreal as the Administrative Agent under
the Credit Documents and hereby authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Borrower nor any
Guarantor shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. Section 10.2. Administrative Agent and its Affiliates . The Person
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and the other Credit Documents as any other Lender and may
exercise or refrain from exercising such rights and power as though it were not
the Administrative Agent, and the Person serving as the Administrative Agent and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with the Borrower or any Affiliate of the Borrower as if it
were not the Administrative Agent under the Credit Documents. The term “Lender”
as used herein and in all other Credit Documents, unless the context otherwise
clearly requires, includes the Person serving as the Administrative Agent in its
individual capacity as a Lender. References in Section 1 hereof to the
Administrative Agent’s Loans, or to the amount owing to the Person serving as
the Administrative Agent for which an interest rate is being determined, refer
to the Person serving as the Administrative Agent in its individual capacity as
a Lender. Section 10.3. Action by Administrative Agent . If the Administrative
Agent receives from the Parent a written notice of an Event of Default pursuant
to Section 7.6(c) hereof or a Net Cash Flow Leverage Ratio Increase election
pursuant to Section 7.15 hereof, the Administrative Agent shall promptly give
each of the Lenders written notice thereof. The obligations of the
Administrative Agent under the Credit Documents are only those expressly set
forth therein. Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action hereunder with
respect to any Default or Event of Default, except as expressly provided in
Sections 8.2 and 8.6 hereof. In no event, however, shall the Administrative
Agent be required to take any action in violation of applicable law or of any
provision of any Credit Document, and the Administrative Agent shall in all
cases be fully justified in failing or refusing -80-



--------------------------------------------------------------------------------



 
[amendmentno1120.jpg]
to act hereunder or under any other Credit Document unless it shall be first
indemnified to its reasonable satisfaction by the Lenders against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified to the
contrary by a Lender, the Parent or the Borrower. In all cases in which this
Agreement and the other Credit Documents do not require the Administrative Agent
to take certain actions, the Administrative Agent shall be fully justified in
using its discretion in failing to take or in taking any action hereunder and
thereunder. Any instructions of the Required Lenders, or of any other group of
Lenders called for under the specific provisions of the Credit Documents, in
each case, shall be binding upon all the Lenders and the holders of the
Obligations. Section 10.4. Consultation with Experts . The Administrative Agent
may consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts. Section 10.5. Liability of Administrative Agent; Credit
Decision . Neither the Administrative Agent nor any of its directors, officers,
agents, or employees shall be liable for any action taken or not taken by it in
connection with the Credit Documents (i) with the consent or at the request of
the Required Lenders or all of the Lenders, as applicable, or (ii) in the
absence of its own gross negligence or willful misconduct. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement, any other Credit Document or any Credit Event; (ii) the performance
or observance of any of the covenants or agreements of the Borrower or any
Guarantor contained herein or in any other Credit Document; (iii) the
satisfaction of any condition specified in Section 6 hereof, except receipt of
items required to be delivered to the Administrative Agent; or (iv) the
validity, effectiveness, genuineness, enforceability, perfection, value, worth
or collectability hereof or of any other Credit Document or of any other
documents or writing furnished in connection with any Credit Document; and the
Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Credit Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, the L/C Issuers, the Borrower, or any Guarantor or any other Person for
the default or misconduct of any such agents or attorneys-in-fact selected with
reasonable care. The Administrative Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, other document or
statement (whether written or oral) reasonably believed by it to be genuine or
to be sent by the proper party or parties. In particular and without limiting
any of the foregoing, the Administrative Agent shall have no responsibility for
confirming the accuracy of any Compliance Certificate or other document or
instrument received by it under the Credit Documents. The Administrative Agent
may treat the payee of any Obligation as the holder thereof until written notice
of transfer shall have been filed with the Administrative Agent signed by such
payee in form satisfactory to the Administrative Agent. Each Lender and each L/C
Issuer acknowledges that it has independently and without reliance on the
Administrative Agent or any other Lender or any L/C Issuer, and based upon such
information, investigations and inquiries as it deems appropriate, made its own
credit analysis and decision to extend credit to -81-



--------------------------------------------------------------------------------



 
[amendmentno1121.jpg]
the Borrower in the manner set forth in the Credit Documents. It shall be the
responsibility of each Lender and each L/C Issuer to keep itself informed as to
the creditworthiness of the Borrower and the Guarantors, and the Administrative
Agent shall have no liability to any Lender or the L/C Issuer with respect
thereto. Section 10.6. Indemnity . The Lenders shall ratably, in accordance with
their respective Percentages, indemnify and hold the Administrative Agent, and
its directors, officers, employees, agents and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Credit Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section 10.6 shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent, any L/C Issuer or Swingline Lender hereunder
(whether as fundings of participations, indemnities or otherwise), but shall not
be entitled to offset against amounts owed to the Administrative Agent, any L/C
Issuer or Swingline Lender by any Lender arising outside of this Agreement and
the other Credit Documents. Section 10.7. Resignation of Administrative Agent
and Successor Administrative Agent . (a) The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent Borrower, to appoint a successor, which
shall be a bank with an office in the United States of America, or an Affiliate
of any such bank with an office in the United States of America; provided that
the Borrower’s consent shall not be required upon the occurrence and during the
continuance of an Event of Default. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date” ), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date. (b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date” ), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date. (c) With
effect from the Resignation Effective Date, (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the -82-



--------------------------------------------------------------------------------



 
[amendmentno1122.jpg]
other Credit Documents, and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and L/C Issuer directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this Section
10 and Section 12.15 hereof shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
related parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent. Section 10.8. L/C Issuers and Swingline Lender. Each L/C
Issuer shall act on behalf of the Lenders with respect to any Letters of Credit
issued by it and the documents associated therewith, and the Swingline Lender
shall act on behalf of the Lenders with respect to the Swingline Loans made
hereunder. Each L/C Issuer and the Swingline Lender shall each have all of the
benefits and immunities (i) provided to the Administrative Agent in this Section
10 with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and the Applications pertaining to such Letters of Credit or by the Swingline
Lender in connection with Swingline Loans made or to be made hereunder as fully
as if the term “Administrative Agent” , as used in this Section 10, included the
L/C Issuers and the Swingline Lender with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to such L/C Issuer
or the Swingline Lender, as applicable; provided that with respect to such
unpaid amounts owed to any L/C Issuer or Swingline Lender solely in its capacity
as such, only the Lenders party to the Revolving Facility shall be required to
pay such unpaid amounts, such payment to be made severally among them based on
such Lenders’ Revolver Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each such Lender’s
share of the Revolving Credit Exposure at such time). Any resignation by the
Person then acting as Administrative Agent pursuant to Section 10.7 hereof shall
also constitute its resignation or the resignation of its Affiliate as an L/C
Issuer and Swingline Lender except as it may otherwise agree. If such Person
then acting as an L/C Issuer so resigns, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all L/C Obligations with respect thereto, including the right to require the
Lenders to make Revolving Loans or fund risk participations in Reimbursement
Obligations pursuant to Section 1.3 hereof. If such Person then acting as
Swingline Lender resigns, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, -83-



--------------------------------------------------------------------------------



 
[amendmentno1123.jpg]
including the right to require the Lenders to make Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 1.2(b) hereof.
Upon the appointment by the Borrower of a successor L/C Issuer or Swingline
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as applicable (other than any rights to indemnity payments or
other amounts that remain owing to the retiring L/C Issuer or Swingline Lender),
and (ii) the retiring L/C Issuer and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other
Credit Documents other than with respect to its outstanding Letters of Credit
and Swingline Loans, and (iii) upon the request of the resigning L/C Issuer, the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the resigning L/C Issuer to effectively
assume the obligations of the resigning L/C Issuer with respect to such Letters
of Credit. Section 10.9. Authorization to Release Guaranties. The Administrative
Agent is hereby irrevocably authorized by each of the Lenders, each L/C Issuer,
and their Affiliates to release any Subsidiary from its obligations as a
Guarantor if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Credit Documents. Upon the Administrative Agent’s request,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Person from its obligations as a Guarantor under the
Credit Documents. Section 10.10. Authorization of Administrative Agent to File
Proofs of Claim In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to the Borrower or any
Guarantor, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise: (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, L/C Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of Lenders, the L/C Issuers and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuers and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuers and the Administrative Agent under the Loan Credit Documents
including, but not limited to, Sections 2.1, 9.3, 1.12, and 12.15) allowed in
such judicial proceeding; and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall -84-



--------------------------------------------------------------------------------



 
[amendmentno1124.jpg]
consent to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.1 and 12.15. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or L/C Issuer or to authorize the Administrative Agent to vote in respect of the
claim of any Lender or L/C Issuer in any such proceeding. Section 10.11.
Designation of Additional Agents . The Administrative Agent shall have the
continuing right, for purposes hereof, at any time and from time to time to
designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers,” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.
Section 10.12. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and any of its Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any Guarantor, that at least one
of the following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of 29 CFR §2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments, (ii) the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments, commitment to
advance any New Term Loan, and this Agreement, (iii) (A) such Lender is an
investment fund managed by a “Qualified Professional Asset Manager” (within the
meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager
made the investment decision on behalf of such Lender to enter into, participate
in, administer and perform the Loans, Revolving Credit Commitments, commitment
to advance any New Term Loan, and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Revolving
Credit Commitments, commitment to advance any New Term Loan, and this -85-



--------------------------------------------------------------------------------



 
[amendmentno1125.jpg]
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Revolving Credit Commitments, commitment to advance any New Term
Loan, and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Agent, in its sole discretion,
and such Lender. (b) In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and any of its Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that: (i) none of the Agent or any
of its Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related hereto or thereto), (ii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Revolving Credit
Commitments, commitment to advance any New Term Loan, and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other Person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E), (iii) the
Person making the investment decision on behalf of such Lender with respect to
the entrance into, participation in, administration of and performance of the
Loans, the Revolving Credit Commitments, commitment to advance any New Term
Loan, and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the obligations), (iv) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Revolving Credit Commitments, commitment to advance any New Term Loan, and
this Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both,
with respect to the Loans, the Revolving Credit Commitments, commitment to
advance any New Term Loan, and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and -86-



--------------------------------------------------------------------------------



 
[amendmentno1126.jpg]
(v) no fee or other compensation is being paid directly to the Administrative
Agent, any Joint Lead Arranger or the Book Runner listed on the cover page
hereof, or any of their respective Affiliates for investment advice (as opposed
to other services) in connection with the Loans, the Revolving Credit
Commitments, commitment to advance any New Term Loan, or this Agreement. (c) The
Agent hereby informs the Lenders that it is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that it has a financial interest in
the transactions contemplated hereby in that it or an Affiliate thereof (i) may
receive interest or other payments with respect to the Loans, the Revolving
Credit Commitments, commitment to advance any New Term Loan, and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Revolving Credit
Commitments, or commitment to advance any New Term Loan for an amount less than
the amount being paid for an interest in the Loans, the Revolving Credit
Commitments, or commitment to advance any New Term Loan by such Lender or (iii)
may receive fees or other payments in connection with the transactions
contemplated hereby, the Credit Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing. SECTION 11. THE
GUARANTEES . Section 11.1. The Guarantees . To induce the Lenders and the L/C
Issuers to provide the credits described herein and in consideration of benefits
expected to accrue to each Guarantor by reason of the Revolving Credit
Commitments and for other good and valuable consideration, receipt of which is
hereby acknowledged, each Guarantor hereby unconditionally and irrevocably
guarantees jointly and severally to the Administrative Agent, the Lenders, the
Swingline Lender, the L/C Issuers, and each other holder of an Obligation, the
due and punctual payment of all present and future indebtedness of the Borrower
evidenced by or arising out of the Credit Documents, Obligations including, but
not limited to, the due and punctual payment of principal of and interest on the
Loans, Swingline Loans and Reimbursement Obligations and the due and punctual
payment of all other Obligations now or hereafter owed by the Borrower under the
Credit Documents and, in the case of the US Guarantors only, the due and
punctual payment of all Swap Obligations and Bank Product Obligations, in each
case as and when the same shall become due and payable, whether at stated
maturity, by acceleration or otherwise, according to the terms hereof and
thereof (including all interest, costs, fees, and charges after the entry of an
order for relief against the Borrower, Parent or such other obligor in a case
under the United States Bankruptcy Code or any similar proceeding, whether or
not such interest, costs, fees and charges would be an allowed claim against the
Borrower, Parent or any such other obligor in any such proceeding) ; provided,
however, that, with respect to any US Guarantor, Swap Obligations guaranteed by
such US Guarantor shall exclude all Excluded Swap Obligations. In case of
failure by the Borrower or other obligor punctually to pay any indebtedness ,
liability, or other Obligations guaranteed hereby, each Guarantor hereby
unconditionally agrees jointly and severally to make such payment or to cause
such payment to be made punctually as and when the -87-



--------------------------------------------------------------------------------



 
[amendmentno1127.jpg]
same shall become due and payable, whether at stated maturity, by acceleration
or otherwise, and as if such payment were made by the Borrower, Parent or such
other obligor. Section 11.2. Guarantee Unconditional . The obligations of each
Guarantor as a guarantor under this Section 11 shall constitute a guaranty of
payment and not collection and shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by: (a) any extension, renewal, settlement, compromise,
waiver or release in respect of any obligation of the Borrower or of any other
Guarantor under this Agreement or , any other Credit Document , any Bank Product
Agreement, Hedge Agreement or by operation of law or otherwise; (b) any
modification or amendment of or supplement to this Agreement or , any other
Credit Document , any Bank Product Agreement or Hedge Agreement ; (c) any change
in the corporate existence, structure or ownership of, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting, the Borrower,
any other Guarantor, or any of their respective assets, or any resulting release
or discharge of any obligation of the Borrower or of any other Guarantor
contained in any Credit Document; (d) the existence of any claim, set-off or
other rights which the Guarantor may have at any time against the Administrative
Agent, any Lender, any L/C Issuer or any other Person, whether or not arising in
connection herewith; (e) any failure to assert, or any assertion of, any claim
or demand or any exercise of, or failure to exercise, any rights or remedies
against the Borrower, any other Guarantor or any other Person or Property; (f)
any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower, regardless of what obligations of the Borrower
remain unpaid; (g) any invalidity or unenforceability relating to or against the
Borrower or any other Guarantor for any reason of this Agreement or of , any
other Credit Document , any Bank Product Agreement or any Hedge Agreement or any
provision of applicable law or regulation purporting to prohibit the payment by
the Borrower or any other Guarantor of the principal of or interest on any Loan,
Swingline Loan, or any Reimbursement Obligation or any other amount payable by
it under the Credit Documents , any Bank Product Agreement or any Hedge
Agreement ; or (h) any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, any L/C Issuer, or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or -88-



--------------------------------------------------------------------------------



 
[amendmentno1128.jpg]
equitable discharge of the obligations of a Guarantor under this Section 11 or
the Borrower under this Agreement. Section 11.3. Discharge Only Upon Payment in
Full; Reinstatement in Certain Circumstances . Each Guarantor’s obligations
under this Section 11 shall remain in full force and effect until the Revolving
Credit Commitments are terminated and the principal of and interest on the
Obligations and all other amounts payable by the Borrower under this Agreement
and all other Credit Documents shall have been paid in full or such Guarantor is
released pursuant to Section 11.9. If at any time any payment of the principal
of or interest on any Obligation or any other amount payable by the Borrower
under the Credit Documents , any Bank Product Agreement, or any Hedge Agreement
is rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Borrower or of a Guarantor, or otherwise,
each Guarantor’s obligations under this Section 11 with respect to such payment
shall be reinstated at such time as though such payment had become due but had
not been made at such time. Section 11.4. Waivers . (a) General. Each Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by the Administrative Agent, any Lender, any L/C Issuer, or any
other Person against the Borrower, another Guarantor or any other Person. (b)
Subrogation and Contribution. Unless and until the Obligations have been fully
paid and satisfied and the Revolving Credit Commitments have terminated, each
Guarantor hereby irrevocably waives any claim or other right it may now or
hereafter acquire against the Borrower or any other Guarantor that arises from
the existence, payment, performance or enforcement of such Guarantor’s
obligations under this Section 11 or any other Credit Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification, or any right to participate in any claim or
remedy of the Administrative Agent, any Lender, any L/C Issuer, or any other
holder of an Obligation against the Borrower or any other Guarantor whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Borrower or any other Guarantor directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim or other right. If any amount shall be paid to a Guarantor on account
of such subrogation rights at any time prior to the later of (x) the payment in
full of the Obligations and all other amounts payable by the Borrower hereunder
and the other Credit Documents and (y) the termination of the Revolving Credit
Commitments and expiration of all Letters of Credit, such amount shall be held
in trust for the benefit of the Administrative Agent and the Lenders and the L/C
Issuers (and their Affiliates) and shall forthwith be paid to the Administrative
Agent for the benefit of the Lenders (and their Affiliates) or be credited and
applied upon the Obligations, whether matured or unmatured, in accordance with
the terms of this Agreement. Section 11.5. Limit on Recovery . Notwithstanding
any other provision hereof, the right to recovery of the holders of the
Obligations against each Guarantor under this Section 11 shall not exceed $1.00
less than the lowest amount which would render such Guarantor’s obligations -89-



--------------------------------------------------------------------------------



 
[amendmentno1129.jpg]
under this Section 11 void or voidable under applicable law, including without
limitation fraudulent conveyance law. Section 11.6. Stay of Acceleration . If
acceleration of the time for payment of any amount payable by the Borrower or
any other obligor under this Agreement or , any other Credit Document , any Bank
Product Agreement, or any Hedge Agreement is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower or such other obligor, all such
amounts otherwise subject to acceleration under the terms of this Agreement or ,
the other Credit Documents , any Bank Product Agreement, or any Hedge Agreement
shall nonetheless be payable jointly and severally by the Guarantors hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders. Section 11.7. Benefit to Guarantors . The Borrower and the
Guarantors are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of the Borrower has a direct impact
on the success of each Guarantor. Each Guarantor will derive substantial direct
and indirect benefit from the extensions of credit hereunder. Section 11.8.
Guarantor Covenants. Each Guarantor shall take such action as the Borrower is
required by this Agreement to cause such Guarantor to take, and shall refrain
from taking such action as the Borrower is required by this Agreement to
prohibit such Guarantor from taking. Section 11.9 Release of Guarantors. Any
Guarantor shall be released from its obligations under this Section 11 if such
Guarantor ceases to be a Subsidiary as a result of a transaction or a series of
transactions permitted under this Agreement. Section 11.10 German Guarantor
Limitations. (a) The Lenders, acting through the Administrative Agent, agree not
to enforce against a Guarantor incorporated in Germany and constituted in the
form of a GmbH (a " German GmbH Guarantor ") or GmbH & Co. KG ((a " German GmbH
& Co. KG Guarantor ", and together with any German GmbH Guarantor hereinafter
referred to as a “ German Guarantor ”) any payment obligation arising out of the
guaranty contained in this Section 11 (the " Payment Obligation ") if and to the
extent such guarantee secures obligations of an affiliated company ( verbundenes
Unternehmen ) of such German Guarantor within the meaning of section 15 of the
German Stock Corporation Act ( Aktiengesetz ) (other than any of the German
Guarantor's subsidiaries) if and to the extent the enforcement of the Payment
Obligation would otherwise lead to a situation where that German Guarantor or,
in the case of a German GmbH & Co. KG Guarantor, its general partner (
persönlich haftender Gesellschafter ) does not have sufficient net assets (
Reinvermögen ) (i.e. the amount of its net assets ( Reinvermögen ) is less than
its registered share capital (Stammkapital )) or if the amount of its net assets
( Reinvermögen ) have already fallen below the amount of its registered share
capital ( Stammkapital ), further increase of such shortfall. (b) For the
purposes of this Section 11.10, net assets ( Reinvermögen ) means the assets
calculated on the basis of the balance sheet items listed in Section 266(2) A.
B., C., D. and E. of the German Commercial Code ( Handelsgesetzbuch ) minus
liabilities and accruals -90-



--------------------------------------------------------------------------------



 
[amendmentno1130.jpg]
(Rückstellungen ) within the meaning of section 266(3) B. (but disregarding any
provisions in respect of the guarantee under this Section 11 which will be
dissolved or deleted because of the accounting exchange on the liability side (
Passivtausch ) as a consequence of the respective enforcement of the Payment
Obligation), C., D. and E. of the German Commercial Code (Handelsgesetzbuch ),
to maintain its stated share capital ( Stammkapital ) as required by section 30
of the German Act on Limited Liability Companies ( GmbHG ) provided that for the
purposes of calculating the amount not to be enforced (if any) the following
balance sheet items shall be adjusted as follows: For the purposes of
calculating the net assets of the German Guarantor (or, in the case of a GmbH &
Co. KG, of its general partner ( persönlich haftender Gesellschafter )) the
following balance sheet items shall be adjusted as follows: (i) the amount of
any increase of stated share capital ( Stammkapital ) of such German Guarantor
(or, in the case of a German GmbH & Co. KG Guarantor, the stated share capital
of its general partner ( persönlich haftender Gesellschafter )) after the date
hereof which: (1) is not permitted under the Credit Documents; and (2) has been
effected without the prior written consent of the Administrative Agent, shall be
deducted from the stated share capital ( Stammkapital ); (ii) loans and other
contractual liabilities of the German Guarantor owed by the German Guarantor to
a shareholder if and to the extent the shareholder has entered into a
subordination agreement with the effect that his respective claims against the
German Guarantor will be held as being subordinated pursuant to para 39 nr. 5
InsO shall be disregarded; (iii) in case the registered share capital of the
relevant German Guarantor or, in case of a German GmbH & Co. KG Guarantor, its
general partner ( persönlich haftender Gesellschafter ), is not fully paid up (
nicht voll eingezahlt ), the amount which has not been paid up shall be deducted
from the relevant registered share capital; (iv) loans and other contractual
liabilities incurred by such German Guarantor and/or in the case of a German
GmbH & Co. KG Guarantor, by its general partner (persönlich haftender
Gesellschafter ) in violation of the provisions of any of the Credit Documents
shall be disregarded; and (v) all assets of the German Guarantor (or, in case of
a German GmbH & Co. KG Guarantor of its general partner ( persönlich haftender
Gesellschafter )) shall be taken at their book value. In addition, if and to the
extent legally permitted and commercially justifiable, in respect of the
business of the German Guarantor (or, in case of a German GmbH & Co. KG
Guarantor of its general partner ( persönlich haftender Gesellschafter )), -91-



--------------------------------------------------------------------------------



 
[amendmentno1131.jpg]
the German Guarantor (or, in case of a German GmbH & Co. KG Guarantor of its
general partner ( persönlich haftender Gesellschafter )) shall, in a situation
where the German Guarantor (or, in case of a German GmbH & Co. KG Guarantor its
general partner) does not have sufficient assets to maintain its registered
share capital realize any and all of its assets that are shown in the balance
sheet with a book value ( Buchwert ) that is significantly lower than the market
value of the assets, provided such asset is not necessary for the German
Guarantor's (or, in case of a German GmbH & Co. KG Guarantor its general
partner's) business ( betriebsnotwendig) (the " Realizable Assets "), unless the
Agent states explicitly that this is not required. Unless deviations are
required by mandatory law, the relevant net assets are to be determined in
accordance with generally accepted accounting principles observing the
accountings principles applied in the previous years for the creation of the
non-consolidated financial statement. (c) The limitations set out in clause (a)
above shall not apply: (i) if the relevant Payment Obligation does result from
borrowings drawn by or on-lent, or otherwise passed on to the relevant German
Guarantor or any of its subsidiaries and has not been repaid by such German
Guarantor or its subsidiaries; (ii) if and as long as a domination agreement (
Beherrschungsvertrag ) or a profit transfer agreement ( Gewinnabführungsvertrag
) (each as defined in section 291 of the Stock Corporation Act (AktG)), between
the relevant German Guarantor and the affiliate whose obligations are guaranteed
under this Section 11, either directly or through an unbroken chain of
domination and/or profit transfer agreements, is legally binding and effective,
to the extent that the German Guarantor has a (legally and commercially) valid
claim for reimbursement against the affiliate whose obligations are guaranteed
under this Section 11. (d) The limitations set out in clause (a) above only
apply if and to the extent that: (i) within 10 Business Days following the
notification by the Lenders (acting through the Administrative Agent) of their
intention to enforce the Payment Obligation (the " Enforcement Notice "), the
managing director(s) on behalf of the relevant German Guarantor has/have
confirmed in writing to the Administrative Agent to what extent the relevant
Obligation does not result from borrowings drawn by or on-lent, or otherwise
passed on to the relevant German Guarantor or any of its subsidiaries and the
Payment Obligation cannot be enforced as it would, to their best knowledge,
cause the net assets of such German Guarantor or, in the case of a German GmbH &
Co. KG Guarantor, its general partner ( persönlich haftender Gesellschafter ) to
fall below its stated share capital (Stammkapital ) in violation of section 30
GmbHG (taking into account the adjustments set out in subclauses (i) to (iii) of
clause (b)) and such confirmation is supported by an updated balance sheet of
the respective German Guarantor (or, in case of a German GmbH & Co. KG Guarantor
of its general partner ( persönlich haftender Gesellschafter )) based on its
latest annual financial statement (the " Management Determination ") and the
-92-



--------------------------------------------------------------------------------



 
[amendmentno1132.jpg]
Lenders (acting through the Administrative Agent) have not contested this and
argued that no or a lower amount would be necessary to maintain its stated share
capital (Stammkapital ); or (ii) within 20 Business Days from the date the Agent
has contested the Management Determination the Administrative Agent receives a
determination by auditors of international standing and reputation appointed by
the relevant German Guarantor and selected jointly by the Administrative Agent
and such German Guarantor of the amount that would have been necessary on the
date the Enforcement Notice is given to maintain its stated share capital (
Stammkapital )) or, in the case of a German GmbH & Co. KG Guarantor, the stated
share capital ( Stammkapital ) of its general partner without violation of
section 30 GmbHG (the " Auditor's Determination "). If the Administrative Agent
and the relevant German Guarantor do not agree on the selection of an auditor
within 5 Business Days of the date the Administrative Agent has contested the
Management Determination the Administrative Agent is entitled to ask the
Institut der Wirtschaftsprüfer in Deutschland e.V. (IDW), Düsseldorf to appoint
an auditor of international standing and reputation. The amount determined in
the Auditor's Determination shall, subject to clause (e), be (except for
manifest error) binding upon all parties, safe for obvious mistakes. The costs
of the Auditor’s Determination shall be borne by the relevant German Guarantor.
(e) After a Management Determination has been made, the Lenders (acting through
the Administrative Agent) shall be entitled to enforce the Payment Obligation up
to the amount to which an enforcement is possible pursuant to the Management
Determination. After an Auditor's Determination has been made, the Lenders
(acting through the Administrative Agent) shall be entitled to enforce the
Payment Obligation up to the amount to which an enforcement is possible pursuant
to the Auditor's Determination. In addition, the Lenders (acting through the
Administrative Agent) shall be entitled to further pursue their claims (if any)
by suing the relevant German Guarantor for amounts not permitted to be enforced
pursuant to the Auditor's Determination on the basis that an enforcement of such
Payment Obligations would not result in a violation of respective German
Guarantor's obligations under section 30 GmbHG. (f) If the Administrative Agent
has enforced and realized the Payment Obligation without limitation because the
Management Calculation and/or the Auditors' Determination (as the case may be)
was not delivered within the relevant time, the Administrative Agent shall upon
demand of the German Guarantor after delivery of a Management Calculation or
Auditors' Certificate (as applicable) repay to the German Guarantor (or, in case
of a German GmbH & Co. KG Guarantor to its general partner ( persönlich
haftender Gesellschafter )) any amount which according to the Management
Calculation and/or the Auditors' Determination has been enforced in excess of
the amount enforceable pursuant to this Section 11.10, provided that such demand
is made within eighteen months (Ausschlußfrist) after the date this Payment
Obligation was enforced. (g) If and to the extent after the date of this
Agreement there will be available any non-appealable ruling of a higher regional
court (Oberlandesgericht) or the Federal Supreme Court (Bundesgerichtshof) (i)
holding that the granting of any upstream and/or crossstream -93-



--------------------------------------------------------------------------------



 
[amendmentno1133.jpg]
guarantee may, in case of the enforcement of such guarantee, trigger any
liability of the German Guarantor's directors pursuant to Section 64 sentence 3
GmbHG, and (ii) that this liability cannot be avoided by the said directors
filing for the opening of insolvency proceedings of the German Guarantor, German
GmbH & Co. KG Guarantor or its general partner (persönlich haftender
Gesellschafter) for any of the reasons set out in sections 17, 18 and 19 of the
German Insolvency Code (Insolvenzordnung), the Lenders and the relevant German
Guarantor or German GmbH & Co. KG Guarantor will negotiate in good faith to find
a solution which avoids such personal liability of the directors of the German
Guarantor (or, in case of a German GmbH & Co. KG Guarantor, its general partner
(persönlich haftender Gesellschafter)). The German Guarantor (or, in case of a
German GmbH & Co. KG Guarantor, its general partner (persönlich haftender
Gesellschafter)) shall take all measures to the extent legally permitted and
commercially justifiable in order to increase its liquidity. (h) The limitations
set out in this Section 11.10 shall not apply if, at the time of the enforcement
of the Payment Obligation, the limitation set out in this Section 11.10 is (as a
result of any changes of legislation or the interpretation of applicable law)
not or no longer required to avoid a violation of Section 30 GmbHG and/or to
protect the managing directors of any German Guarantor (or in case of the German
GmbH & Co. KG Guarantor the managing directors of its general partner (
persönlich haftender Gesellschafter )) from the risk of personal liability.
SECTION 12. MISCELLANEOUS . Section 12.1. Taxes. (a) Payments Free of
Withholding Taxes. Except as otherwise required by law, each payment by the
Borrower and each Guarantor under this Agreement or the other Credit Documents
shall be made without withholding for or on account of any present or future
taxes (other than overall net income taxes on the recipient and withholding
under FATCA) imposed by or within the jurisdiction in which the Borrower or such
Guarantor is domiciled, any jurisdiction from which the Borrower or such
Guarantor makes any payment, or (in each case) any political subdivision or
taxing authority thereof or therein. If any such withholding is so required, the
Borrower or relevant Guarantor shall make the withholding, pay the amount
withheld to the appropriate Governmental Authority before penalties attach
thereto or interest accrues thereon and forthwith pay such additional amount as
may be necessary to ensure that the net amount actually received by each Lender
and the Administrative Agent free and clear of such taxes (including such taxes
on such additional amount) is equal to the amount which that Lender or the
Administrative Agent (as the case may be) would have received had such
withholding not been made. If the Administrative Agent or any Lender pays any
amount in respect of any such taxes, penalties or interest the Borrower shall
reimburse the Administrative Agent or that Lender for that payment on demand in
the currency in which such payment was made. If the Borrower or any Guarantor
pays any such taxes, penalties or interest, it shall deliver official tax
receipts evidencing that payment or certified copies thereof to the Lender or
Administrative Agent on whose account such withholding was made (with a copy to
the Administrative Agent if not the recipient of the original) on or before the
thirtieth day after payment. If any Lender or the Administrative Agent
determines it has received or been granted a credit against or relief or
remission for, or repayment of, any taxes paid or payable by it because of any
taxes, penalties or interest paid by the Borrower or any Guarantor and evidenced
by such a tax receipt, such Lender or Administrative Agent shall, to the extent
it can do so without prejudice to the retention of the -94-



--------------------------------------------------------------------------------



 
[amendmentno1134.jpg]
amount of such credit, relief, remission or repayment, pay to the Borrower or
such Guarantor as applicable, such amount as such Lender or Administrative Agent
determines is attributable to such deduction or withholding and which will leave
such Lender or Administrative Agent (after such payment) in no better or worse
position than it would have been in if the Borrower had not been required to
make such deduction or withholding. Nothing in this Agreement shall interfere
with the right of each Lender and the Administrative Agent to arrange its tax
affairs in whatever manner it thinks fit nor oblige any Lender or the
Administrative Agent to disclose any information relating to its tax affairs or
any computations in connection with such taxes. (b) Indemnity. The Borrower
shall indemnify each Lender and the Administrative Agent for the full amount of
taxes paid by such Lender or the Administrative Agent (as the case may be)
eligible for the additional payment under Section 12.1(a) or 12.4 and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such taxes were correctly or legally asserted.
Such indemnification shall be made within 30 days after the date such Lender or
the Administrative Agent (as the case may be) makes written demand therefor. (c)
Delivery of Tax Forms. Each Lender organized under the laws of a jurisdiction
other than the United States or any state thereof shall deliver to the Borrower,
with a copy to the Administrative Agent, on the Effective Date or concurrently
with the delivery of the relevant Assignment and Acceptance, as applicable, (i)
two United States Internal Revenue Service Forms W-8ECI or Forms W-8BEN-E, as
applicable (or successor forms) properly completed and certifying in each case
that such Lender is entitled to a complete exemption from withholding or
deduction for or on account of any United States federal income taxes, and (ii)
an Internal Revenue Service Form W-8BEN-E or W-8ECI or successor applicable
form, as the case may be, to establish an exemption from United States backup
withholding taxes. Each such Lender further agrees to deliver to the Borrower,
with a copy to the Administrative Agent, a Form W-8BEN-E or W-8ECI, or successor
applicable forms or manner of certification, as the case may be, on or before
the date that any such form expires or becomes obsolete or after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to the Borrower, certifying in the case of a Form W-8BEN-E or W-8ECI that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes (unless in
any such case an event (including any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders such forms inapplicable or the exemption to which such
forms relate unavailable and such Lender notifies the Borrower and the
Administrative Agent that it is not entitled to receive payments without
deduction or withholding of United States federal income taxes) and, in the case
of a Form W-8BEN-E or W-8ECI, establishing an exemption from United States
backup withholding tax. (d) FATCA. If a payment made to a Lender under this
Agreement would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or Administrative Agent such documentation
prescribed by applicable -95-



--------------------------------------------------------------------------------



 
[amendmentno1135.jpg]
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(d), “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code. Any withholding required by the Code
shall be treated for the purposes of this Agreement as having been paid to the
relevant Lender. For purposes of determining withholding taxes imposed under
FATCA, from and after the Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). Section 12.2. No
Waiver of Rights . No delay or failure on the part of the Administrative Agent,
any L/C Issuer or any Lender or on the part of the holder or holders of any of
the Obligations in the exercise of any power or right under any Credit Document
shall operate as a waiver thereof, nor as an acquiescence in any default, nor
shall any single or partial exercise thereof preclude any other or further
exercise of any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuers the Lenders and the holder or holders of
any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have. Section 12.3. Non-Business Day
. If any payment hereunder becomes due and payable on a day which is not a
Business Day, the due date of such payment shall be extended to the next
succeeding Business Day on which date such payment shall be due and payable. In
the case of any payment of principal falling due on a day which is not a
Business Day, interest on such principal amount shall continue to accrue during
such extension at the rate per annum then in effect, which accrued amount shall
be due and payable on the next scheduled date for the payment of interest. If
any report, certificate, document, instrument or agreement is required to be
delivered hereunder and the latest date for delivery is not a Business Day, the
due date for such delivery shall be extended to the next Business Day. Section
12.4. Documentary Taxes . The Borrower agrees that it will pay on demand any
documentary, stamp or similar taxes payable in respect to any Credit Document,
including interest and penalties, in the event any such taxes are assessed,
irrespective of when such assessment is made and whether or not any credit is
then in use or available hereunder. Section 12.5. Survival of Representations .
All representations and warranties made herein or in any other Credit Document
or in certificates given pursuant hereto shall survive the execution and
delivery of this Agreement and the other Credit Documents, and shall continue in
full force and effect with respect to the date as of which they were made as
long as any credit is in use or available hereunder. -96-



--------------------------------------------------------------------------------



 
[amendmentno1136.jpg]
Section 12.6. Survival of Indemnities . All indemnities and all other provisions
relative to reimbursement to the Lenders and L/C Issuer of amounts sufficient to
protect the yield of the Lenders with respect to the Loans and Letters of
Credit, including, but not limited to, Section 1.12, Section 9.3 and Section
12.15 hereof, shall survive the termination of this Agreement and the other
Credit Documents and the payment of the Loans, Swingline Loans and all other
Obligations. Section 12.7. Sharing of Set-Off . Each Lender agrees with each
other Lender party hereto that if such Lender shall receive and retain any
payment, whether by set-off (pursuant to Section 12.15 hereof or otherwise) or
application of deposit balances or otherwise ( “Set-off” ), on any of the Loans,
Swingline Loans or Reimbursement Obligations in excess of its ratable share of
payments on all such Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans, Swingline Loans or
Reimbursement Obligations, or participations therein, held by each such other
Lenders (or interest therein) as shall be necessary to cause such Lender to
share such excess payment ratably with all the other Lenders; provided, however,
that if any such purchase is made by any Lender, and if such excess payment or
part thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest. For purposes of this Section 12.7, amounts owed to or
recovered by, an L/C Issuer in connection with Reimbursement Obligations in
which Lenders have been required to fund their participation shall be treated as
amounts owed to or recovered by such L/C Issuer as a Lender hereunder. The
provisions of this Section 12.7 shall not be construed to apply to (a) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (b) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Reimbursement Obligations to any assignee or
participant in accordance with the terms of this Agreement. Section 12.8.
Notices . (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices under the Credit Documents shall be in writing (including
telecopy or other electronic communication) and shall be given to a party
hereunder at its address or telecopier number set forth below or such other
address or telecopier number as such party may hereafter specify by notice to
the Administrative Agent and the Borrower, given by courier, by United States
certified or registered mail, or by other telecommunication device capable of
creating a written record of such notice and its receipt. Notices under the
Credit Documents to the Lenders, L/C Issuer and the Administrative Agent shall
be addressed to their respective addresses, telecopier or telephone numbers set
forth in its Administrative Questionnaire, and to the Borrower and the
Guarantors to: -97-



--------------------------------------------------------------------------------



 
[amendmentno1137.jpg]
Jones Lang LaSalle Finance B.V. with a copy to: Jones Lang LaSalle Incorporated
Kantoorgebouw Atrium 200 East Randolph Street Strawinskylaan 3103 Chicago,
Illinois 60601 Parnassusweg 727, 1077 ZX DG Attention: Global Treasurer
Amsterdam , the Netherlands Telecopy: (312) 819-0027 Attention: Managing
Director Telephone: (312) 782-5800 Telecopy: 31 20 661 15 66 Website for
purposes of Telephone: 31 20 540 54 05 Section 5.1: www.jll.com with a copy of
notices of Defaults and Events of Default to: Jones Lang LaSalle Finance B.V.
c/o Jones Lang LaSalle Incorporated 200 East Randolph Street Chicago, Illinois
60601 Attention: Global General Counsel Telecopy: (312) 228-2277 Telephone:
(312) 782-5800 Each such notice, request or other communication shall be
effective (i) if given by telecopier, when such telecopy is transmitted to the
telecopier number specified in this Section 12.8 or on the Administrative
Questionnaire and a confirmation of receipt of such telecopy has been received
by the sender, (ii) if given by courier, when delivered, (iii) if given by mail,
three business days after such communication is deposited in the mail,
registered with return receipt requested, addressed as aforesaid or (iv) if
given by any other means, when delivered at the addresses specified in this
Section 12.8 or on the Administrative Questionnaire; provided that any notice
given pursuant to Section 1 hereof shall be effective only upon receipt. Notices
delivered through electronic communications, to the extent provided in
subsection (b) below, shall be effective as provided in said subsection (b). (b)
Electronic Communications. Notices and other communications to the Lenders and
the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Sections 1.2,
1.3 and 1.6 hereof if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Sections by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” -98-



--------------------------------------------------------------------------------



 
[amendmentno1138.jpg]
function, as available, return e-mail or other written acknowledgement), and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient, at its
e-mail address as described in the foregoing clause (i), of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. (c) Change of
Address, Etc. Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. (d) Platform. (i) The Borrower and each Guarantor agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the L/C Issuers and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform” ). (ii) The Platform is
provided “as is” and “as available.” The Agent Parties (as defined below) do not
warrant the adequacy of the Platform and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its related parties (collectively, the “Agent
Parties” ) have any liability to the Borrower or any Guarantor, any Lender or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Guarantor’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of the Borrower or any Guarantor pursuant to any Credit Document
or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any L/C Issuer by means of electronic
communications pursuant to this Section, including through the Platform. Section
12.9. Counterparts; Integration; Effectiveness . (a) Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Credit Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 6.1 hereof,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
-99-



--------------------------------------------------------------------------------



 
[amendmentno1139.jpg]
page of this Agreement by facsimile or in electronic (e.g., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement. (b) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Illinois State Electronic Commerce Security Act, or
any other similar state laws based on the Uniform Electronic Transactions Act.
Section 12.10. Successors and Assigns . This Agreement shall be binding upon the
Borrower and the Guarantors and their successors and assigns, and shall inure to
the benefit of the Administrative Agent, each L/C Issuer and each of the Lenders
and the benefit of their respective successors and assigns, including any
subsequent holder of any Obligation. The Borrower and the Guarantors may not
assign any of their rights or obligations under any Credit Document without the
written consent of all of the Lenders and, with respect to any Letter of Credit
or the Application therefor, the applicable L/C Issuer (and any attempted such
assignment without such consent shall be null and void). Section 12.11.
Participants . Each Lender shall have the right at its own cost to grant
participations (to be evidenced by one or more agreements or certificates of
participation) in the Loans made and Reimbursement Obligations and/or Revolving
Credit Commitments held by such Lender at any time and from time to time to one
or more other Persons (other than a natural Person or the Parent or any of the
Parent’s Affiliates or Subsidiaries); provided that no such participation shall
relieve any Lender of any of its obligations under this Agreement, and,
provided, further that no such participant shall have any rights under this
Agreement except as provided in this Section 12.11, and the Administrative Agent
shall have no obligation or responsibility to such participant. Any agreement
pursuant to which such participation is granted shall provide that the granting
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower and Guarantors under this Agreement and the other Credit
Documents including, without limitation, the right to approve any amendment,
modification or waiver of any provision of the Credit Documents, except that
such agreement may provide that such Lender will not agree to any modification,
amendment or waiver of the Credit Documents that would reduce the amount of or
postpone any fixed date for payment of any Obligation in which such participant
has an interest. Any party to which such a participation has been granted shall
have the benefits of Sections 1.12, 9.3 and 12.1 hereof (subject to the
requirements and limitations therein, including the requirements under Section
12.1(c) hereof (it being understood that the documentation required under
Section 12.1(c) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.12 hereof; provided that such participant (A) agrees to
be subject to the provisions of Sections 1.14 hereof as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 9.3 or 12.1 hereof with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change -100-



--------------------------------------------------------------------------------



 
[amendmentno1140.jpg]
in Law that occurs after the participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower's request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 1.14 with respect to any of its participants. To the
extent permitted by law, each participant also shall be entitled to the benefits
of Section 12.16 hereof as though it were a Lender; provided that such
participant agrees to be subject to Section 12.7 hereof as though it were a
Lender. Each Lender, acting solely for this purpose as a non-fiduciary agent of
the Borrower, shall maintain a register for the recordation of the names and
addresses of each participant and the principal amounts (and stated interest) of
each participant’s interest (the “Participation Register” ); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participation Register to any Person (including the identity of any participant
or any information relating to a participant’s interest) except to the extent
that such disclosure is necessary to establish that such participant’s interest
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. Section 12.12. Assignments . (a) Any Lender may at any time assign
to one or more Eligible Assignees all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it); provided that (in each
case with respect to any Facility) any such assignment shall be subject to the
following conditions: (i) Minimum Amounts . (A) In the case of an assignment of
the entire remaining amount of the assigning Lender’s Revolving Credit
Commitment and the Loans and participation interest in L/C Obligations at the
time owing to it (in each case with respect to any Facility) or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned, provided that such Affiliate of a Lender or
Approved Fund is a Non-Public Lender; and (B) in any case not described in
subsection (a)(i)(A) of this Section 12.12, the aggregate amount of the
Revolving Credit Commitment (which for this purpose includes Loans and
participation interest in L/C Obligations outstanding thereunder) or, if the
Revolving Credit Commitment is not then in effect, the principal outstanding
balance of the Loans and participation interest in L/C Obligations of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Effective Date” is specified in the Assignment and
Acceptance, as of the Effective Date) shall not be less than $5,000,000 in the
case of any assignment in respect of the Revolving Facility, or $1,000,000 in
the case of any assignment in respect of any Term Loan Facility, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); (ii) Proportionate Amounts . Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Revolving Credit Commitment assigned. -101-



--------------------------------------------------------------------------------



 
[amendmentno1141.jpg]
(iii) Required Consents . No consent shall be required for any assignment except
to the extent required by Section 12.12(a)(i)(B) hereof and, in addition: (a)
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed and if it is delayed more than five (5) Business Days it is deemed to be
given) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; (b) the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed
and if it is delayed more than five (5) Business Days it is deemed to be given)
shall be required for assignments in respect of (i) the Revolving Facility or
any unfunded Commitments with respect to any Term Loan Facility if such
assignment is to a Person that is not a Lender with a Commitment in respect of
such Facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender, or (ii) any Term Loans to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund; (c) the consent of the L/C Issuers
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
and (d) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more
Swingline loans (whether or not then outstanding). (iv) Assignment and
Acceptance . The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire; provided
that if an Affected Lender does not execute and deliver an Assignment and
Acceptance within five (5) Business Days of request by the Borrower or the
Administrative Agent to do so in connection with any substitution being made
pursuant to Section 1.14, such Affected Lender shall be deemed to have executed
and delivered such Assignment and Acceptance and any other documentation
necessary or desirable to consummate any assignment contemplated by Section 1.14
without any action on the part of the Affected Lender. (v) No Assignment to
Borrower, Parent or Defaulting Lender . No such assignment shall be made to (A)
the Parent or any of its Affiliates or Subsidiaries or (B) any Defaulting Lender
or any of its Affiliates or Subsidiaries. (vi) No Assignment to Natural Persons
. No such assignment shall be made to a natural person. -102-



--------------------------------------------------------------------------------



 
[amendmentno1142.jpg]
(vii) No such assignment shall result in a reduction in the total Revolving
Credit Commitments. (viii) Certain Additional Payments. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by such Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each L/C Issuer, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 12.12(b) hereof, from
and after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 12.6
and 12.15 hereof with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 12.12 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.11 hereof. (b) Register . The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in Chicago, Illinois, a copy of each Assignment and Acceptance delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Credit Commitments of, and principal amounts of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register” ). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. -103-



--------------------------------------------------------------------------------



 
[amendmentno1143.jpg]
(c) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank or other central
bank having jurisdiction over the Lender, and this Section 12.12 shall not apply
to any such pledge or grant of a security interest; provided that no such pledge
or grant of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or secured party for such
Lender as a party hereto; provided further, however, the right of any such
pledgee or grantee (other than any Federal Reserve Bank) to further transfer all
or any portion of the rights pledged or granted to it, whether by means of
foreclosure or otherwise, shall be at all times subject to the terms of this
Agreement. (d) Notwithstanding anything to the contrary herein, if at any time
the Swingline Lender assigns all of its Revolving Credit Commitment and
Revolving Loans pursuant to subsection (a) above, the Swingline Lender may
terminate the Swingline. In the event of such termination of the Swingline, the
Borrower shall be entitled to appoint another Lender to act as the successor
Swingline Lender hereunder (with such Lender’s consent); provided, however, that
the failure of the Borrower to appoint a successor shall not affect the
resignation of the Swingline Lender. If the Swingline Lender terminates the
Swingline, it shall retain all of the rights of the Swingline Lender provided
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such termination, including the right to require Lenders to
make Revolving Loans or fund participations in outstanding Swingline Loans
pursuant to Section 1.3 hereof. Notwithstanding anything to the contrary
contained herein, if at any time an L/C Issuer assigns all of its Revolving
Credit Commitment and Revolving Loans pursuant to subsection (a) above, such L/C
Issuer may, upon thirty days’ notice to the Borrower and the Administrative
Agent, resign as an L/C Issuer. In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Lenders (with
the written consent of the appointed Lender and Administrative Agent) a
successor L/C Issuer hereunder; provided, however , that no failure by the
Borrower to appoint any such successor shall affect the resignation of such L/C
Issuer. Such resigning L/C Issuer shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
as an L/C Issuer and all L/C Obligations with respect thereto (including the
right to require the Lenders to fund risk participations pursuant to this
Agreement). Upon the appointment of a successor L/C Issuer, (1) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and (2) the successor or any other L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
reasonably satisfactory to such resigning L/C Issuer to effectively assume the
obligations of such resigning L/C Issuer with respect to such Letters of Credit.
-104-



--------------------------------------------------------------------------------



 
[amendmentno1144.jpg]
Section 12.13. Amendments . Any provision of the Credit Documents may be
amended, waived or modified if, but only if, such amendment, waiver or
modification is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent, the L/C
Issuers or the Swingline Lender are affected thereby, the Administrative Agent,
the L/C Issuers, or the Swingline Lender, as applicable; provided that: (i) no
amendment, waiver or modification pursuant to this Section 12.13 shall (A)
increase or extend any Revolving Credit Commitment of any Lender without the
consent of such Lender or (B) reduce the amount of or postpone any fixed date
for payment of any principal of or interest (except as provided in Section
9.2(b)) on any Loan, Swingline Loan or Reimbursement Obligation or of any fee
payable hereunder without the consent of the Lender to which such payment is
owing or which has committed to make such Loan, Swingline Loan or Letter of
Credit (or participate therein) hereunder; (ii) no amendment, waiver or
modification pursuant to this Section 12.13 shall, unless signed by each Lender,
change any provision of Sections 8.5 or 12.7 hereof, this Section 12.13, or the
definitions of Alternative Currency, Borrower, Termination Date or Required
Lenders, or affect the number of Lenders required to take any action under the
Credit Documents, or release any Guarantor (other than pursuant to the terms
hereof) from its guaranty of any Obligations; (iii) no amendment to Section 11
hereof shall be made without the consent of the Guarantor(s) affected thereby;
and (iv) the Borrower and the Administrative Agent may, without the input or
consent of any other Lender, effect amendments to this Agreement and the other
Credit Documents as may be necessary in the reasonable opinion of the Borrower
and the Administrative Agent solely to effect the provisions of Section 1.15
hereof; provided that no such amendment shall increase the obligations of any
Lender without such Lender’s consent. Notwithstanding anything to the contrary
herein, (1) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Revolving Credit Commitment of any Defaulting
Lender may not be increased or extended and the principal amount of Loans or
Reimbursement Obligations held by any Defaulting Lender may not be decreased, in
each case without the consent of such Defaulting Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, (2) if the
Administrative Agent and the Borrower have jointly identified an obvious error
or any error or omission of a technical nature, in each case, in any provision
of the Credit Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision, (3) guarantees, collateral security documents
and related documents executed by the Borrower or -105-



--------------------------------------------------------------------------------



 
[amendmentno1145.jpg]
any Guarantor in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be amended, supplemented or
waived without the consent of any Lender if such amendment, supplement or waiver
is delivered in order to (x) comply with local law or advice of local counsel,
(y) cure ambiguities, omissions, mistakes or defects or (z) cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Credit Documents. Section 12.14. Headings . Section
headings used in this Agreement are for reference only and shall not affect the
construction of this Agreement. Section 12.15. Legal Fees, Other Costs and
Indemnification . The Borrower agrees to pay all reasonable costs and expenses
of the Administrative Agent in connection with the preparation and negotiation
of the Credit Documents, including without limitation, the reasonable and
documented fees and disbursements of Chapman and Cutler LLP and one local
foreign counsel to the Administrative Agent, in connection with the preparation
and execution of the Credit Documents, and any amendment, waiver or consent
related hereto, whether or not the transactions contemplated herein are
consummated. The Borrower further agrees to indemnify the Administrative Agent,
each L/C Issuer, each Lender, each of their respective Affiliates and any
security trustee therefor, and their and their Affiliates’ respective directors,
officers, employees, agents, financial advisors, and consultants (each such
Person being called an “Indemnitee” ) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all reasonable fees and disbursements of counsel for any such Indemnitee and all
reasonable expenses of litigation or preparation therefor, whether initiated by
a third party or by the Borrower, any Subsidiary, any Affiliate of the Parent or
any of their respective equity holders or creditors and whether or not the
Indemnitee is a party thereto, or any settlement arrangement arising from or
relating to any such litigation) which any of them may pay or incur arising out
of or relating to any Credit Document or any of the transactions contemplated
thereby or the direct or indirect application or proposed application of the
proceeds of any Loan, Swingline Loan or Letter of Credit; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
its or its Affiliates’ directors, officers, employees, agents, financial
advisors or consultants (each a “ Related Indemnitee ”), (y) result from a claim
brought by the Borrower against an Indemnitee or its Related Indemnitees for
breach in bad faith of such Indemnitee’s or its Related Indemnitee’s obligations
hereunder or under any other Loan Credit Document, if such Loan Party the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) results from a
dispute solely between Indemnitees and not (1) involving any action or inaction
by the Parent or any of its Subsidiaries or (2) relating to any action of such
Indemnitee in its capacity as Administrative Agent or L/C Issuer. The Borrower,
upon demand by the Administrative Agent, an L/C Issuer, or a Lender at any time,
shall reimburse the Administrative Agent, such L/C Issuer, or such Lender for
any legal or other expenses (including, without limitation, all reasonable and
documented fees and disbursements of counsel for any such Indemnitee) incurred
in connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except to the extent
the same (i) is directly due to the gross negligence or willful misconduct of
-106-



--------------------------------------------------------------------------------



 
[amendmentno1146.jpg]
the party to be indemnified (in any case, determined by a court of competent
jurisdiction by a final non-appealable judgment), (ii) result from a claim
brought by the Borrower against an Indemnitee or its Related Indemnitees for
breach in bad faith of such Indemnitee’s or its Related Indemnitee’s obligations
hereunder or under any other Loan Credit Document, if such Loan Party the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (iii) results from a
dispute solely between Indemnitees and not (1) involving any action or inaction
by the Parent or any of its Subsidiaries or (2) relating to any action of such
Indemnitee in its capacity as Administrative Agent or L/C Issuer. Each party
hereto agrees not to assert any claim against any other party hereto or any of
their respective officers, directors, employees, attorneys and agents, on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to any Commitment, Loan, or Letter of
Credit, the actual or proposed use of proceeds of any Loan or Letter of Credit,
any Credit Document, or any of the transactions contemplated thereby; provided,
however, that none of the foregoing limitations in this sentence shall be deemed
to limit, impair or otherwise affect the Borrower’s indemnity obligations under
the preceding provisions of this Section 12.15. Section 12.16. Set Off . In
addition to any rights now or hereafter granted under applicable law and not by
way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each Lender, each L/C Issuer and each
subsequent holder of any Obligation, and each of their respective affiliates, is
hereby authorized by the Borrower and each Guarantor at any time or from time to
time, without notice to the Borrower, to the Guarantors or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
to apply any and all deposits (general or special, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts or other accounts of the Borrower or
any Guarantor in a fiduciary capacity, and in whatever currency denominated) and
any other indebtedness at any time held or owing by that Lender, that L/C Issuer
or that subsequent holder to or for the credit or the account of the Borrower or
any Guarantor, whether or not matured, against and on account of the obligations
and liabilities of the Borrower or any Guarantor to that Lender, that L/C Issuer
or that subsequent holder under the Credit Documents, including, but not limited
to, all claims of any nature or description arising out of or connected with the
Credit Documents, irrespective of whether or not (a) that Lender, that L/C
Issuer or that subsequent holder shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or Notes and other amounts due
hereunder shall have become due and payable pursuant to Section 8 hereof and
although said obligations and liabilities, or any of them, may be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 1.16 hereof and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers, and the
Lenders, and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Section 12.17. Currency. Each reference in this Agreement to U.S. Dollars or to
an Alternative Currency (the “relevant currency” ) is of the essence. To the
fullest extent permitted -107-



--------------------------------------------------------------------------------



 
[amendmentno1147.jpg]
by law, the obligation of the Borrower and each Guarantor in respect of any
amount due in the relevant currency under this Agreement shall, notwithstanding
any payment in any other currency (whether pursuant to a judgment or otherwise),
be discharged only to the extent of the amount in the relevant currency that the
Person entitled to receive such payment may, in accordance with normal banking
procedures, purchase with the sum paid in such other currency (after any premium
and costs of exchange) on the Business Day immediately following the day on
which such Person receives such payment. If the amount of the relevant currency
so purchased is less than the sum originally due to such Person in the relevant
currency, the Borrower or relevant Guarantor agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify such Person against such
loss, and if the amount of the specified currency so purchased exceeds the sum
of (a) the amount originally due to the relevant Person in the specified
currency plus (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Person under
Section 12.7 hereof, such Person agrees to remit such excess to the Borrower.
Section 12.18. Entire Agreement . The Credit Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior or contemporaneous agreements, whether written or oral, with
respect thereto are superseded thereby. Section 12.19. Governing Law . This
Agreement and the other Credit Documents, and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois. Section 12.20. Submission to
Jurisdiction; Waiver of Jury Trial . The Borrower and each Guarantor hereby
submits to the exclusive jurisdiction of the United States District Court for
the Northern District of Illinois and of any Illinois State court sitting in the
City of Chicago for purposes of all legal proceedings arising out of or relating
to this Agreement, the other Credit Documents or the transactions contemplated
hereby or thereby. The Borrower and each Guarantor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. The Borrower, each Guarantor, the Administrative
Agent, each L/C Issuer and each Lender hereby irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or relating to any
Credit Document or the transactions contemplated thereby. The Borrower and each
Guarantor (other than the Parent) hereby irrevocably designates, appoints and
empowers the Parent as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents which may be served in
any such action or proceeding. If for any reason the Parent shall cease to be
available to act as such, the Borrower and each Guarantor (other than the
Parent) agrees to designate a new designee, appointee and agent in Chicago,
Illinois on the terms and for the purposes of this provision satisfactory to the
Administrative Agent under this Agreement. The Borrower and each Guarantor
hereby irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other Credit Document that service of process
was in any way invalid or -108-



--------------------------------------------------------------------------------



 
[amendmentno1148.jpg]
ineffective. Nothing herein shall affect the right of the Administrative Agent,
any L/C Issuer, any Lender or the holder of any Obligation to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Borrower or any Guarantor in any other jurisdiction. Section
12.21. Limitation of Liability . In addition to, and not in limitation of, any
limitation on liability provided by law or by any contract, agreement,
instrument or document, the liability of each Guarantor that is a partnership
shall be limited to the assets of such Guarantor, and no present or future
partner of any such Guarantor shall have any personal liability under this
Agreement, except if such partner is itself a Guarantor or the Borrower. Section
12.22. Confidentiality . The Administrative Agent, each Lender and each L/C
Issuer agree to keep confidential any confidential written information provided
to it by or on behalf of the Borrower or the Parent pursuant to or in connection
with this Agreement; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (i) to
the Administrative Agent or any other Lender, (ii) to potential Lenders,
participants, assignees or any potential counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower or any of its affiliates
or any of their respective obligations, in each case, who agree to be bound by
the terms of this Section (or substantially similar language to this Section),
(iii) to its employees and Affiliates involved in the administration of this
Agreement, directors, attorneys, accountants and other professional advisors
(each of which shall be instructed to hold the same in confidence), (iv) in
response to the request or demand of any Governmental Authority or in connection
with any ordinary course exam, audit or inquiry of any regulatory or
self-regulatory body having or claiming jurisdiction or oversight over such
Lender or that of any of its businesses, (v) in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any law, regulation or legal process, provided, however, that such Lender and
such L/C Issuer, to the extent legally permitted to do so, will use its best
efforts to notify the Parent prior to any disclosure of information contemplated
by this subparagraph (v), (vi) which has been publicly disclosed other than in
breach of this Agreement, or (vii) in connection with the exercise of any remedy
hereunder or under any Credit Document. Section 12.23. Severability of
Provisions. Any provision of any Credit Document which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. All rights, remedies and powers provided in this Agreement and the
other Credit Documents may be exercised only to the extent that the exercise
thereof does not violate any applicable mandatory provisions of law, and all the
provisions of this Agreement and other Credit Documents are intended to be
subject to all applicable mandatory provisions of law which may be controlling
and to be limited to the extent necessary so that they will not render this
Agreement or the other Credit Documents invalid or unenforceable. Section 12.24.
Excess Interest . Notwithstanding any provision to the contrary contained herein
or in any other Credit Document, no such provision shall require the payment or
permit the collection of any amount of interest in excess of the maximum amount
of interest permitted -109-



--------------------------------------------------------------------------------



 
[amendmentno1149.jpg]
by applicable law to be charged for the use or detention, or the forbearance in
the collection, of all or any portion of the Loans, Swingline Loans or other
obligations outstanding under this Agreement or any other Credit Document (
“Excess Interest” ). If any Excess Interest is provided for, or is adjudicated
to be provided for, herein or in any other Credit Document, then in such event
(a) the provisions of this Section 12.24 shall govern and control, (b) neither
the Borrower nor any guarantor or endorser shall be obligated to pay any Excess
Interest, (c) any Excess Interest that the Administrative Agent or any Lender
may have received hereunder shall, at the option of the Administrative Agent, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by applicable law), (ii) refunded to the Borrower, or
(iii) any combination of the foregoing, (d) the interest rate payable hereunder
or under any other Credit Document shall be automatically subject to reduction
to the maximum lawful contract rate allowed under applicable usury laws (the
“Maximum Rate” ), and this Agreement and the other Credit Documents shall be
deemed to have been, and shall be, reformed and modified to reflect such
reduction in the relevant interest rate, and (e) neither the Borrower nor any
guarantor or endorser shall have any action against the Administrative Agent or
any Lender for any damages whatsoever arising out of the payment or collection
of any Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period. Section 12.25. Construction
. The parties acknowledge and agree that the Credit Documents shall not be
construed more favorably in favor of any party hereto based upon which party
drafted the same, it being acknowledged that all parties hereto contributed
substantially to the negotiation of the Credit Documents. NOTHING CONTAINED
HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION WHICH IS
PROHIBITED BY THE TERMS OF ANY CREDIT DOCUMENT , THE COVENANTS AND AGREEMENTS
CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE COVENANTS
AND AGREEMENTS CONTAINED IN THE CREDIT DOCUMENTS . Section 12.26. Lender’s and
L/C Issuers’ Obligations Several . The obligations of the L/C Issuers and the
Lenders hereunder are several and not joint. Nothing contained in this Agreement
and no action taken by the Lenders or any L/C Issuer pursuant hereto shall be
deemed to constitute the Lenders and L/C Issuer a partnership, association,
joint venture or other entity. Section 12.27. No Advisory or Fiduciary
Responsibility . In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Credit Document), the Borrower and each Guarantor
acknowledges and agrees and acknowledges its Affiliates’ understanding that (i)
(A) the services regarding this Agreement provided by the Administrative Agent
and/or the Lenders are arm’s-length commercial transactions between the
Borrower, each Guarantor and their respective -110-



--------------------------------------------------------------------------------



 
[amendmentno1150.jpg]
Affiliates, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, (B) each of the Borrower and the Guarantors have consulted their
own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate, and (C) the Borrower and each Guarantor is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any Guarantor or any of their
respective Affiliates, or any other Person, and (B) neither the Administrative
Agent nor any Lender has any obligation to the Borrower, any Guarantor or any of
their Affiliates with respect to the transaction contemplated hereby except
those obligations expressly set forth herein and in the other Credit Documents;
and (iii) the Administrative Agent, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the Guarantors and their respective
Affiliates, and each of the Administrative Agent and the Lenders has no
obligation to disclose any of such interests to the Borrower, any Guarantor or
any of their respective Affiliates. To the fullest extent permitted by law, each
of the Borrower and each Guarantor hereby waives and releases any claims that it
may have against the Administrative Agent or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby. Section 12.28. USA Patriot Act .
Each Lender and L/C Issuer that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act” ) hereby notifies the Borrower and each Guarantor that pursuant to
the requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower and each Guarantor, which information
includes the name and address of the Borrower and each Guarantor and other
information that will allow such Lender and L/C Issuer to identify the Borrower
and each Guarantor in accordance with the Act. Section 12.29. Acknowledgement
and Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything
to the contrary in any Loan Credit Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under
any Loan Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; -111-



--------------------------------------------------------------------------------



 
[amendmentno1151.jpg]
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Credit Document; or (iii) the variation of the
terms of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. Section 12.30. Amendment and
Restatement. This Agreement shall become effective on the Effective Date and
shall supersede all provisions of the Existing Credit Agreement as of such date.
From and after the Effective Date, (a)(i) the commitments of those Lenders under
the Existing Credit Agreement that are continuing as Lenders under this
Agreement (the “Continuing Lenders” ) shall be amended as set forth on Schedule
1 hereto and (ii) the commitments of those “Lenders” under the Existing Credit
Agreement that are not continuing as Lenders under this Agreement (the
“Non-Continuing Lenders” ) shall automatically be terminated and cease to have
any further force or effect without further action by any Person, and shall be
replaced with the respective Commitments of such Continuing Lenders and of those
Lenders party to this Agreement that were not “Lenders” under the Existing
Credit Agreement immediately prior to the Effective Date (the “New Lenders” );
(b) all outstanding “Revolving Loans” of the Non-Continuing Lenders shall be
repaid in full (together with all interest accrued thereon and amounts payable
pursuant to Section 1.12 hereof of the Existing Credit Agreement in connection
with such payment, and all fees accrued under the Existing Credit Agreement
through the Effective Date) on the Effective Date (and the Borrower shall pay to
each Continuing Lender all amounts, if any, payable pursuant to Section 1.12
hereof of the Existing Credit Agreement as if the outstanding Revolving Loans
had been prepaid on the Effective Date); and (c) all outstanding “Revolving
Loans” of the Continuing Lenders and all interests in outstanding “Letters of
Credit” under the Existing Credit Agreement shall remain outstanding as the
initial Revolving Loans and Letters of Credit hereunder. The Continuing Lenders
and New Lenders each agree to make such purchases and sales of interests in the
Revolving Loans and L/C Obligations outstanding on the Effective Date between
themselves so that each Continuing Lender and New Lender is then holding its
relevant Revolver Percentage of outstanding Revolving Loans and risk
participation interests in outstanding L/C Obligations based on their Revolving
Credit Commitments as in effect after giving effect hereto (such purchases and
sales shall be arranged through the Administrative Agent and each Lender hereby
agrees to execute such further instruments and documents, if any, as the
Administrative Agent may reasonably request in connection therewith), with all
subsequent extensions of credit under this Agreement (including, without
limitation, participations in respect of all Swing Swingline Loans and Letters
of Credit) to be made in accordance with the respective Revolving Credit
Commitments of the Lenders from time to time party to this Agreement as provided
herein. All references made to the Existing Credit Agreement in any Credit
Document or in any other instrument or document shall, without more, be deemed
to refer to this Agreement. This Agreement amends and restates the Existing
Credit Agreement and is not intended to be or operate as a novation or an accord
and satisfaction of the -112-



--------------------------------------------------------------------------------



 
[amendmentno1152.jpg]
Existing Credit Agreement or the indebtedness, obligations and liabilities of
the Borrower, or any Guarantor evidenced or provided for thereunder. [S IGNATURE
PAGES TO FOLLOW ] -113-



--------------------------------------------------------------------------------



 
[amendmentno1153.jpg]
IN WITNESS WHEREOF , the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written. JONES LANG LASALLE FINANCE B.V. By ____________________________________
Title _________________________________ JONES LANG LASALLE INCORPORATED , as
Guarantor By ____________________________________ Title
_________________________________ JONES LANG LASALLE CO-INVESTMENT , INC ., as
Guarantor By ____________________________________ Title
_________________________________ JONES LANG LASALLE INTERNATIONAL , INC ., as
Guarantor By ____________________________________ Title
_________________________________ LASALLE INVESTMENT MANAGEMENT , INC ., as
Guarantor By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1154.jpg]
JONES LANG LASALLE AMERICAS , INC ., as Guarantor By
____________________________________ Title _________________________________
JONES LANG LASALLE LIMITED , as Guarantor By
____________________________________ Title _________________________________
JONES LANG LASALLE GMB HSE , as Guarantor By
____________________________________ Title _________________________________
JONES LANG LASALLE NEW ENGLAND LLC, as Guarantor By
____________________________________ Title _________________________________
JONES LANG LASALLE BROKERAGE , INC ., as Guarantor By
____________________________________ Title _________________________________
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1155.jpg]
“L ENDERS ” BANK OF MONTREAL , individually as a Lender, as Administrative
Agent, Swingline Bank and L/C Issuer By ____________________________________
Title _________________________________ Signature Page to Jones Lang LaSalle
Finance B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1156.jpg]
BANK OF AMERICA , N.A., as a Lender and L/C Issuer By
____________________________________ Title _________________________________
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1157.jpg]
BARCLAYS BANK PLC By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1158.jpg]
WELLS FARGO BANK , N.A. By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1159.jpg]
THE ROYAL BANK OF SCOTLAND PLC By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1160.jpg]
JPM ORGAN CHASE BANK , NATIONAL ASSOCIATION By
____________________________________ Title _________________________________
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1161.jpg]
FIFTH THIRD BANK By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1162.jpg]
PNC BANK , NATIONAL ASSOCIATION By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1163.jpg]
HSBC BANK PLC By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1164.jpg]
HSBC BANK USA, NATIONAL ASSOCIATION By ____________________________________
Title _________________________________ Signature Page to Jones Lang LaSalle
Finance B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1165.jpg]
U.S. BANK NATIONAL ASSOCIATION By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1166.jpg]
THE BANK OF TOKYO -MITSUBISHI UFJ, LTD ., NEW YORK BRANCH By
____________________________________ Title _________________________________
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1167.jpg]
SOCIÉTÉ GÉNÉRALE By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1168.jpg]
CAPITAL ONE , N.A. By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1169.jpg]
ING BANK N.V., DUBLIN BRANCH By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1170.jpg]
THE BANK OF NEW YORK MELLON By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1171.jpg]
WESTPAC BANKING CORPORATION By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1172.jpg]
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED By
____________________________________ Title _________________________________
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1173.jpg]
NATIONAL AUSTRALIA BANK LIMITED , A.B.N. 12 004 044 937 By
____________________________________ Title _________________________________
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1174.jpg]
DEUTSCHE BANK AG NEW YORK BRANCH By ____________________________________ Title
_________________________________ By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1175.jpg]
THE NORTHERN TRUST COMPANY By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1176.jpg]
ASSOCIATED BANK NATIONAL ASSOCIATION By ____________________________________
Title _________________________________ Signature Page to Jones Lang LaSalle
Finance B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1177.jpg]
COMERICA BANK By ____________________________________ Title
_________________________________ Signature Page to Jones Lang LaSalle Finance
B.V. Second Amended and Restated Multicurrency Credit Agreement



--------------------------------------------------------------------------------



 
[amendmentno1178.jpg]
EXHIBIT A NOTICE OF BORROWING Date: ______________, ____ To: Bank of Montreal,
as Administrative Agent for the Lenders parties to the Second Amended and
Restated Multicurrency Credit Agreement dated as of June 21, 2016 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement” ), among
Jones Lang LaSalle Finance B.V., the Guarantors party thereto, certain Lenders
which are signatories thereto, and Bank of Montreal, as Administrative Agent
Ladies and Gentlemen: The undersigned, Jones Lang LaSalle Finance B.V. (the
“Borrower” ), refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 1.6 of the Credit Agreement, of the Borrowing specified
below: 1. The Business Day of the proposed Borrowing is ___________, ____. 2.
The aggregate amount of the proposed Borrowing is $______________. 3. The
Borrowing is to be comprised of $___________ of [Domestic Rate] [Eurocurrency]
Loans. 4. The Borrowing is being advanced under the [Revolving] [Term] Facility.
[5. The duration of the Interest Period for the Eurocurrency Loans included in
the Borrowing shall be ____________ months.] The undersigned hereby certifies
that [, insert if applicable: subject to Section 4.4 of the Credit Agreement,]
the following statements are true on the date hereof, and will be true on the
date of the proposed Borrowing, before and after giving effect thereto and to
the application of the proceeds therefrom: (a) the representations and
warranties contained in Section 5 of the Credit Agreement are true and correct
in all material respects (where not already qualified by materiality, otherwise
in all respects) as though made on and as of such date (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct in all material respects (where not already qualified
by materiality, otherwise in all respects) as of such date); and (b) no Default
or Event of Default has occurred and is continuing or would result from such
proposed Borrowing.



--------------------------------------------------------------------------------



 
[amendmentno1179.jpg]
JONES LANG LASALLE FINANCE B.V. By ____________________________________ Name
________________________________ Title _________________________________ A-2
1055239.02B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[amendmentno1180.jpg]
EXHIBIT B NOTICE OF CONTINUATION /C ONVERSION Date: ____________, ____ To: Bank
of Montreal, as Administrative Agent for the Lenders parties to the Second
Amended and Restated Multicurrency Credit Agreement dated as of June 21, 2016
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement” ), among Jones Lang LaSalle Finance B.V., the Guarantors party
thereto, certain Lenders which are signatories thereto, and Bank of Montreal, as
Administrative Agent Ladies and Gentlemen: The undersigned, Jones Lang LaSalle
Finance B.V. (the “Borrower” ), refers to the Credit Agreement, the terms
defined therein being used herein as therein defined, and hereby gives you
notice irrevocably, pursuant to Section 1.6 of the Credit Agreement, of the
[conversion] [continuation] of the Loans specified herein, that: 1. The
[conversion][continuation] Date is __________, ____. 2. The aggregate amount of
the [Revolving Loans] [Term Loans] to be [converted] [continued] is
$______________. 3. The Loans are to be [converted into] [continued as]
[Eurocurrency] [Domestic Rate] Loans. 4. [If applicable:] The duration of the
Interest Period for the Loans included in the [conversion] [continuation] shall
be _________ months. The undersigned hereby certifies that the following
statements are true on the date hereof, and will be true on the proposed
conversion/continuation date, before and after giving effect thereto and to the
application of the proceeds therefrom: (a) the representations and warranties
contained in Section 5 of the Credit Agreement are true and correct as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); provided, however, that this condition shall only apply to the
continuation or conversion of an outstanding Eurocurrency Loan denominated in an
Alternative Currency; and



--------------------------------------------------------------------------------



 
[amendmentno1181.jpg]
(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation] . JONES LANG LASALLE
FINANCE B.V. By ____________________________________ Name
________________________________ Title _________________________________ B-2



--------------------------------------------------------------------------------



 
[amendmentno1182.jpg]
EXHIBIT C-1 REVOLVING NOTE ________________, _____ FOR VALUE RECEIVED , the
undersigned, Jones Lang LaSalle Finance B.V., a private company with limited
liability organized under the laws of The Netherlands (the “Borrower” ),
promises to pay ________________________ or its registered permitted assigns
(the “Lender” ) on the Termination Date of the hereinafter defined Credit
Agreement, at the principal office of Bank of Montreal, as Administrative Agent,
in Chicago, Illinois (or in the case of Eurocurrency Loans denominated in an
Alternative Currency, at such office as the Administrative Agent has previously
notified the Borrower), in the currency of such Loan in accordance with Section
3.1 of the Credit Agreement, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of each such Revolving
Loan from time to time outstanding hereunder at the rates, and payable in the
manner and on the dates, specified in the Credit Agreement. The Lender shall
record on its books or records or on a schedule attached to this Note, which is
a part hereof, each Revolving Loan made by it pursuant to the Credit Agreement,
together with all payments of principal and interest and the principal balances
from time to time outstanding hereon, whether such Revolving Loan is a Domestic
Rate Loan or a Eurocurrency Loan, the currency thereof and the interest rate and
Interest Period applicable thereto, provided that prior to the transfer of this
Note all such amounts shall be recorded on a schedule attached to this Note. The
record thereof, whether shown on such books or records or on a schedule to this
Note, shall be prima facie evidence of the same, provided, however, that the
failure of the Lender to record any of the foregoing or any error in any such
record shall not limit or otherwise affect the obligation of the Borrower to
repay all Loans made to it pursuant to the Credit Agreement together with
accrued interest thereon. This Note is one of the Revolving Notes referred to in
the Second Amended and Restated Multicurrency Credit Agreement dated as of June
21, 2016, among the Borrower, the Guarantors party thereto, Bank of Montreal, as
Administrative Agent, and the Lenders party thereto (as amended from time to
time, the “Credit Agreement” ), and this Note and the holder hereof are entitled
to all the benefits provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement. This Note shall be governed by and construed
in accordance with the internal laws of the State of Illinois. Prepayments may
be made hereon and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.



--------------------------------------------------------------------------------



 
[amendmentno1183.jpg]
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder. JONES LANG LASALLE FINANCE B.V. By
____________________________________ Title ________________________________
C-1-2



--------------------------------------------------------------------------------



 
[amendmentno1184.jpg]
EXHIBIT C-2 SWINGLINE NOTE ________________, _____ FOR VALUE RECEIVED , the
undersigned, Jones Lang LaSalle Finance B.V., a private company with limited
liability organized under the laws of The Netherlands (the “Borrower” ),
promises to pay ________________________ or its registered permitted assigns
(the “Lender” ) on the earlier of (i) the last day of its Interest Period and
(ii) the Termination Date of the hereinafter defined Credit Agreement, at the
principal office of Bank of Montreal, as Administrative Agent, in Chicago,
Illinois, in the currency of such Swingline Loan in accordance with Section 3.1
of the Credit Agreement, the aggregate unpaid principal amount of all Swingline
Loans made by the Lender to the Borrower pursuant to the Credit Agreement,
together with interest on the principal amount of each Swingline Loan from time
to time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Credit Agreement. The Lender shall record on its books
or records or on a schedule attached to this Note, which is a part hereof, each
Swingline Loan made by it pursuant to the Credit Agreement, together with all
payments of principal and interest and the principal balances from time to time
outstanding hereon, whether the Loan is a Domestic Rate Loan or a Quoted Rate
Loan and the interest rate and Interest Period applicable thereto, provided that
prior to the transfer of this Note all such amounts shall be recorded on a
schedule attached to this Note. The record thereof, whether shown on such books
or records or on a schedule to this Note, shall be prima facie evidence of the
same, provided, however, that the failure of the Lender to record any of the
foregoing or any error in any such record shall not limit or otherwise affect
the obligation of the Borrower to repay all Swingline Loans made to it pursuant
to the Credit Agreement together with accrued interest thereon. This Swingline
Note is one of the Notes referred to in the Second Amended and Restated
Multicurrency Credit Agreement dated as of June 21, 2016, among the Borrower,
the Guarantors party thereto, Bank of Montreal, as Administrative Agent, and the
Lenders party thereto (as amended from time to time, the “Credit Agreement” ),
and this Swingline Note and the holder hereof are entitled to all the benefits
provided for thereby or referred to therein, to which Credit Agreement reference
is hereby made for a statement thereof. All defined terms used in this Swingline
Note, except terms otherwise defined herein, shall have the same meaning as in
the Credit Agreement. This Swingline Note shall be governed by and construed in
accordance with the internal laws of the State of Illinois. Prepayments may be
made hereon and this Swingline Note may be declared due prior to the expressed
maturity hereof, all in the events, on the terms and in the manner as provided
for in the Credit Agreement.



--------------------------------------------------------------------------------



 
[amendmentno1185.jpg]
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder. JONES LANG LASALLE FINANCE B.V. By
____________________________________ Title ________________________________
C-2-2



--------------------------------------------------------------------------------



 
[amendmentno1186.jpg]
EXHIBIT C-3 TERM NOTE ________________, _____ FOR VALUE RECEIVED , the
undersigned, Jones Lang LaSalle Finance B.V., a private company with limited
liability organized under the laws of The Netherlands (the “Borrower” ),
promises to pay ________________________ or its registered permitted assigns
(the “Lender” ) on the Termination Date of the hereinafter defined Credit
Agreement, at the principal office of Bank of Montreal, as Administrative Agent,
in Chicago, Illinois (or in the case of Eurocurrency Loans denominated in an
Alternative Currency, at such office as the Administrative Agent has previously
notified the Borrower), in the currency of such Loan in accordance with Section
3.1 of the Credit Agreement, the aggregate unpaid principal amount of all Term
Loans made by the Lender to the Borrower pursuant to the Credit Agreement,
together with interest on the principal amount of each such Term Loan from time
to time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Credit Agreement. The Lender shall record on its books
or records or on a schedule attached to this Note, which is a part hereof, each
Term Loan made by it pursuant to the Credit Agreement, together with all
payments of principal and interest and the principal balances from time to time
outstanding hereon, whether such Term Loan is a Domestic Rate Loan or a
Eurocurrency Loan, the currency thereof and the interest rate and Interest
Period applicable thereto, provided that prior to the transfer of this Note all
such amounts shall be recorded on a schedule attached to this Note. The record
thereof, whether shown on such books or records or on a schedule to this Note,
shall be prima facie evidence of the same, provided, however, that the failure
of the Lender to record any of the foregoing or any error in any such record
shall not limit or otherwise affect the obligation of the Borrower to repay all
Loans made to it pursuant to the Credit Agreement together with accrued interest
thereon. This Note is one of the Term Notes referred to in the Second Amended
and Restated Multicurrency Credit Agreement dated as of June 21, 2016, among the
Borrower, the Guarantors party thereto, Bank of Montreal, as Administrative
Agent, and the Lenders party thereto (as amended from time to time, the “Credit
Agreement” ), and this Note and the holder hereof are entitled to all the
benefits provided for thereby or referred to therein, to which Credit Agreement
reference is hereby made for a statement thereof. All defined terms used in this
Note, except terms otherwise defined herein, shall have the same meaning as in
the Credit Agreement. This Note shall be governed by and construed in accordance
with the internal laws of the State of Illinois. Prepayments may be made hereon
and this Note may be declared due prior to the expressed maturity hereof, all in
the events, on the terms and in the manner as provided for in the Credit
Agreement.



--------------------------------------------------------------------------------



 
[amendmentno1187.jpg]
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder. JONES LANG LASALLE FINANCE B.V. By
____________________________________ Title _________________________________
C-3-2



--------------------------------------------------------------------------------



 
[amendmentno1188.jpg]
EXHIBIT D COMPLIANCE CERTIFICATE This Compliance Certificate is furnished to
Bank of Montreal, as Administrative Agent, pursuant to the Second Amended and
Restated Multicurrency Credit Agreement (as amended from time to time, the
“Credit Agreement” ) dated as of June 21, 2016, by and among Jones Lang LaSalle
Finance B.V., the Guarantors party thereto, the Lenders signatory thereto and
Bank of Montreal, as Administrative Agent. Unless otherwise defined herein, the
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement. THE UNDERSIGNED HEREBY CERTIFY THAT : 1. I,
_______________, am the duly elected or appointed _______________ of Jones Lang
LaSalle Incorporated; 2. I, _______________, am the duly elected or appointed
_______________ of Jones Lang LaSalle Finance B.V.; 3. We have reviewed the
terms of the Credit Agreement and we have made, or have caused to be made under
our supervision, a detailed review of the transactions and conditions of Jones
Lang LaSalle Incorporated and its Subsidiaries during the accounting period
covered by the attached financial statements; 4. The examinations described in
paragraph 3 did not disclose, and we have no knowledge of, the existence of any
condition or event which constitutes a Default or an Event of Default during or
at the end of the accounting period covered by the attached financial
statements, except as set forth below; 5. The financial statements required by
Section 7.6 of the Credit Agreement and being furnished to you concurrently with
this Compliance Certificate are true, correct and complete as of the date and
for the periods covered thereby; and 6. Schedule 1 attached hereto sets forth
financial data and computations evidencing compliance with certain covenants of
the Credit Agreement, all of which data and computations are true, complete and
correct. All computations are made in accordance with the terms of the Credit
Agreement. Described below are the exceptions, if any, to paragraph 4 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Parent has taken, is taking, or
proposes to take with respect to each such condition or event:
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________



--------------------------------------------------------------------------------



 
[amendmentno1189.jpg]
______________________________________________________________________ The
foregoing certifications, together with the computations set forth in Schedule 1
hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered this __________ day of _____________, _____.
JONES LANG LASALLE INCORPORATED By ____________________________________ Title
_________________________________ JONES LANG LASALLE FINANCE B.V. By
____________________________________ Title _________________________________ D-2



--------------------------------------------------------------------------------



 
[amendmentno1190.jpg]
SCHEDULE I TO THE COMPLIANCE CERTIFICATE Schedule of Compliance, as of the
_________ day of _____________, _____, with the Sections of the Credit Agreement
set forth below: 1. Section 7.15 (Net Cash Flow Leverage Ratio) A. Total Funded
Debt of the Parent and its $____________ Restricted Subsidiaries B. Qualified
Cash (i) U.S. cash $___________ Unrestricted Cash $___________ (ii) Foreign cash
$___________ (iii) Line 1B(ii) times .75 $___________ (iv ) Sum of Lines 1B(i)
and 1B( iii) not to exceed $100,000,000 $___________ (v ii ) Segregated cash
$___________ Total (iv) and (v) $___________ (iii ) Sum of Lines 1B(i) and 1B(
ii) $___________ (iv) “Qualified Cash” as calculated in Note Agreement
$___________ Lesser of Line 1B(iii) and 1B(iv) $___________ C. Line A minus Line
B $___________ D. Adjusted EBITDA for the calendar quarters ending
_______________________ $____________ _______________________ $____________
_______________________ $____________ _______________________ $____________
TOTAL $____________ E. Consolidated Net Income for the last four calendar
quarters if not included in Line D $____________ F. Amounts deducted in arriving
at Consolidated Net Income in respect of for the last four calendar quarters if
not included in Line E (i) Interest Expense $____________



--------------------------------------------------------------------------------



 
[amendmentno1191.jpg]
(ii) federal, state and local $____________ income taxes (iii) depreciation of
fixed assets $____________ and amortization of intangible assets (iv) non-cash
contributions and $____________ accruals to deferred profit sharing or
compensation plans (v) Permitted Adjustments (a) Cash restructuring expenses
$____________ (aggregate amount since April 1, 20162018 $_______ not to exceed
$100,000,000) (b) Non-cash restructuring expenses $____________ (c) Deferred
commissions, net of $____________ commissions payable (not to exceed
$50,000,000) (aggregate amount since April 1, 20162018 $_______, not to exceed
$100,000,000) (d) Non-cash charges relating to co-investments $____________
(aggregate amount since April 1, 2016 $_______, not to exceed $50,000,000) (e)
Non-cash charges relating to impairment at goodwill $____________ (f)
Acquisition, integration and transition charges related to Permitted Acquisition
$____________ (aggregate amount since April 1, 20162018 $_______, not to exceed
$400,000,000) (g) Non-cash (gains)/losses relating to (a) mark-to-market value
of co-investments and earn-outs and (b) mortgage servicing rights $____________
(h) Non-recurring fees, expenses or charges paid in connection with debt or
equity financing activities $____________ -2-



--------------------------------------------------------------------------------



 
[amendmentno1192.jpg]
(i) write-downs of tax indemnification assets to the extent the related tax
reserve is released $____________ Total (a) through (i) $____________ G. Sum of
Lines 1D, 1E, 1F(i), 1F(ii), 1F(iii), 1F(iv) $____________ and 1F(v) ( “Adjusted
EBITDA” ) H. Ratio of Line 1C to Line 1G (not to exceed _____________ 3.50 or
4.00, as applicable, per Section 7.15) I. The Borrower is in compliance Yes/No
2. Section 7.16 (Cash Interest Coverage Ratio) A. Adjusted EBIT for the calendar
quarters ending (include as appropriate) ______________________ $____________
______________________ $____________ ______________________ $____________
______________________ $____________ TOTAL $____________ B. Consolidated Net
Income for the last four calendar quarters if not included in Line A
$____________ C. Amounts deducted in arriving at Consolidated Net Income in
respect of for the last four calendar quarters if not included in Line A (i)
Interest Expense $____________ (ii) federal, state and local $____________
income taxes (iii) non-cash contributions and $____________ accruals to deferred
profit sharing or compensation plans (iv) Permitted Adjustments $____________
(From Line 1.D(v)) -3-



--------------------------------------------------------------------------------



 
[amendmentno1193.jpg]
D. Sum of Lines 2A, 2B, 2C(i), 2C(ii), 2C(iii), and 2C(iv) $____________
(“Adjusted EBIT” ) E. Cash Interest Expense $____________ F. Ratio of Line 2D to
Line 2E (must be greater than _____________ or equal to 3.00 to 1.00) G. The
Borrower is in compliance Yes/No 3. Cash Flow Leverage Ratio (Applicable Margin
Calculation) A. Total Funded Debt of the Parent and its $____________ Restricted
Subsidiaries B. Adjusted EBITDA from Line 1G $____________ C. Ratio of Line 3A
to Line 3B $____________ D. The Borrower is in Level: Level ____ -4-



--------------------------------------------------------------------------------



 
[amendmentno1194.jpg]
EXHIBIT E SUBSIDIARY GUARANTEE AGREEMENT _______________, ____ BANK OF MONTREAL
, as Administrative Agent for the Lenders party to the Second Amended and
Restated Multicurrency Credit Agreement dated as of June 21, 2016, among Jones
Lang LaSalle Finance B.V., certain Guarantors, such Lenders and such
Administrative Agent (as amended from time to time, the “Credit Agreement” )
Dear Sirs: Reference is made to the Credit Agreement described above. Terms not
defined herein which are defined in the Credit Agreement shall have for the
purposes hereof the meaning provided therein. The undersigned, [name of
Subsidiary Guarantor] , a [jurisdiction of incorporation] corporation, hereby
elects to be a “Guarantor” for all purposes of the Credit Agreement, effective
from the date hereof. The undersigned confirms that the representations and
warranties set forth in Section 5 of the Credit Agreement are true and correct
as to the undersigned as of the date hereof. Without limiting the generality of
the foregoing, the undersigned hereby agrees to perform all the obligations of a
Guarantor under, and to be bound in all respects by the terms of, the Credit
Agreement, including without limitations Section 11 thereof, to the same extent
and with the same force and effect as if the undersigned were a direct signatory
thereto.



--------------------------------------------------------------------------------



 
[amendmentno1195.jpg]
This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Illinois. Very truly yours, [NAME OF SUBSIDIARY
GUARANTOR ] By ____________________________________ Name
_______________________________ Title ________________________________ E-2



--------------------------------------------------------------------------------



 
[amendmentno1196.jpg]
EXHIBIT F INCREASE REQUEST To: Bank of Montreal, as Administrative Agent for the
Lenders parties to the Second Amended and Restated Multicurrency Credit
Agreement dated as of June 21, 2016 (as extended, renewed, amended or restated
from time to time, the “Credit Agreement” ), among Jones Lang LaSalle Finance
B.V., the Guarantors party thereto, certain Lenders which are signatories
thereto, and Bank of Montreal, as Administrative Agent Ladies and Gentlemen: The
undersigned, Jones Lang LaSalle Finance B.V. (the “Borrower” ), hereby refers to
the Credit Agreement and requests that the Administrative Agent, L/C Issuer and
Swingline Lender consent to an increase in the aggregate [Revolving Credit
Commitments] [outstanding principal amount of Term Loans] (the “Increase” ), in
accordance with Section 1.15 of the Credit Agreement, to be effected by an
increase in [the Revolving Credit Commitment] [an increase in the outstanding
Term Loans] of [name of existing Lender] [the addition of [name of new Lender]
(the “New Lender” ) as a Lender under the terms of the Credit Agreement] .
Capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement. [Insert as Applicable] After
giving effect to such Increase, the Revolving Credit Commitment of the [Lender]
[New Lender] shall be $_____________. Or The New Term Loan of the [Lender] [New
Lender] is $_______________. [Include paragraphs 1-3 for a New Lender] 1. The
New Lender hereby confirms that it has received a copy of the Credit Documents
and the exhibits related thereto, together with copies of the documents which
were required to be delivered under the Credit Agreement as a condition to the
making of the Loans and other extensions of credit thereunder. The New Lender
acknowledges and agrees that it has made and will continue to make,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
its own credit analysis and decisions relating to the Credit Agreement. The New
Lender further acknowledges and agrees that the Administrative Agent has not
made any representations or warranties about the credit worthiness of the
Borrower or any other party to the Credit Agreement or any other Credit Document
or with respect to the legality, validity, sufficiency or enforceability of the
Credit Agreement or any other Credit Document or the value of any security
therefor.



--------------------------------------------------------------------------------



 
[amendmentno1197.jpg]
2. Except as otherwise provided in the Credit Agreement, effective as of the
date of acceptance hereof by the Administrative Agent, the New Lender (i) shall
be deemed automatically to have become a party to the Credit Agreement and have
all the rights and obligations of a “Lender” under the Credit Agreement as if it
were an original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto. 3. The New Lender hereby confirms that its administrative details are
set forth in its Administrative Questionnaire. THIS AGREEMENT SHALL BE DEEMED TO
BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH , THE LAWS OF THE STATE OF ILLINOIS . The Increase shall be
effective when the executed consent of the Administrative Agent is received or
is otherwise in accordance with Section 1.15 of the Credit Agreement, but not in
any case prior to ___________________, ____. It shall be a condition to the
effectiveness of the Increase that all expenses referred to in Section 1.15 of
the Credit Agreement shall have been paid. The Borrower hereby certifies that no
Default or Event of Default has occurred and is continuing and that the
representations and warranties contained in Section 5 of the Credit Agreement
are true and correct in all material respects as though made on the date hereof
(other than those made solely as of an earlier date, which need only remain true
as of such date), taking into account any amendments to such Section (including
without limitation any amendment to the Schedules referenced therein) made after
the date of the Credit Agreement in accordance with its provisions[, in each
case subject to the provisions of Section 4.4 of the Credit Agreement in the
case of any New Term Loan the proceeds of which will be used to finance a
Limited Condition Acquisition]. F-2



--------------------------------------------------------------------------------



 
[amendmentno1198.jpg]
Please indicate the Administrative Agent’s consent to such Increase by signing
the enclosed copy of this letter in the space provided below. Very truly yours,
JONES LANG LASALLE FINANCE B.V. By ____________________________________ Name:
_______________________________ Title: ________________________________ [NEW OR
EXISTING LENDER INCREASING REVOLVING CREDIT COMMITMENT OR ADVANCING NEW TERM
LOAN ] By ____________________________________ Name
________________________________ Title _________________________________ The
undersigned hereby consents on this ___ day of ____________, ______ to the
above-requested Increase. BANK OF MONTREAL , As Administrative Agent By
_______________________________ Name __________________________ Title
___________________________ ________________________, as Swingline Lender By
_______________________________ Name __________________________ Title
___________________________ F-3



--------------------------------------------------------------------------------



 
[amendmentno1199.jpg]
EXHIBIT G ASSIGNMENT AND ACCEPTANCE Dated _____________, 20_____ This Assignment
and Acceptance (the “Assignment and Acceptance” ) is dated as of the Effective
Date set forth below and is entered into by and between [the][each] 1 Assignor
identified in item 1 below ( [the][each, an] “Assignor” ) and [the][each] 2
Assignee identified in item 2 below ( [the][each, an] “Assignee” ). [It is
understood and agreed that the rights and obligations of [the Assignors][the
Assignees] 3 hereunder are several and not joint.] 4 Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement” ), receipt of a copy of
which is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full. For an agreed consideration,
[the][each] Assignor hereby irrevocably sells and assigns to [the Assignee][the
respective Assignees] , and [the][each] Assignee hereby irrevocably purchases
and assumes from [the Assignor][the respective Assignors] , subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of [the Assignor’s][the respective Assignors’] rights and obligations in
[its capacity as a Lender][their respective capacities as Lenders] under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the Assignor][the
respective Assignors] under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity 1 For bracketed language here
and elsewhere in this form relating to the Assignor(s), if the assignment is
from a single Assignor, choose the first bracketed language. If the assignment
is from multiple Assignors, choose the second bracketed language. 2 For
bracketed language here and elsewhere in this form relating to the Assignee(s),
if the assignment is to a single Assignee, choose the first bracketed language.
If the assignment is to multiple Assignees, choose the second bracketed
language. 3 Select as appropriate. 4 Include bracketed language if there are
either multiple Assignors or multiple Assignees.



--------------------------------------------------------------------------------



 
[amendmentno1200.jpg]
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest” ). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor. 1. Assignor [s] : ________________________________
________________________________ [Assignor [is] [is not] a Defaulting Lender] 2.
Assignee [s] : ________________________________ ________________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [ identify Lender ]
3. Borrower(s): ________________________________ 4. Administrative Agent: Bank
of Montreal, as the administrative agent under the Credit Agreement 5. Credit
Agreement: Second Amended and Restated Credit Agreement dated as of June 21,
2016 among Jones Lang LaSalle Finance B.V., the Lenders parties thereto, Bank of
Montreal, as Administrative Agent, and the other agents parties thereto G-2



--------------------------------------------------------------------------------



 
[amendmentno1201.jpg]
6. Assigned Interest[s]: AGGREGATE AMOUNT OF REVOLVING CREDIT PERCENTAGE
ASSIGNED COMMITMENT / AMOUNT OF REVOLVING OF REVOLVING CREDIT FACILITY LOANS FOR
CREDIT COMMITMENT / COMMITMENT / ASSIGNOR [S]5 ASSIGNEE [S]6 ASSIGNMENT 7 ALL
LENDERS 8 LOANS ASSIGNED 9 LOANS 10 $ $ % $ $ % $ $ % [7. Trade Date:
______________]11 5 List each Assignor, as appropriate. 6 List each Assignee, as
appropriate. 7 Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.,
“Revolving Credit Commitment,” “Term Facility,” etc.). 8 Amount to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date. 9 Set forth, to at least 9
decimals, as a percentage of the Revolving Credit Commitments/Loans of all
Lenders thereunder. 10 To be completed if the Assignor(s) and the Assignee(s)
intend that the minimum assignment amount is to be determined as of the Trade
Date. G-3



--------------------------------------------------------------------------------



 
[amendmentno1202.jpg]
Effective Date: ________________, 20___ [To be inserted by Administrative Agent
and which shall be the effective date of recordation of transfer in the register
therefor.] The terms set forth in this Assignment and Acceptance are hereby
agreed to: ASSIGNOR [S]12 [N AME OF ASSIGNOR ] By:
____________________________________ Name: _______________________________
Title: ________________________________ [N AME OF ASSIGNOR ] By:
____________________________________ Name: _______________________________
Title: ________________________________ ASSIGNEE [S]13 [N AME OF ASSIGNEE ] By:
____________________________________ Name: _______________________________
Title: ________________________________ [N AME OF ASSIGNEE ] By:
____________________________________ Name: _______________________________
Title: ________________________________ 12 Add additional signature blocks as
needed. Include both Fund/Pension Plan and manager making the trade (if
applicable). 13 Add additional signature blocks as needed. Include both
Fund/Pension Plan and manager making the trade (if applicable). G-4



--------------------------------------------------------------------------------



 
[amendmentno1203.jpg]
[Consented to and] 14 Accepted: BANK OF MONTREAL , as Administrative Agent By:
_________________________________ Name: __________________________ Title:
___________________________ [Consented to:] 15 [N AME OF RELEVANT PARTY ] By:
_________________________________ Name: __________________________ Title:
___________________________ 14 To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement. 15 To be
added only if the consent of the Company and/or other parties (e.g. Swing Line
Lender, L/C Issuer) is required by the terms of the Credit Agreement. G-5



--------------------------------------------------------------------------------



 
[amendmentno1204.jpg]
ANNEX 1 STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION SECTION 1.
REPRESENTATIONS AND WARRANTIES . Section 1.1. Assignor[s]. [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim created by [the]
[such] Assignor, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, the Parent, any of their respective Subsidiaries or Affiliates or any
other Person obligated in respect of any Credit Document, or (iv) the
performance or observance by the Borrower, the Parent, any of their respective
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document. Section 1.2. Assignee[s]. [The][Each]
Assignee (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 12.12(a) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.12(a) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements referred to in Section
5.4 thereof or delivered pursuant to Section 7.6 thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, [the] [any] Assignor or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest, and (vii) attached to
the Assignment and Acceptance is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the



--------------------------------------------------------------------------------



 
[amendmentno1205.jpg]
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender. SECTION 2. PAYMENTS . From and after
the Effective Date, the Administrative Agent shall make all payments in respect
of [the][each] Assigned Interest (including payments of principal, interest,
fees and other amounts) to [the][the relevant] Assignee whether such amounts
have accrued prior to, on or after the Effective Date. The Assignor [s] and the
Assignee [s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee. SECTION 3. GENERAL PROVISIONS . This Assignment
and Acceptance shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of Illinois. -2-



--------------------------------------------------------------------------------



 
[amendmentno1206.jpg]
SCHEDULE 1 COMMITMENTS NAME OF BANK REVOLVING CREDIT LETTER OF CREDIT COMMITMENT
COMMITMENT Bank of Montreal $287,500,000 $50,000,000 270,000,000 25,000,000 Bank
of America, N.A. 287,500,000 50,000,000 270,000,000 $25,000,000 Barclays Bank
PLC plc 230,000,000 215,000,000 Wells Fargo Bank, N.A. 230,000,000 215,000,000
The Royal National Westminster Bank of Scotland 230,000,000 PLC plc 215,000,000
JPMorgan Chase Bank, National Association 230,000,000 215,000,000 HSBC Bank USA,
National Association 170,000,000 HSBC Bank plc 45,000,000 Fifth Third Bank
175,000,000 150,000,000 PNC Bank, National Association 175,000,000 150,000,000
U.S. Bank National Association 155,000,000 150,000,000 HSBC Bank USA, National
Association 130,000,000 Société Générale 65,000,000 Capital One, N.A. 65,000,000
ING Bank N.V. , Dublin Branch 65,000,000 MUFG Bank, Ltd. (f/k/a The Bank of
65,000,000 Tokyo-Mitsubishi UFJ, Ltd. ), New York Branch Deutsche Bank AG New
York Branch 65,000,000 The Bank of New York Mellon 45,000,000 HSBC Bank PLC
45,000,000



--------------------------------------------------------------------------------



 
[amendmentno1207.jpg]
NAME OF BANK REVOLVING CREDIT LETTER OF CREDIT COMMITMENT COMMITMENT Westpac
Banking Corporation 45,000,000 Australia and New Zealand Banking Group Limited
45,000,000 National Australia Bank Limited, A.B.N. 12 004 044 45,000,000 937
Citibank, N.A. 45,000,000 Deutsche Bank AG New York 45,000,000 Credit Suisse AG,
Cayman Islands Branch The Northern Trust Company 30,000,000 Associated Bank
National Association 30,000,000 Comerica Bank 30,000,000 TOTAL $2,750,000,000.00
$100,000,000 $2,750,000,000.00 50,000,000.00 -2-



--------------------------------------------------------------------------------



 
[amendmentno1208.jpg]
SCHEDULE 1.3 EXISTING LETTERS OF CREDIT NUMBER AMOUNT CURRENCY MATURITY
BMCH279687OS 13,850,000.00 USD 1-Jan-17 HACH122199OS 389,392.92 USD 31-Mar-17
HACH20375OS 165,000.00 USD 31-Dec-16 HACH636120OS 970,560.00 USD 1-Jan-17
HACH91129OS 2,500,000.00 USD 15-Dec-16 HACH91142OS 339,986.25 USD 15-Dec-16



--------------------------------------------------------------------------------



 
[amendmentno1209.jpg]
SCHEDULE 5.2 GUARANTORS JURISDICTION OF NAME INCORPORATION PERCENTAGE OWNERSHIP
Jones Lang LaSalle Incorporated Maryland N/A Jones Lang LaSalle Americas, Inc.
Maryland 100% LaSalle Investment Management, Inc. Maryland 100% Jones Lang
LaSalle International, Inc. Delaware 100% Jones Lang LaSalle Co-Investment, Inc.
Maryland 100% Jones Lang LaSalle Limited England 100% Jones Lang LaSalle GmbH SE
Germany 100% Jones Lang LaSalle New England, LLC Delaware 100% Jones Lang
LaSalle Brokerage, Inc. Texas 100%



--------------------------------------------------------------------------------



 